UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 7/31/12 (Unaudited) CORPORATE BONDS AND NOTES (24.6%) (a) Principal amount Value Banking (5.5%) American Express Centurion Bank sr. unsec. unsub. notes 5.55s, 2012 $800,000 $808,469 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes 2.4s, 2013 (Australia) 800,000 806,174 Bank of America Corp. sr. unsec. unsub. notes FRN 0.968s, 2012 700,000 699,973 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 4.95s, 2012 300,000 303,382 Bank One Corp. unsec. sub. notes 5 1/4s, 2013 377,000 385,676 Barclays Bank PLC sr. unsec. unsub. notes 2 1/2s, 2013 (United Kingdom) 1,000,000 1,006,758 Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.674s, 2017 (United Kingdom) 552,000 547,435 Citigroup, Inc. sr. unsec. notes FRN 2.467s, 2013 1,100,000 1,111,784 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 652,062 Fifth Third Bancorp sr. unsec. notes 6 1/4s, 2013 1,450,000 1,507,992 ING Bank NV 144A bonds 2 1/2s, 2016 129,000 132,406 ING Bank NV 144A sr. unsec. notes FRN 1.518s, 2013 (Netherlands) 900,000 902,347 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 640,156 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 543,561 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 695,956 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 751,107 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 975,000 991,170 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 448,397 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 295,000 296,787 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 691,234 Svenska Handelsbanken AB 144A sr. unsec. unsub. notes FRN 1.468s, 2012 (Sweden) 500,000 499,950 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 211,052 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 724,030 Westpac Banking Corp. 144A sr. unsec. notes FRN 1.191s, 2014 (Australia) 400,000 400,763 Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 845,000 889,137 ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (France) 600,000 616,764 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. notes FRN 0.737s, 2014 (Australia) 500,000 501,628 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 394,898 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 790,000 811,188 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 341,225 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 180,000 198,900 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 869,657 Capital goods (2.1%) Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.768s, 2013 650,000 652,282 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.751s, 2014 1,500,000 1,505,616 John Deere Capital Corp. sr. unsec. unsub. notes FRN 0.861s, 2013 900,000 903,701 Staples, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 1,200,000 1,212,792 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 562,593 United Technologies Corp. sr. unsec. unsub. notes FRN 0.737s, 2013 1,200,000 1,204,330 Communication services (0.6%) CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 611,306 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 506,702 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 652,711 Consumer cyclicals (1.0%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 516,731 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 315,000 350,002 QVC, Inc. 144A sr. notes 7 1/8s, 2017 215,000 228,098 Toyota Motor Credit Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.667s, 2013 700,000 701,111 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 360,000 384,981 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 332,065 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 505,105 Consumer finance (0.5%) American Express Credit Corp. sr. unsec. sub. notes FRN 1.568s, 2015 600,000 609,302 American Honda Finance Corp. 144A sr. unsec. notes FRN Ser. MTN, 0.836s, 2012 1,000,000 1,000,709 Consumer staples (3.0%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.815s, 2014 700,000 703,527 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 625,826 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 3s, 2012 600,000 603,102 Cargill, Inc. 144A sr. unsec. notes 5.6s, 2012 1,000,000 1,006,151 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 457,000 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 900,000 949,331 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 1,800,000 1,881,829 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 740,511 Kraft Foods, Inc. sr. unsec. unsub. notes FRN 1.333s, 2013 200,000 201,123 Kroger Co. (The) company guaranty sr. unsec. notes 5s, 2013 1,450,000 1,494,484 Energy (0.2%) Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 250,000 251,209 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 251,250 Financial (0.7%) Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 451,126 GATX Corp. notes 4 3/4s, 2012 180,000 181,250 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTN, 1.09s, 2014 500,000 500,689 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTNA, 1.367s, 2013 275,000 277,056 WEA Finance, LLC/WCI Finance, LLC 144A company guaranty sr. unsec. unsub. notes 5.4s, 2012 500,000 503,716 Insurance (2.0%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 257,325 Jackson National Life Global Funding, Co. 144A sr. unsub. notes 5 3/8s, 2013 1,000,000 1,034,873 Lincoln National Corp. sr. unsec. unsub. notes 5.65s, 2012 400,000 401,385 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 270,734 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 107,101 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 100,000 103,080 Metropolitan Life Global Funding I 144A unsec. notes FRN 0.868s, 2013 500,000 500,082 Monumental Global Funding II 144A sr. unsub. notes FRN 0.621s, 2013 600,000 595,843 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/2s, 2013 400,000 412,946 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 550,000 578,501 New York Life Global Funding 144A notes 3s, 2015 930,000 983,237 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 470,000 479,627 Investment banking/Brokerage (0.6%) Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 194,013 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 1,420,000 1,429,483 Real estate (2.7%) Boston Properties, LP sr. unsec. notes 6 1/4s, 2013 (R) 1,300,000 1,335,750 Camden Property Trust sr. unsec. unsub. notes 5 7/8s, 2012 (R) 1,300,000 1,320,638 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 (R) 1,000,000 1,018,876 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 (R) 800,000 868,014 ProLogis LP company guaranty sr. unsec. notes 5 1/2s, 2013 1,600,000 1,647,486 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 770,645 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 770,000 818,034 Technology (1.5%) Hewlett-Packard Co. sr. unsec. unsub. notes 0.593s, 2012 1,800,000 1,800,038 IBM Corp. sr. unsec. unsub. notes 6 1/2s, 2013 2,000,000 2,146,748 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 466,000 517,260 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 127,264 138,081 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 125,893 132,817 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 600,000 600,708 Utilities and power (2.3%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 267,766 CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7 7/8s, 2013 1,570,000 1,642,820 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 779,510 Great Plains Energy, Inc. sr. unsec. unsub. notes 2 3/4s, 2013 550,000 558,050 Kinder Morgan, Inc. sr. unsec. notes 6 1/2s, 2012 490,000 491,205 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 600,000 609,000 Pacific Gas & Electric Co. sr. unsec. unsub. notes FRN 0.917s, 2012 1,000,000 1,001,511 Public Service Co. of Colorado sr. bonds 7 7/8s, 2012 400,000 404,832 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 654,000 899,837 Total corporate bonds and notes (cost $70,196,139) MORTGAGE-BACKED SECURITIES (22.6%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $727,438 $88,675 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.661s, 2049 1,267,433 1,278,162 Ser. 07-2, Class A2, 5.634s, 2049 778,098 811,756 Ser. 04-3, Class D, 5.604s, 2039 626,000 615,352 Ser. 06-5, Class A2, 5.317s, 2047 1,270,705 1,273,877 Ser. 06-6, Class A2, 5.309s, 2045 1,218,556 1,246,640 Ser. 04-4, Class D, 5.073s, 2042 479,000 475,557 Ser. 07-1, Class XW, IO, 0.292s, 2049 1,365,057 13,592 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 553,000 559,608 Ser. 04-4, Class XC, IO, 0.863s, 2042 1,437,626 16,853 Ser. 02-PB2, Class XC, IO, 0.477s, 2035 2,098,651 1,161 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 2A7, IO, 1.579s, 2047 9,496,135 395,039 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 8,095,225 206,428 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 8,138,918 207,542 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,427,268 37,394 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 868,302 18,495 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 1,885,456 35,824 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 991,362 13,978 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 732,053 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 98,732 99,074 Ser. 05-C6, Class AJ, 5.209s, 2044 1,250,000 1,240,002 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.772s, 2039 1,056,784 1,062,719 FRB Ser. 07-C4, Class A3, 5.772s, 2039 987,000 1,048,984 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 (F) 1,147,000 1,158,472 FRB Ser. 04-C2, Class D, 5.575s, 2036 529,000 534,290 Ser. 02-CP5, Class E, 5.339s, 2035 753,000 756,087 Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 1,205,000 1,183,075 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 538,000 530,780 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 459,713 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 615,419 662,622 FRB Ser. 03-CK2, Class G, 5.744s, 2036 857,000 860,000 Ser. 03-C3, Class AX, IO, 1.761s, 2038 16,863,358 114,705 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B3, 6.04s, 2031 474,538 496,083 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.508s, 2035 47,649 76,239 Ser. T-8, Class A9, IO, 0.303s, 2028 201,805 2,523 Ser. T-59, Class 1AX, IO, 0.276s, 2043 467,427 4,090 Ser. T-48, Class A2, IO, 0.212s, 2033 672,034 4,200 Ser. 4077, Class TO, PO, zero %, 2041 880,000 752,470 Ser. 3835, Class FO, PO, zero %, 2041 3,745,650 3,152,339 FRB Ser. T-54, Class 2A, IO, zero %, 2043 270,979 42 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.615s, 2031 385,410 529,411 IFB Ser. 06-86, Class SY, 23.114s, 2036 219,595 274,494 IFB Ser. 05-75, Class GS, 19.511s, 2035 532,898 783,571 IFB Ser. 11-4, Class CS, 12.41s, 2040 787,468 905,588 Ser. 03-W10, Class 1, IO, 1.421s, 2043 109,863 5,047 Ser. 98-W5, Class X, IO, 0.123s, 2028 370,446 15,165 Ser. 98-W2, Class X, IO, 0.059s, 2028 1,283,446 56,552 Ser. 03-W1, Class 2A, IO, zero %, 2042 579,354 45 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 477,828 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,042,773 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 885,060 Ser. 05-C3, Class XC, IO, 0.073s, 2045 70,250,803 351,161 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 694,848 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.49s, 2041 1,884,595 2,995,055 IFB Ser. 10-158, Class SD, 14.269s, 2040 377,000 568,765 IFB Ser. 11-70, Class WS, 9.207s, 2040 1,272,000 1,554,791 IFB Ser. 11-72, Class SE, 7.072s, 2041 2,689,000 2,883,953 IFB Ser. 11-56, Class MS, 6.827s, 2041 1,799,763 2,021,224 Ser. 11-70, PO, zero %, 2041 4,762,260 3,912,483 Ser. 10-151, Class KO, PO, zero %, 2037 642,990 590,773 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 983,040 37,159 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 727,000 735,166 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 626,000 617,160 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 198,128 199,614 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.564s, 2027 98,067 1,276 Ser. 98-2, IO, 0.412s, 2027 54,584 4 Ser. 98-3, IO, 0.393s, 2027 66,427 1,238 Ser. 98-4, IO, zero %, 2026 78,737 2,574 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.668s, 2041 (F) 803,000 783,527 Ser. 02-C3, Class D, 5.314s, 2035 866,000 879,423 FRB Ser. 02-C2, Class E, 5.141s, 2034 576,000 575,741 FRB Ser. 05-LDP1, Class C, 5.073s, 2046 (F) 740,000 737,044 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 919,425 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 3,106 3,105 Ser. 06-C7, Class A2, 5.3s, 2038 461,762 461,762 Ser. 05-C7, Class A2, 5.103s, 2030 8,920 8,920 Ser. 07-C2, Class XW, IO, 0 1/2s, 2040 1,285,801 25,663 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,193,243 34,365 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.846s, 2050 1,229,000 1,272,036 Ser. 06-C2, Class AJ, 5.802s, 2043 511,000 411,355 FRB Ser. 07-C1, Class A2, 5.742s, 2050 224,485 224,431 Ser. 03-KEY1, Class C, 5.373s, 2035 463,000 468,139 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 368,160 Ser. 05-MCP1, Class XC, IO, 0.212s, 2043 54,202,727 590,864 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 45,757 45,809 FRB Ser. 06-4, Class A2FL, 0.369s, 2049 389,133 383,418 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.197s, 2049 (F) 64,151,386 834,024 Morgan Stanley Capital I Ser. 06-HQ9, Class A2, 5.618s, 2044 44,413 44,535 Ser. 07-IQ14, Class A2, 5.61s, 2049 457,927 479,869 FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 295,675 300,849 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.099s, 2041 (F) 704,000 706,878 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.618s, 2035 513,000 492,480 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 574,000 591,220 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 258,000 269,894 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 627,000 643,828 Structured Asset Mortgage Investments, Inc. Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 674,688 14,506 Ser. 06-AR8, Class X, IO, 0.4s, 2036 2,955,064 39,598 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 282,254 50,806 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 (F) 676,000 703,769 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class XA, IO, 1.994s, 2063 5,650,000 611,330 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 2,370 2,370 Ser. 07-C30, Class A3, 5.246s, 2043 306,608 312,449 Ser. 06-C29, IO, 0.391s, 2048 40,093,133 621,444 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.239s, 2047 91,876,322 832,629 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.217s, 2046 1,178,805 954,832 FRB Ser. 2005-AR17, Class A1B2, 0.655s, 2045 1,924,144 1,414,246 FRB Ser. 05-AR6, Class 2AB2, 0.616s, 2045 1,683,234 1,371,835 FRB Ser. 05-AR8, Class 2AB3, 0.606s, 2045 1,685,974 1,389,748 Total mortgage-backed securities (cost $62,219,152) PURCHASED OPTIONS OUTSTANDING (7.9%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 $2,022,000 $80,617 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 2,022,000 82,922 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 2,022,000 86,178 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 5 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 812,918 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 6,087,524 104,608 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 6,087,524 1,248,928 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 2,354,000 43,636 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 7,474,000 172,582 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 7,494,000 139,388 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 7,803,000 241,659 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 2,903,000 144,656 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 2,903,000 146,485 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 2,903,000 150,608 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 2,354,000 382,777 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 7,474,000 1,255,998 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 7,494,000 1,479,863 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 10,135,800 10 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 12,342,000 407,286 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 4,204,800 118,617 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,204,800 110,082 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,897,801 39,182 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 525,000 3,896 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 2,022,000 90,464 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 2,022,000 93,942 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 3,236,000 176,491 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 3,236,000 181,022 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 3,236,000 185,358 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 10,135,800 1,060,914 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 12,342,000 1,542,750 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 4,204,800 1,698,739 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,204,800 1,770,221 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,897,801 646,510 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 525,000 69,300 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 712,000 7 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 712,000 328 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 712,000 954 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 712,000 1,837 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 712,000 2,798 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,139,000 2,255 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,139,000 15,183 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 51,678 1,916 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,185,000 47,249 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 10,630,000 84,296 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 11,298,000 89,819 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 1,116,000 26,349 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,116,000 27,710 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 1,116,000 28,938 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 1,116,000 30,110 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,116,000 30,835 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 712,000 41,182 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 712,000 41,666 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 712,000 42,279 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 712,000 43,211 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 3,236,000 202,962 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 712,000 44,059 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 3,236,000 207,784 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 3,236,000 211,731 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,139,000 125,347 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,139,000 138,400 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 51,678 5,793 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,185,000 423,355 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 10,630,000 1,342,250 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 11,298,000 1,430,779 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 11,940,600 12 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,185,000 46,010 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 10,630,000 81,702 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 6,386,000 42,550 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 11,940,600 1,389,647 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,185,000 429,247 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 10,630,000 1,362,936 Total purchased options outstanding (cost $18,154,151) MUNICIPAL BONDS AND NOTES (1.6%) (a) Principal amount Value AR Union Cnty., Indl. Dev. VRDN (Del-Tin Fiber, LLC), 0.99s, 10/1/27 $ 1,700,000 $ 1,700,000 OH Hsg. Fin. Agcy. VRDN (Res. Mtge.Backed), Ser. E, GNMA Coll., FNMA Coll., 1s, 9/1/38 1,500,000 1,500,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 1 1/4s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $4,700,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $1,340,000 $1,136,990 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 206,164 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 320,032 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 602,694 Total foreign government and agency bonds and notes (cost $2,408,155) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $62,265 Total U.S. treasury obligations (cost $52,899) SHORT-TERM INVESTMENTS (54.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 42,844,506 $42,844,506 SSgA Prime Money Market Fund 0.12% (P) 6,848,000 6,848,000 ABN AMRO Group N.V. commercial paper with an effective yield of 0.455%, August 29, 2012 $1,000,000 999,642 Alpine Securitization Corp. asset-backed commercial paper with an effective yield of 0.493%, August 22, 2012 (Switzerland) 2,300,000 2,299,316 Arrow Electronics, Inc. commercial paper with an effective yield of 0.825%, August 20, 2012 1,000,000 999,551 Arrow Electronics, Inc. commercial paper with an effective yield of 0.764%, August 10, 2012 500,000 499,900 Avon Capital Corp. commercial paper with an effective yield of 0.889%, August 15, 2012 1,000,000 999,642 Avon Capital Corp. commercial paper with an effective yield of 0.873%, August 3, 2012 400,000 399,980 Axa Financial, Inc. commercial paper with an effective yield of 0.704%, August 16, 2012 1,650,000 1,649,512 Bacardi Corp. commercial paper with an effective yield of 0.434%, August 15, 2012 1,300,000 1,299,773 Bacardi Corp. commercial paper with an effective yield of 0.425%, August 1, 2012 400,000 400,000 Bank of Montreal/Chicago, IL FRN 0.667s, 8/15/13 (Canada) 900,000 $900,660 Bank of Montreal/Chicago, IL FRN 0.651s, 10/25/12 (Canada) 1,300,000 1,299,841 Bank of Tokyo-Mitsubishi UFJ, Ltd./NY FRN 0.817s, 9/4/12 (Japan) 860,000 860,258 BP Capital Markets PLC commercial paper with an effective yield of 0.527%, August 7, 2012 1,670,000 1,669,852 British Telecommunications PLC commercial paper with an effective yield of 1.095%, October 29, 2012 1,675,000 1,672,111 CAFCO, LLC asset-backed commercial paper with an effective yield of 0.611%, September 25, 2012 800,000 799,242 CAFCO, LLC asset-backed commercial paper with an effective yield of 0.485%, August 14, 2012 400,000 399,928 CHARTA, LLC asset-backed commercial paper with an effective yield of 0.590%, September 17, 2012 1,000,000 999,217 CIESCO-LP asset-backed commercial paper with an effective yield of 0.539%, September 10, 2012 1,520,000 1,519,071 COFCO Capital Corp. commercial paper with an effective yield of 0.387%, August 16, 2012 1,000,000 999,833 Commonwealth Bank of Australia FRN 1.705s, 1/17/14 (Australia) 650,000 658,603 CRC Funding, LLC asset-backed commercial paper with an effective yield of 0.131%, August 8, 2012 1,000,000 999,913 Daimler Finance North America, LLC commercial paper with an effective yield of 0.946%, February 7, 2013 600,000 597,361 Daimler Finance North America, LLC commercial paper with an effective yield of 0.563%, October 16, 2012 1,000,000 998,984 Danske Corp. commercial paper with an effective yield of 0.500%, August 20, 2012 500,000 499,865 Danske Corp. commercial paper with effective yields ranging from 0.494% to 0.542%, August 6, 2012 1,900,000 1,899,864 Devon Energy Corp. commercial paper with an effective yield of 0.364%, August 10, 2012 1,500,000 1,499,858 DNB Bank ASA commercial paper with an effective yield of 0.357%, August 30, 2012 1,800,000 1,799,478 Duke Energy Corp. commercial paper with an effective yield of 0.534%, October 3, 2012 1,000,000 999,216 Ford Motor Credit Co., LLC commercial paper with an effective yield of 1.162%, August 24, 2012 1,000,000 999,246 Ford Motor Credit Co., LLC commercial paper with an effective yield of 1.291%, November 16, 2012 1,000,000 996,148 Govco, LLC asset-backed commercial paper with an effective yield of 0.505%, August 2, 2012 400,000 399,994 ING U.S., Inc. commercial paper with an effective yield of 0.859%, August 2, 2012 250,000 249,994 Macquarie Bank, Ltd. commercial paper with an effective yield of 0.636%, September 4, 2012 1,600,000 1,599,018 Nationwide Building Society commercial paper with an effective yield of 0.544%, August 29, 2012 1,000,000 999,572 Nissan Motor Acceptance Corp. commercial paper with an effective yield of 0.406%, August 6, 2012 1,000,000 999,940 Nordea Bank Finland PLC/New York FRN 0.946s, 2/6/13 1,000,000 1,001,760 Nordea Bank Finland PLC/New York FRN 0.901s, 4/5/13 1,825,000 1,825,000 PB Finance Delaware, Inc. commercial paper with an effective yield of 0.866%, August 23, 2012 650,000 649,650 PB Finance Delaware, Inc. commercial paper with an effective yield of 0.737%, September 19, 2012 500,000 499,490 PB Finance Delaware, Inc. commercial paper with an effective yield of 0.631%, August 15, 2012 450,000 449,886 Prudential PLC commercial paper with an effective yield of 0.689%, November 15, 2012 400,000 399,439 Safeway, Inc. commercial paper with an effective yield of 0.833%, August 28, 2012 1,500,000 1,499,044 Skandinaviska Enskilda Banken commercial paper with an effective yield of 0.476%, October 25, 2012 1,200,000 1,199,022 Skandinaviska Enskilda Banken commercial paper with an effective yield of zero %, August 9, 2012 300,000 300,000 Suncorp Group, Ltd. commercial paper with an effective yield of 0.463%, September 12, 2012 395,000 394,783 Svenska Handelsbanken/New York, NY FRN 1.018s, 9/25/13 (Sweden) 500,000 501,477 Swedbank AB commercial paper with an effective yield of 0.427%, August 31, 2012 1,000,000 999,625 TransCanada PipeLines, Ltd. commercial paper with an effective yield of 0.436%, August 16, 2012 1,200,000 1,199,775 TYCO International Finance SA commercial paper with an effective yield of 0.390%, August 15, 2012 1,500,000 1,499,761 Virginia Electric and Power Co. commercial paper with an effective yield of 0.408%, August 14, 2012 800,000 799,879 Vodafone Group PLC commercial paper with an effective yield of 1.015%, February 15, 2013 350,000 348,354 Volvo Treasury AB commercial paper with an effective yield of 0.633%, September 10, 2012 600,000 599,573 Volvo Treasury AB commercial paper with an effective yield of 0.623%, September 4, 2012 1,275,000 1,274,241 Westar Energy, Inc. commercial paper with an effective yield of 0.436%, August 13, 2012 1,200,000 1,199,820 Whirlpool Corp. commercial paper with an effective yield of 0.902%, September 4, 2012 1,000,000 999,131 Xerox Corp. commercial paper with an effective yield of 0.755%, August 6, 2012 1,100,000 1,099,882 U.S. Treasury Bills with an effective yield of 0.093%, September 20, 2012 (SEGSF) 3,000,000 2,999,613 U.S. Treasury Bills with an effective yield of 0.132%, January 10, 2013 (SEG) (SEGSF) 21,000,000 20,988,198 U.S. Treasury Bills with effective yields ranging from 0.078% to 0.110%, October 18, 2012 (SEG) (SEGSF) 19,500,000 19,496,100 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 8,000,000 7,999,511 Total short-term investments (cost $156,759,284) TOTAL INVESTMENTS Total investments (cost $314,489,780) (b) FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $1,403,807) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Buy 8/16/12 $257,439 $254,960 $2,479 British Pound Sell 8/16/12 257,439 254,674 (2,765) Citibank, N.A. Australian Dollar Buy 8/16/12 104,745 102,022 2,723 Australian Dollar Sell 8/16/12 104,745 99,879 (4,866) British Pound Buy 8/16/12 6,115 6,050 65 British Pound Sell 8/16/12 6,115 6,049 (66) Euro Sell 8/16/12 861 858 (3) Credit Suisse AG British Pound Sell 8/16/12 19,127 18,507 (620) Euro Buy 8/16/12 2,338 2,364 (26) Japanese Yen Sell 8/16/12 16,805 16,579 (226) Polish Zloty Buy 8/16/12 20,081 19,590 491 Polish Zloty Sell 8/16/12 20,081 19,656 (425) South African Rand Buy 8/16/12 14,183 14,312 (129) South African Rand Sell 8/16/12 14,183 14,221 38 Swiss Franc Buy 8/16/12 30,430 30,737 (307) Deutsche Bank AG British Pound Buy 8/16/12 37,942 37,534 408 British Pound Sell 8/16/12 37,942 37,551 (391) Polish Zloty Buy 8/16/12 13,208 12,886 322 Polish Zloty Sell 8/16/12 13,208 13,141 (67) Swiss Franc Sell 8/16/12 18,033 18,227 194 Goldman Sachs International Euro Buy 8/16/12 10,460 10,573 (113) HSBC Bank USA, National Association Japanese Yen Buy 8/16/12 680 669 11 JPMorgan Chase Bank, N.A. British Pound Buy 8/16/12 50,798 50,278 520 British Pound Sell 8/16/12 50,798 50,252 (546) Canadian Dollar Sell 8/16/12 66,291 64,447 (1,844) Euro Buy 8/16/12 30,519 30,441 78 South African Rand Buy 8/16/12 19,622 19,160 462 South African Rand Sell 8/16/12 19,622 19,681 59 Royal Bank of Scotland PLC (The) Japanese Yen Sell 8/16/12 78,716 77,534 (1,182) State Street Bank and Trust Co. South African Rand Buy 8/16/12 20,382 20,599 (217) South African Rand Sell 8/16/12 20,382 20,443 61 UBS AG Swiss Franc Buy 8/16/12 59,323 59,933 (610) Total FUTURES CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 20 $2,311,868 Sep-12 $16,387 Canadian Government Bond 10 yr (Long) 4 554,181 Sep-12 6,912 U.K. Gilt 10 yr (Short) 2 382,179 Sep-12 (10,573) Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $17,909,901) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $6,747,076 Aug-16/4.28 $1,137,139 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,481,037 Aug-16/4.35 257,234 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,747,076 Aug-16/4.28 157,807 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 10,135,800 Aug-12/2.73 1,060,914 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 1,979,672 Aug-16/4.17 199,353 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 1,495,731 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.39 330,724 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.67 428,402 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 515,909 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 866,807 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 180,233 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 10,135,800 Aug-12/2.73 10 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 416,782 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 1,979,672 Aug-16/4.17 22,568 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.67 39,578 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 47,233 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 53,666 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 14,701 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.89 22,482 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,313,926 May-16/4.11 336,125 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/4.12 305,826 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,738,940 Jun-16/4.86 374,533 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,313,926 May-16/5.11 21,905 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/5.12 19,931 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,738,940 Jun-16/5.86 16,729 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 1,389,647 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 572,762 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 16,982,891 May-16/4.77 2,195,788 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 12 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 36,036 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 16,982,891 May-16/4.77 136,831 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,552,121 May-16/4.60 440,463 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,552,121 May-16/4.60 29,021 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. 7,803,000 Aug-12/1.9475 241,659 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. 2,022,000 Aug-12/2.042 80,617 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. 2,022,000 Sep-12/2.064 82,922 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. 2,022,000 Nov-12/2.1125 90,464 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. 2,022,000 Dec-12/2.13375 93,942 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. 2,903,000 Aug-12/2.144 144,656 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. 2,903,000 Sep-12/2.169 146,485 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. 3,236,000 Oct-12/2.225 176,491 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. 3,236,000 Nov-12/2.2475 181,022 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. 3,236,000 Dec-12/2.27 185,358 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. 3,236,000 Oct-12/2.3175 202,962 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. 3,236,000 Nov-12/2.34375 207,784 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. 3,236,000 Dec-12/2.3675 211,731 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 20,271,600 Aug-12/2.73 2,121,828 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 23,881,200 Aug-12/2.855 2,779,294 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 3,569,888 May-16/4.36 396,864 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 3,569,888 May-16/4.86 26,810 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 2,354,000 Sep-15/4.04 388,871 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.375 1,668,385 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 1,736,511 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 358,220 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 449,309 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 860,785 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 2,354,000 Sep-15/4.04 40,995 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.375 118,617 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 110,082 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 24,603 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 36,450 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 66,975 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $7,287,000 $— 5/14/14 3 month USD-LIBOR-BBA 0.577% $22,879 1,649,000 — 5/14/22 2.0215% 3 month USD-LIBOR-BBA (72,077) 525,000 13,935 6/20/22 2.183% 3 month USD-LIBOR-BBA (15,817) Barclay’s Bank, PLC 9,551,000 (E) 139,090 9/19/22 2.00% 3 month USD-LIBOR-BBA (182,014) 13,745,000 (E) 9,007 9/19/14 0.60% 3 month USD-LIBOR-BBA (39,650) 628,000 (E) (585) 9/19/14 3 month USD-LIBOR-BBA 0.60% 1,638 3,662,000 (E) (49,254) 9/19/17 3 month USD-LIBOR-BBA 1.10% (1,062) 2,340,000 (E) (41,747) 9/19/22 3 month USD-LIBOR-BBA 2.00% 36,924 608,000 (E) 49,914 9/19/42 2.75% 3 month USD-LIBOR-BBA (1,376) 4,088,302 (156,786) 7/27/22 3 month USD-LIBOR-BBA 3.5375% 587,206 1,635,321 (63,287) 7/30/22 3 month USD-LIBOR-BBA 3.51% 229,865 4,088,302 (156,786) 8/1/22 3 month USD-LIBOR-BBA 3.52% 578,985 4,088,302 (158,013) 8/1/22 3 month USD-LIBOR-BBA 3.36% 516,107 525,000 13,834 6/20/22 2.183% 3 month USD-LIBOR-BBA (15,918) EUR 158,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% 1,445 EUR 34,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% 839 EUR 2,000 — 7/5/22 1.945% 6 month EUR-EURIBOR-REUTERS (41) GBP 261,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 8,842 GBP 412,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (104,709) Citibank, N.A. $363,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 13,010 1,026,000 (E) 1,109 9/19/17 1.10% 3 month USD-LIBOR-BBA (12,393) 4,059,000 (E) 23,948 9/19/17 3 month USD-LIBOR-BBA 1.10% 77,365 14,246,000 (E) 180,401 9/19/22 2.00% 3 month USD-LIBOR-BBA (298,549) 466,000 (E) 326 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,323) 2,447,000 (E) (1,088) 9/19/14 3 month USD-LIBOR-BBA 0.6% 7,575 6,967,000 (E) (196,315) 9/19/22 3 month USD-LIBOR-BBA 2.00% 37,916 224,000 (E) 13,677 9/19/42 2.75% 3 month USD-LIBOR-BBA (5,219) 115,000 (E) (6,906) 9/19/42 3 month USD-LIBOR-BBA 2.75% 2,796 EUR 61,000 — 8/2/22 6 month EUR-EURIBOR-REUTERS 1.8% 190 Credit Suisse International $63,834,300 (E) (909,839) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,236,272 73,360,000 (E) (15,634) 9/19/14 3 month USD-LIBOR-BBA 0.60% 244,061 29,395,000 (E) (69,526) 9/19/17 3 month USD-LIBOR-BBA 1.10% 317,312 10,373,000 (E) (387,514) 9/19/42 3 month USD-LIBOR-BBA 2.75% 487,554 71,857,200 (E) 577,031 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,838,811) 6,646,000 (E) 351,527 9/19/42 2.75% 3 month USD-LIBOR-BBA (209,129) 286,255,000 (E) (47,798) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,061,141) 45,931,000 (E) (121,938) 9/19/17 1.10% 3 month USD-LIBOR-BBA (726,392) 463,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 36,054 GBP 1,361,000 — 6/13/22 2.1675% 6 month GBP-LIBOR-BBA (53,751) Deutsche Bank AG $184,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 6,468 14,317,000 (E) 211,010 9/19/22 2.00% 3 month USD-LIBOR-BBA (270,327) 1,064,000 (E) (29,735) 9/19/22 3 month USD-LIBOR-BBA 2.00% 6,038 1,326,000 (E) (1,167) 9/19/17 3 month USD-LIBOR-BBA 1.10% 16,283 6,945,000 (E) 464,970 9/19/42 2.75% 3 month USD-LIBOR-BBA (120,910) 72,338,000 (E) (79,314) 9/19/14 3 month USD-LIBOR-BBA 0.60% 176,762 KRW 1,285,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (37,220) Goldman Sachs International $712,000 (20,292) 7/18/22 3 month USD-LIBOR-BBA 2.215% 20,892 1,116,000 (11,048) 7/23/22 3 month USD-LIBOR-BBA 1.6714% (4,131) 536,000 14,997 7/23/22 2.1714% 3 month USD-LIBOR-BBA (13,614) 99,768,000 (E) (36,053) 9/19/14 3 month USD-LIBOR-BBA 0.60% 317,127 19,962,000 (E) 233,098 9/19/22 2.00% 3 month USD-LIBOR-BBA (438,026) 88,050,000 (E) (1,033,230) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,927,011 2,493,000 (E) (1,097) 9/19/17 1.10% 3 month USD-LIBOR-BBA (33,905) 1,291,000 (E) (75,686) 9/19/42 3 month USD-LIBOR-BBA 2.75% 33,223 1,020,000 (15,300) 7/27/22 3 month USD-LIBOR-BBA 2.1825% 39,984 2,903,000 86,554 7/10/22 2.122% 3 month USD-LIBOR-BBA (57,372) 3,009,000 74,144 7/11/22 2.055% 3 month USD-LIBOR-BBA (55,889) 9,886,000 287,150 7/17/22 2.1075% 3 month USD-LIBOR-BBA (184,906) 5,580,000 29,119 7/23/22 1.6714% 3 month USD-LIBOR-BBA (5,466) 7,658,044 1,240,304 7/25/22 3.54% 3 month USD-LIBOR-BBA (156,157) 5,318,900 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 8,543 1,430,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (2,353) 3,009,000 (54,914) 7/11/22 3 month USD-LIBOR-BBA 2.055% 75,119 EUR 112,000 — 6/15/22 1.952% 6 month EUR-EURIBOR-REUTERS (2,531) EUR 125,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS (1,927) GBP 412,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 52,963 GBP 850,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 34,205 GBP 30,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% 824 GBP 4,000 — 7/9/22 1.9425% 6 month GBP-LIBOR-BBA (19) JPMorgan Chase Bank NA $17,513,900 (E) 123,263 9/19/22 2.00% 3 month USD-LIBOR-BBA (465,555) 2,489,000 (E) 2,141 9/19/17 1.10% 3 month USD-LIBOR-BBA (30,615) 17,230,000 (E) (523,060) 9/19/22 3 month USD-LIBOR-BBA 2.00% 56,214 898,000 (E) 56,724 9/19/42 2.75% 3 month USD-LIBOR-BBA (19,031) CAD 590,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (19,398) CAD 2,213,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 16,589 EUR 38,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS (407) GBP 224,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 9,096 JPY 8,800,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 6,735 JPY 11,800,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (2,772) The Royal Bank of Scotland PLC $799,000 (E) 799 9/19/22 2.00% 3 month USD-LIBOR-BBA (26,063) UBS AG CHF 9,043,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (59,552) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $800,000 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(20,628) Goldman Sachs International 460,000 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 7,355 345,000 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 5,163 1,058,000 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 14,854 1,058,000 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 16,431 1,058,000 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 16,738 1,058,000 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 29,550 GBP 660,000 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (32,761) GBP 660,000 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (35,203) GBP 660,000 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (35,483) GBP 660,000 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (58,589) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(1,513) $170,000 12/20/19 (100 bp) $34,679 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 — 1,869 2,000,000 6/20/15 (100 bp) (9,504) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2012. Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won Key to holding's abbreviations EMTN Euro Medium Term Notes FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GNMA Coll. Government National Mortgage Association Collateralized IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A OJSC Open Joint Stock Company PO Principal Only VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $288,786,806. (b) The aggregate identified cost on a tax basis is $314,998,788, resulting in gross unrealized appreciation and depreciation of $10,510,792 and $2,624,644 respectively, or net unrealized appreciation of $7,886,148. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $13,452 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $274,638,091 and $236,083,327, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $13,880,668 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $375,500,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 370 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $3,300,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $92,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,224,500,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $3,600,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,956,779 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $8,096,221. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $71,019,191 $— Foreign government and agency bonds and notes — 2,265,880 — Mortgage-backed securities — 65,245,599 — Municipal bonds and notes — 4,700,000 — Purchased options outstanding — 22,812,098 — U.S. Treasury obligations — 62,265 — Short-term investments 49,692,506 107,087,397 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(6,492) $— Futures contracts 12,726 — — Written options — (26,353,574) — Interest rate swap contracts — 667,233 — Total return swap contracts — (92,573) — Credit default contracts — 24,819 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $36,192 $11,373 Foreign exchange contracts 7,911 14,403 Interest rate contracts 34,238,337 37,192,427 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 300 Fund The fund's portfolio 7/31/12 (Unaudited) MORTGAGE-BACKED SECURITIES (33.8%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $4,496,649 $548,141 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.661s, 2049 461,010 464,913 Ser. 07-2, Class A2, 5.634s, 2049 4,708,207 4,911,869 Ser. 04-3, Class D, 5.604s, 2039 2,832,319 2,784,141 Ser. 06-5, Class A2, 5.317s, 2047 6,977,955 6,995,372 Ser. 06-6, Class A2, 5.309s, 2045 4,260,511 4,358,703 Ser. 04-4, Class D, 5.073s, 2042 1,827,000 1,813,868 Ser. 07-1, Class XW, IO, 0.292s, 2049 7,434,746 74,028 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 1,954,000 1,977,350 Ser. 04-4, Class XC, IO, 0.863s, 2042 6,825,189 80,012 Ser. 02-PB2, Class XC, IO, 0.477s, 2035 8,438,637 4,667 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.792s, 2046 31,298,688 1,330,194 Ser. 09-RR7, Class 2A7, IO, 1.579s, 2047 95,796,603 3,985,139 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 108,160,639 2,758,096 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 108,701,449 2,771,887 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 1,867,000 1,846,836 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 18,216,095 477,262 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 11,084,879 236,108 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 24,068,926 457,310 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 12,653,172 178,410 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 2,520,000 2,635,391 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.621s, 2036 5,683,977 5,080,793 FRB Ser. 07-AR1, Class A3, 0.466s, 2037 4,471,863 2,504,243 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 882,670 907,902 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 1,224,035 1,228,279 Ser. 05-C6, Class AJ, 5.209s, 2044 3,956,000 3,924,357 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.589s, 2035 2,976,555 1,904,995 FRB Ser. 06-OA21, Class A1, 0.437s, 2047 4,264,290 2,238,752 FRB Ser. 07-OA3, Class 1A1, 0.386s, 2047 4,883,982 3,223,428 Countrywide Home Loans FRB Ser. 06-OA5, Class 1A1, 0.446s, 2046 2,409,756 1,518,146 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.772s, 2039 3,041,771 3,058,853 FRB Ser. 07-C4, Class A3, 5.772s, 2039 1,183,000 1,257,292 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 2,196,000 2,217,960 Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,839,847 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,238,588 2,410,288 Ser. 03-C3, Class AX, IO, 1.761s, 2038 60,105,845 408,840 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.212s, 2031 2,057,000 2,126,825 Ser. 98-CF2, Class B3, 6.04s, 2031 3,526,267 3,686,359 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.508s, 2035 218,733 349,973 IFB Ser. 3072, Class SM, 22.885s, 2035 600,226 949,716 IFB Ser. 3072, Class SB, 22.738s, 2035 537,785 847,539 IFB Ser. 3249, Class PS, 21.454s, 2036 473,395 721,240 IFB Ser. 2990, Class LB, 16.31s, 2034 1,302,285 1,833,929 IFB Ser. 3859, Class SG, IO, 6.458s, 2039 4,434,783 553,993 IFB Ser. 3727, Class PS, IO, 6.451s, 2038 29,604,945 3,110,541 IFB Ser. 3856, Class PS, IO, 6.351s, 2040 4,905,489 761,844 IFB Ser. 3708, Class SQ, IO, 6.301s, 2040 18,468,775 2,656,364 IFB Ser. 3907, Class KS, IO, 6.301s, 2040 9,660,558 1,570,115 IFB Ser. 3708, Class SA, IO, 6.201s, 2040 39,827,986 5,616,144 IFB Ser. 3934, Class SA, IO, 6.151s, 2041 2,292,298 402,757 IFB Ser. 3852, Class NT, 5.751s, 2041 11,890,980 12,973,654 IFB Ser. 3752, Class PS, IO, 5.751s, 2040 22,481,326 3,814,407 Ser. 3632, Class CI, IO, 5s, 2038 641,152 40,226 Ser. 3626, Class DI, IO, 5s, 2037 429,974 15,948 Ser. 3747, Class HI, IO, 4 1/2s, 2037 791,918 77,756 Ser. 4026, Class JI, IO, 4s, 2041 10,319,624 1,449,585 Ser. 3748, Class NI, IO, 4s, 2034 10,169,812 624,020 Ser. 3736, Class QI, IO, 4s, 2034 15,827,274 633,091 Ser. 3751, Class MI, IO, 4s, 2034 1,674,548 46,653 Ser. T-8, Class A9, IO, 0.303s, 2028 577,261 7,216 Ser. T-59, Class 1AX, IO, 0.276s, 2043 1,336,873 11,698 Ser. T-48, Class A2, IO, 0.212s, 2033 1,922,426 12,015 Ser. 4077, Class TO, PO, zero %, 2041 2,047,000 1,750,349 Ser. 3835, Class FO, PO, zero %, 2041 28,097,993 23,647,271 FRB Ser. T-54, Class 2A, IO, zero %, 2043 775,211 121 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.615s, 2031 1,883,842 2,587,707 IFB Ser. 05-74, Class NK, 26.274s, 2035 139,555 258,659 IFB Ser. 07-53, Class SP, 23.297s, 2037 511,636 824,571 IFB Ser. 06-86, Class SY, 23.114s, 2036 1,120,402 1,400,502 IFB Ser. 05-75, Class GS, 19.511s, 2035 559,704 822,986 IFB Ser. 11-4, Class CS, 12.41s, 2040 5,480,381 6,302,438 IFB Ser. 12-3, Class SD, IO, 6.264s, 2042 6,338,741 1,198,085 IFB Ser. 11-67, Class BS, IO, 6.254s, 2041 20,988,116 3,700,205 IFB Ser. 404, Class S13, IO, 6.154s, 2040 939,526 130,005 IFB Ser. 10-35, Class SG, IO, 6.154s, 2040 14,884,848 2,399,884 Ser. 397, Class 2, IO, 5s, 2039 619,577 85,867 Ser. 398, Class C5, IO, 5s, 2039 1,586,893 129,927 Ser. 12-30, Class PI, IO, 4s, 2042 13,109,701 1,888,846 Ser. 406, Class 2, IO, 4s, 2041 1,966,356 234,119 Ser. 406, Class 1, IO, 4s, 2041 1,221,878 154,262 Ser. 03-W10, Class 1, IO, 1.421s, 2043 557,309 25,601 Ser. 98-W5, Class X, IO, 0.123s, 2028 1,059,716 43,382 Ser. 98-W2, Class X, IO, 0.059s, 2028 3,671,419 161,772 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,657,179 129 Ser. 07-44, Class CO, PO, zero %, 2037 192,586 175,686 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,410,000 2,460,610 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,883,806 1,883,806 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 3,126,000 3,350,162 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 (F) 2,606,000 2,440,526 GMAC Commercial Mortgage Securities, Inc. 144A FRB Ser. 03-C2, Class F, 5.473s, 2040 1,472,000 1,427,840 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.49s, 2041 13,744,085 21,842,511 IFB Ser. 10-158, Class SD, 14.269s, 2040 2,479,000 3,739,968 IFB Ser. 11-70, Class WS, 9.207s, 2040 10,522,271 12,861,582 IFB Ser. 11-72, Class SE, 7.072s, 2041 7,375,000 7,909,688 IFB Ser. 11-56, Class MS, 6.827s, 2041 2,542,668 2,855,543 IFB Ser. 11-37, Class SB, IO, 6.453s, 2038 2,276,061 298,733 IFB Ser. 11-61, Class CS, IO, 6.433s, 2035 20,177,703 2,988,822 IFB Ser. 10-85, Class SD, IO, 6.403s, 2038 2,462,400 383,716 IFB Ser. 11-37, Class SD, IO, 6.403s, 2038 2,928,266 381,590 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 2,150,862 200,934 IFB Ser. 10-20, Class SC, IO, 5.903s, 2040 535,861 88,873 IFB Ser. 11-70, Class SN, IO, 5.651s, 2041 11,996,000 3,371,116 IFB Ser. 11-70, Class SH, IO, 5.641s, 2041 15,001,000 4,273,785 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 926,218 159,495 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 13,826,432 1,659,172 Ser. 11-70, PO, zero %, 2041 19,314,482 15,868,005 Ser. 10-151, Class KO, PO, zero %, 2037 3,857,939 3,544,636 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 12,548,353 474,328 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,201,467 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 746,885 752,487 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.564s, 2027 280,414 3,648 Ser. 98-2, IO, 0.412s, 2027 156,193 12 Ser. 98-3, IO, 0.393s, 2027 189,957 3,539 Ser. 98-4, IO, zero %, 2026 225,281 7,366 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.426s, 2037 12,805,123 7,186,875 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 1,642,418 1,656,871 FRB Ser. 04-CB9, Class B, 5.668s, 2041 (F) 3,181,000 3,103,859 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,701,183 Ser. 02-C3, Class D, 5.314s, 2035 3,519,000 3,573,545 FRB Ser. 02-C2, Class E, 5.141s, 2034 2,251,000 2,249,987 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 2,404,000 2,437,436 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 5,600,000 6,013,291 Ser. 06-C3, Class A2, 5.532s, 2032 19,032 19,023 Ser. 06-C7, Class A2, 5.3s, 2038 1,732,934 1,732,934 Ser. 05-C7, Class A2, 5.103s, 2030 45,481 45,481 Ser. 07-C2, Class XW, IO, 1/2s, 2040 6,405,493 127,847 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C8, Class G, 5.35s, 2037 1,803,000 1,813,956 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, IO, 0.8s, 2047 9,034,556 260,195 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.846s, 2050 889,000 920,130 Ser. 06-C2, Class AJ, 5.802s, 2043 1,474,000 1,186,570 FRB Ser. 07-C1, Class A2, 5.742s, 2050 812,210 812,014 Ser. 05-MCP1, Class XC, IO, 0.212s, 2043 160,400,905 1,748,530 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 101,816 101,933 FRB Ser. 06-4, Class A2FL, 0.369s, 2049 2,284,229 2,250,679 Morgan Stanley Capital I Ser. 06-HQ9, Class A2, 5.618s, 2044 227,053 227,677 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,870,340 1,959,959 FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 6,412,446 6,524,664 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.099s, 2041 (F) 2,734,000 2,745,176 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.618s, 2035 2,126,000 2,040,960 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 843,571 868,878 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 4,302,883 4,501,246 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 4,138,000 4,249,062 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 24,768,335 913,952 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 8,610,721 185,131 Ser. 06-AR8, Class X, IO, 0.4s, 2036 38,457,039 515,324 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 1,430,894 257,561 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 6,475 6,475 Ser. 07-C30, Class A3, 5.246s, 2043 1,251,301 1,275,142 Ser. 06-C29, IO, 0.391s, 2048 164,237,706 2,545,684 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR15, Class 1A, 0.987s, 2046 2,488,843 1,804,411 FRB Ser. 05-AR17, Class A1C4, 0.646s, 2045 5,768,658 2,668,004 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.476s, 2037 20,444,694 11,346,797 Total mortgage-backed securities (cost $332,781,906) PURCHASED OPTIONS OUTSTANDING (15.9%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America N.A. for the right to receive a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.50 $445,000,000 $3,858,150 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 11,614,000 494,989 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 11,614,000 476,290 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 11,614,000 463,050 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 39,445,428 6,536,107 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 39,445,428 39 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 49,568,799 10,169,634 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 49,568,799 851,790 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 62,614,000 10,522,220 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 62,614,000 1,445,820 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 52,551,000 10,377,404 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 52,551,000 977,449 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 42,037,000 6,835,510 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 42,037,000 779,240 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 22,019,000 1,142,346 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 22,019,000 1,111,079 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 59,782,000 1,851,449 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 22,019,000 1,097,207 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 62,774,000 7,846,750 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 62,774,000 2,071,542 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 40,463,673 5,341,205 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 40,463,673 323,709 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 3,971,000 524,172 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 3,971,000 29,465 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 15,321,700 6,189,967 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 15,321,700 432,225 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 15,321,700 6,450,436 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 15,321,700 401,122 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 19,839,000 1,136,378 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 11,614,000 539,586 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 19,839,000 1,109,794 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 11,614,000 519,610 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 19,839,000 1,082,019 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 69,014,500 7,223,748 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 69,014,500 69 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 6,382,488 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 712,320 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 82,042,000 10,389,799 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 82,042,000 652,234 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 77,106,000 9,736,175 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 77,106,000 611,451 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 8,469,000 233,998 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 8,469,000 228,494 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 5,375,000 332,605 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 5,375,000 21,124 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 19,839,000 1,298,066 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,726,000 1,060,296 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,726,000 116,318 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 8,469,000 219,601 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 8,469,000 210,285 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 5,375,000 326,209 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 5,375,000 13,868 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 19,839,000 1,273,862 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 8,469,000 199,953 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 19,839,000 1,244,302 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 5,375,000 319,168 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 5,375,000 7,203 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 5,375,000 314,545 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 5,375,000 2,473 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,726,000 960,296 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,726,000 17,277 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 5,375,000 310,890 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 5,375,000 54 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 6,471,323 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 693,644 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 45,806,000 305,205 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 77,106,000 9,886,223 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 77,106,000 592,637 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 0.60% versus the three month USD-LIBOR-BBA maturing September 2014. Sep-12/0.60 1,102,500,000 231,525 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 86,784,700 10,100,000 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 86,784,700 87 Total purchased options outstanding (cost $132,439,261) CORPORATE BONDS AND NOTES (15.6%) (a) Principal amount Value Basic materials (1.3%) Airgas, Inc. sr. unsec. unsub notes 3 1/4s, 2015 $1,500,000 $1,578,350 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,028,375 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 1,270,000 1,412,734 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 195,000 254,921 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $1,985,000 2,764,623 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 704,000 834,240 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 1,320,000 1,458,600 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,400,993 Capital goods (0.4%) Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,070,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 2,495,000 2,779,542 Communication services (1.8%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,113,075 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 3,010,000 3,016,444 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,499,502 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,000,000 1,060,000 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,480,000 1,646,500 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,078,364 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,500,000 1,642,500 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 226,800 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,000,000 1,028,750 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,276,350 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,028,577 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,098,750 Consumer cyclicals (1.5%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,844,800 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 250,000 270,625 Ford Motor Credit Co., LLC sr. unsec. notes 12s, 2015 1,250,000 1,544,720 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.113s, 2014 444,000 444,004 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 2,000,000 2,082,500 MGM Resorts International sr. notes 10 3/8s, 2014 340,000 385,900 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,500,000 1,908,750 QVC, Inc. 144A sr. notes 7 1/8s, 2017 965,000 1,023,788 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 1,026,000 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 2,365,000 2,529,110 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,682,822 Consumer staples (1.1%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 3,073,745 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,404,963 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 449,756 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 375,950 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 950,000 1,002,071 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 566,875 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,317,084 Energy (1.2%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,005,125 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,123,270 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 95,000 95,238 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 945,000 1,039,500 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,197,935 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,102,660 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 1,000,000 1,005,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,050,000 Financials (5.3%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,500,000 1,546,875 Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.674s, 2017 (United Kingdom) 4,448,000 4,411,215 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 1,500,000 1,560,161 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 3,650,000 3,661,581 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,346,867 GATX Corp. notes 4 3/4s, 2012 750,000 755,206 Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 791,000 791,052 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,208,938 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,723,729 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 63,948 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 2,959,966 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 1,030,000 1,032,801 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 200,000 214,203 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 350,000 360,780 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 2,830,000 2,854,429 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,821,033 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,755,000 1,790,949 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 2,560,000 2,602,458 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 1,620,000 1,689,309 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 605,000 608,665 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 300,000 318,714 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,642,851 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 4,250,000 4,278,382 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 27,000 28,679 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) $500,000 527,630 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,070,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,952,231 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 2,665,000 2,679,916 Health care (0.5%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 652,334 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,038,375 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 905,625 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 743,138 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 650,475 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 723,188 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 147,388 Technology (0.2%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.205s, 2013 (Netherlands) 75,000 74,719 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 2,095,000 2,325,450 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 127,440 Transportation (0.7%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 961,856 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $1,029,421 1,116,921 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 1,022,484 1,078,721 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 4,400,000 4,405,188 Utilities and power (1.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,168,313 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,963,618 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,306,241 Kinder Morgan, Inc. sr. unsec. notes 6 1/2s, 2012 2,510,000 2,516,172 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 4,400,000 4,466,000 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 3,816,000 5,250,426 Total corporate bonds and notes (cost $157,004,801) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, August 1, 2042 $7,000,000 $7,701,093 3s, TBA, August 1, 2042 6,000,000 6,343,125 U.S. Government Agency Mortgage Obligations (13.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, August 1, 2042 21,000,000 22,237,851 Federal National Mortgage Association Pass-Through Certificates 4s, with due dates from December 1, 2040 to July 1, 2042 (FWC) 20,096,127 22,028,931 3 1/2s, TBA, August 1, 2042 16,000,000 16,976,250 3s, TBA, September 1, 2042 17,000,000 17,638,828 3s, TBA, August 1, 2042 61,000,000 63,459,063 Total U.S. government and agency mortgage obligations (cost $155,450,802) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $371,000 $412,506 Total U.S. Treasury obligations (cost $350,457) SENIOR LOANS (5.9%) (a) (c) Principal amount Value Basic materials (0.3%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) $498,750 $481,528 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,451,625 1,414,125 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 280,725 278,409 Styron Corp. bank term loan FRN 6s, 2017 363,482 337,811 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 663,338 663,338 Capital goods (0.4%) Generac Power Systems, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,000,000 1,005,000 Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 646,750 650,186 Reynolds Group Holdings, Inc. bank term loan FRN Ser. C, 6 1/2s, 2018 368,173 372,028 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 488,411 492,752 SRAM Corp. bank term loan FRN 4.771s, 2018 766,188 765,230 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 660,013 664,138 Communication services (0.9%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,263,926 1,259,538 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 1,246,875 1,231,874 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 995,000 992,139 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 987,500 987,809 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 1,000,000 982,000 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 666,940 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 1,110,926 1,101,483 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 495,000 492,834 Telesat Canada bank term loan FRN Ser. B, 4 1/4s, 2019 (Canada) 1,250,000 1,243,080 Consumer cyclicals (1.7%) Affinion Group, Inc. bank term loan FRN 5s, 2016 982,437 855,539 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 1/4s, 2018 995,000 990,274 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.739s, 2015 1,387,500 1,360,184 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 235,125 234,194 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 600,000 527,417 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 911,077 902,422 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 795,774 797,962 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 2,330,468 2,300,606 Gymboree Corp. bank term loan FRN 5s, 2018 $184,209 176,354 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 683,632 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 849,250 850,666 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 987,500 975,310 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,208,627 1,195,408 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 663,665 665,324 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,307,692 1,284,808 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,268,978 Nielsen Finance, LLC bank term loan FRN Ser. C, 3.491s, 2016 492,462 491,129 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 311,793 312,963 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 977,337 Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 766,392 768,445 Consumer staples (0.5%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 862,389 862,749 Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 286,878 273,643 Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 307,265 306,305 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 460,204 451,863 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 317,547 317,785 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,485,000 1,477,575 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 957,337 Wendy's International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 645,000 644,731 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 417,300 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 828,738 828,945 Financials (0.1%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 250,616 250,616 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 658,009 659,654 Health care (1.2%) Bausch & Lomb, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,500,000 1,500,375 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 949,022 952,343 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 530,158 529,363 Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,103,482 1,100,953 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,119,375 1,119,175 Hologic, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 1,125,000 1,132,031 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 562,875 560,412 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 742,500 712,182 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 995,000 1,007,438 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 859,254 855,316 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,074,600 1,085,794 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 990,000 987,822 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C, 4 3/4s, 2019 (Canada) 1,125,000 1,126,125 Technology (0.3%) Epicor Software Corp. bank term loan FRN 5s, 2018 990,000 982,080 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,246,875 1,240,641 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 990,000 985,050 Transportation (0.2%) RailAmerica, Inc. bank term loan FRN Ser. B, 4s, 2019 748,125 748,125 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 1,239,586 1,245,784 Utilities and power (0.2%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 493,750 494,279 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 395,000 395,864 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,264,922 Total senior loans (cost $61,379,441) FOREIGN GOVERNMENT BONDS AND NOTES (1.9%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,810,000 $2,093,450 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,175,000 1,151,505 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 9,520,000 8,077,720 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 960,000 980,400 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 350,000 360,787 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 2,000,000 2,133,548 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 (Canada) 2,100,000 2,109,429 Ukraine (Government of) 144A notes 9 1/4s, 2017 935,000 930,383 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,691,500 Total foreign government bonds and notes (cost $21,159,801) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.346s, 2037 $1,500,000 $1,405,125 Total asset-backed securities (cost $1,345,909) SHORT-TERM INVESTMENTS (38.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 95,373,863 $95,373,863 SSgA Prime Money Market Fund 0.12% (P) 40,405,000 40,405,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 10, 2012 $24,000,000 23,990,045 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 2, 2012 7,000,000 6,997,428 U.S. Treasury Bills with an effective yield of 0.168%, May 2, 2013 (SEG) (SEGSF) 12,000,000 11,986,092 U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 (SEG) (SEGSF) 5,000,000 4,994,965 U.S. Treasury Bills with an effective yield of 0.144%, February 7, 2013 (SEGSF) 12,000,000 11,991,612 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 (SEG) (SEGSF) 33,000,000 32,984,952 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 (SEGSF) 81,000,000 80,995,348 U.S. Treasury Bills with effective yields ranging from 0.078% to 0.110%, October 18, 2012 (SEG) (SEGSF) 95,000,000 94,981,000 Total short-term investments (cost $404,699,825) TOTAL INVESTMENTS Total investments (cost $1,266,612,203) (b) TBA SALE COMMITMENTS OUTSTANDING at 7/31/12 (proceeds receivable $34,567,578) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, August 1, 2042 $16,000,000 8/13/12 $16,976,250 Federal National Mortgage Association 3s, August 1, 2042 17,000,000 8/13/12 17,685,312 Total FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $530,699,954) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 8/16/12 $7,891,162 $7,923,798 $(32,636) Japanese Yen Sell 8/16/12 3,459,800 3,331,996 (127,804) Barclays Bank PLC Australian Dollar Buy 8/16/12 5,667,354 5,360,102 307,252 Brazilian Real Buy 8/16/12 998,808 1,031,648 (32,840) British Pound Sell 8/16/12 3,387,157 3,443,496 56,339 Canadian Dollar Sell 8/16/12 2,987,861 2,912,888 (74,973) Chilean Peso Buy 8/16/12 2,084,237 2,029,797 54,440 Czech Koruna Sell 8/16/12 210,456 215,082 4,626 Euro Sell 8/16/12 5,276,526 5,333,766 57,240 Japanese Yen Buy 8/16/12 2,226,617 2,224,143 2,474 Japanese Yen Sell 8/16/12 2,226,617 2,192,434 (34,183) Malaysian Ringgit Buy 8/16/12 1,704,575 1,682,176 22,399 Malaysian Ringgit Sell 8/16/12 1,704,575 1,687,204 (17,371) Mexican Peso Sell 8/16/12 1,537,531 1,513,573 (23,958) New Zealand Dollar Buy 8/16/12 993,335 954,246 39,089 Norwegian Krone Buy 8/16/12 1,862,739 1,781,598 81,141 Polish Zloty Sell 8/16/12 2,101,318 2,053,673 (47,645) Singapore Dollar Sell 8/16/12 1,623,508 1,594,680 (28,828) South African Rand Buy 8/16/12 1,022,557 1,026,788 (4,231) South Korean Won Buy 8/16/12 2,775,399 2,741,075 34,324 Swedish Krona Buy 8/16/12 4,601,286 4,458,549 142,737 Taiwan Dollar Sell 8/16/12 1,527,493 1,524,898 (2,595) Turkish Lira Buy 8/16/12 1,961,804 1,925,166 36,638 Turkish Lira Sell 8/16/12 1,961,804 1,940,620 (21,184) Citibank, N.A. Australian Dollar Buy 8/16/12 2,506,323 2,840,058 (333,735) Brazilian Real Buy 8/16/12 12,462 31,925 (19,463) British Pound Sell 8/16/12 5,321,868 5,383,671 61,803 Canadian Dollar Sell 8/16/12 5,616,060 5,458,632 (157,428) Czech Koruna Sell 8/16/12 2,824,551 2,882,686 58,135 Euro Sell 8/16/12 11,084,914 11,204,498 119,584 Japanese Yen Buy 8/16/12 2,257,226 2,254,741 2,485 Japanese Yen Sell 8/16/12 2,257,226 2,222,854 (34,372) Mexican Peso Sell 8/16/12 1,010,665 1,022,392 11,727 Singapore Dollar Sell 8/16/12 1,864,426 1,830,131 (34,295) South African Rand Buy 8/16/12 1,152,086 1,167,072 (14,986) South African Rand Sell 8/16/12 1,152,086 1,159,099 7,013 South Korean Won Buy 8/16/12 1,535,253 1,515,736 19,517 Taiwan Dollar Sell 8/16/12 1,597,545 1,603,556 6,011 Turkish Lira Buy 8/16/12 1,203,061 1,193,391 9,670 Credit Suisse AG Australian Dollar Buy 8/16/12 9,124,359 8,789,698 334,661 Brazilian Real Buy 8/16/12 3,657,201 3,701,016 (43,815) British Pound Buy 8/16/12 333,322 295,686 37,636 Canadian Dollar Buy 8/16/12 2,246,205 2,242,360 3,845 Chilean Peso Buy 8/16/12 1,803,827 1,749,546 54,281 Czech Koruna Sell 8/16/12 3,360,345 3,436,487 76,142 Euro Sell 8/16/12 15,292,303 15,418,312 126,009 Hungarian Forint Buy 8/16/12 624,928 670,338 (45,410) Japanese Yen Buy 8/16/12 3,382,268 3,374,671 7,597 Malaysian Ringgit Buy 8/16/12 784,296 773,980 10,316 Malaysian Ringgit Sell 8/16/12 784,296 773,615 (10,681) Mexican Peso Sell 8/16/12 371,331 361,576 (9,755) New Zealand Dollar Sell 8/16/12 2,288,383 2,290,708 2,325 Norwegian Krone Buy 8/16/12 3,641,259 3,616,631 24,628 Philippines Peso Buy 8/16/12 1,731,077 1,721,253 9,824 Polish Zloty Sell 8/16/12 900,740 857,675 (43,065) Singapore Dollar Sell 8/16/12 2,295,396 2,253,244 (42,152) South African Rand Buy 8/16/12 2,573,411 2,608,307 (34,896) South Korean Won Buy 8/16/12 1,185,626 1,188,364 (2,738) Swedish Krona Buy 8/16/12 4,974,363 4,787,120 187,243 Swiss Franc Buy 8/16/12 5,609,793 5,666,384 (56,591) Taiwan Dollar Sell 8/16/12 1,615,437 1,621,144 5,707 Turkish Lira Buy 8/16/12 1,039,429 1,020,129 19,300 Turkish Lira Sell 8/16/12 1,039,429 1,028,092 (11,337) Deutsche Bank AG Australian Dollar Buy 8/16/12 10,373,112 9,964,875 408,237 British Pound Sell 8/16/12 3,372,576 3,366,840 (5,736) Canadian Dollar Sell 8/16/12 642,072 497,467 (144,605) Czech Koruna Sell 8/16/12 3,527,203 3,609,637 82,434 Euro Sell 8/16/12 15,480,461 15,650,128 169,667 Mexican Peso Sell 8/16/12 188,556 223,172 34,616 Polish Zloty Sell 8/16/12 2,174,858 2,137,604 (37,254) Singapore Dollar Sell 8/16/12 2,325,129 2,285,856 (39,273) South Korean Won Buy 8/16/12 4,107,273 4,073,067 34,206 Swedish Krona Buy 8/16/12 1,450,851 1,394,787 56,064 Swiss Franc Sell 8/16/12 35,041 35,418 377 Turkish Lira Buy 8/16/12 3,021,854 2,979,803 42,051 Goldman Sachs International Australian Dollar Sell 8/16/12 699,209 747,145 47,936 British Pound Buy 8/16/12 1,999,777 1,979,308 20,469 British Pound Sell 8/16/12 1,999,777 1,973,479 (26,298) Canadian Dollar Sell 8/16/12 515,870 501,376 (14,494) Chilean Peso Buy 8/16/12 1,943,325 1,867,538 75,787 Chilean Peso Sell 8/16/12 1,943,325 1,882,350 (60,975) Czech Koruna Sell 8/16/12 269,156 340,839 71,683 Euro Sell 8/16/12 6,026,694 6,147,109 120,415 Japanese Yen Sell 8/16/12 1,070,034 1,018,904 (51,130) Norwegian Krone Sell 8/16/12 31,141 24,976 (6,165) Singapore Dollar Sell 8/16/12 1,925,982 1,892,231 (33,751) South Korean Won Buy 8/16/12 818,156 809,847 8,309 Swedish Krona Buy 8/16/12 3,817,612 3,603,364 214,248 Turkish Lira Buy 8/16/12 3,072,211 3,042,047 30,164 HSBC Bank USA, National Association Australian Dollar Buy 8/16/12 12,030,665 11,625,718 404,947 British Pound Sell 8/16/12 6,761,142 6,805,261 44,119 Canadian Dollar Sell 8/16/12 4,869,617 4,717,556 (152,061) Czech Koruna Sell 8/16/12 1,558,830 1,628,346 69,516 Euro Sell 8/16/12 4,019,232 4,064,008 44,776 Indian Rupee Sell 8/16/12 1,631,190 1,625,274 (5,916) Japanese Yen Buy 8/16/12 4,879,547 4,803,003 76,544 Norwegian Krone Sell 8/16/12 5,746,991 5,702,768 (44,223) Singapore Dollar Sell 8/16/12 1,574,006 1,548,086 (25,920) South Korean Won Buy 8/16/12 1,790,488 1,788,172 2,316 Turkish Lira Buy 8/16/12 2,862,002 2,817,466 44,536 Turkish Lira Sell 8/16/12 2,862,002 2,807,481 (54,521) JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/16/12 10,257,452 9,926,564 330,888 Brazilian Real Buy 8/16/12 157,138 158,874 (1,736) Brazilian Real Sell 8/16/12 157,138 157,725 587 British Pound Sell 8/16/12 8,050,689 8,056,614 5,925 Canadian Dollar Sell 8/16/12 2,314,589 2,126,779 (187,810) Chilean Peso Buy 8/16/12 1,073,357 1,015,827 57,530 Czech Koruna Sell 8/16/12 3,381,807 3,485,628 103,821 Euro Sell 8/16/12 9,644,507 9,716,215 71,708 Hungarian Forint Buy 8/16/12 1,016,165 1,003,151 13,014 Japanese Yen Buy 8/16/12 5,506,399 5,422,482 83,917 Japanese Yen Sell 8/16/12 5,506,399 5,429,204 (77,195) Mexican Peso Buy 8/16/12 1,979,582 1,972,663 6,919 Mexican Peso Sell 8/16/12 1,979,582 1,923,146 (56,436) New Zealand Dollar Sell 8/16/12 56,314 77,899 21,585 Norwegian Krone Sell 8/16/12 208,668 194,974 (13,694) Polish Zloty Sell 8/16/12 1,050,002 1,024,252 (25,750) Singapore Dollar Sell 8/16/12 959,174 943,178 (15,996) South African Rand Sell 8/16/12 32,202 35,280 3,078 South Korean Won Buy 8/16/12 122,637 127,821 (5,184) Swedish Krona Buy 8/16/12 74,995 149,971 (74,976) Taiwan Dollar Sell 8/16/12 1,604,593 1,611,503 6,910 Turkish Lira Buy 8/16/12 4,650,225 4,595,968 54,257 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/16/12 1,234,794 1,332,023 (97,229) Brazilian Real Buy 8/16/12 358,428 371,864 (13,436) British Pound Buy 8/16/12 2,585,521 2,557,968 27,553 British Pound Sell 8/16/12 2,585,521 2,552,721 (32,800) Chilean Peso Buy 8/16/12 158,668 152,450 6,218 Chilean Peso Sell 8/16/12 158,668 154,553 (4,115) Czech Koruna Sell 8/16/12 189,558 258,206 68,648 Euro Buy 8/16/12 824,496 706,092 118,404 Japanese Yen Sell 8/16/12 5,947,062 5,855,564 (91,498) Mexican Peso Buy 8/16/12 35,965 34,940 1,025 Mexican Peso Sell 8/16/12 35,965 35,826 (139) New Zealand Dollar Buy 8/16/12 2,085,865 2,042,065 43,800 New Zealand Dollar Sell 8/16/12 2,085,865 2,060,033 (25,832) Norwegian Krone Buy 8/16/12 4,512,627 4,475,472 37,155 Singapore Dollar Sell 8/16/12 1,501,120 1,467,338 (33,782) South Korean Won Buy 8/16/12 2,081,127 2,056,082 25,045 South Korean Won Sell 8/16/12 2,081,127 2,051,493 (29,634) Swedish Krona Buy 8/16/12 145,139 141,281 3,858 Swedish Krona Sell 8/16/12 145,139 139,543 (5,596) Swiss Franc Buy 8/16/12 210,039 212,178 (2,139) Taiwan Dollar Sell 8/16/12 592,739 594,694 1,955 Turkish Lira Buy 8/16/12 2,898,185 2,856,688 41,497 State Street Bank and Trust Co. Australian Dollar Buy 8/16/12 5,571,740 5,469,346 102,394 Brazilian Real Buy 8/16/12 1,013,314 1,001,494 11,820 British Pound Sell 8/16/12 5,028,055 5,026,343 (1,712) Canadian Dollar Buy 8/16/12 911,720 1,019,251 (107,531) Chilean Peso Buy 8/16/12 2,135,266 2,063,620 71,646 Czech Koruna Sell 8/16/12 3,403,895 3,514,937 111,042 Euro Sell 8/16/12 16,122,706 16,287,413 164,707 Hungarian Forint Buy 8/16/12 1,563,781 1,586,429 (22,648) Japanese Yen Buy 8/16/12 1,564,475 1,552,631 11,844 Japanese Yen Sell 8/16/12 1,564,475 1,555,026 (9,449) Mexican Peso Sell 8/16/12 1,000,578 990,741 (9,837) New Zealand Dollar Sell 8/16/12 1,267,783 1,292,153 24,370 Norwegian Krone Sell 8/16/12 3,666,994 3,679,424 12,430 Polish Zloty Sell 8/16/12 1,870,836 1,819,855 (50,981) Singapore Dollar Sell 8/16/12 1,770,245 1,741,816 (28,429) South African Rand Sell 8/16/12 1,553,133 1,534,803 (18,330) South Korean Won Buy 8/16/12 2,279,836 2,282,115 (2,279) Swedish Krona Buy 8/16/12 6,591,311 6,329,463 261,848 Taiwan Dollar Sell 8/16/12 1,200,600 1,200,581 (19) Thai Baht Buy 8/16/12 1,681,809 1,675,833 5,976 Turkish Lira Buy 8/16/12 2,720,436 2,695,209 25,227 UBS AG Australian Dollar Buy 8/16/12 3,162,186 3,304,477 (142,291) Brazilian Real Buy 8/16/12 1,458,051 1,474,270 (16,219) Brazilian Real Sell 8/16/12 1,458,051 1,465,004 6,953 British Pound Sell 8/16/12 6,562,184 6,554,408 (7,776) Canadian Dollar Sell 8/16/12 1,233,105 1,134,656 (98,449) Czech Koruna Sell 8/16/12 2,472,935 2,530,629 57,694 Euro Sell 8/16/12 1,665,727 1,683,624 17,897 Hungarian Forint Buy 8/16/12 905,205 918,608 (13,403) Indian Rupee Sell 8/16/12 1,631,189 1,628,035 (3,154) Japanese Yen Buy 8/16/12 2,025,935 1,947,295 78,640 Mexican Peso Sell 8/16/12 2,505,314 2,533,554 28,240 New Zealand Dollar Sell 8/16/12 1,745,233 1,746,617 1,384 Norwegian Krone Sell 8/16/12 5,413,659 5,338,969 (74,690) Philippines Peso Buy 8/16/12 1,731,079 1,720,948 10,131 Singapore Dollar Sell 8/16/12 3,506,095 3,446,052 (60,043) Swedish Krona Buy 8/16/12 7,666,541 7,574,864 91,677 Swiss Franc Sell 8/16/12 5,970,241 6,031,592 61,351 Taiwan Dollar Sell 8/16/12 1,501,798 1,503,202 1,404 Thai Baht Buy 8/16/12 1,681,809 1,673,741 8,068 Turkish Lira Buy 8/16/12 1,900,387 1,879,132 21,255 Westpac Banking Corp. Australian Dollar Buy 8/16/12 2,311,317 2,261,285 50,032 British Pound Sell 8/16/12 1,732,930 1,790,540 57,610 Canadian Dollar Sell 8/16/12 2,083,817 1,953,947 (129,870) Euro Sell 8/16/12 8,854,099 8,973,975 119,876 Japanese Yen Buy 8/16/12 1,308,498 1,288,491 20,007 Japanese Yen Sell 8/16/12 1,308,497 1,307,013 (1,484) Mexican Peso Sell 8/16/12 736,075 727,303 (8,772) Norwegian Krone Sell 8/16/12 2,375,090 2,375,174 84 Swedish Krona Buy 8/16/12 3,601,182 3,466,794 134,388 Total FUTURES CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 101 $11,674,934 Sep-12 $85,001 Canadian Government Bond 10 yr (Long) 28 3,879,264 Sep-12 48,406 Euro-Bund 10 yr (Short) 203 36,109,415 Sep-12 (302,842) Euro-Swiss Franc 3 Month (Short) 110 28,198,556 Dec-12 (459,358) Japanese Government Bond 10 yr (Short) 1 1,843,328 Sep-12 (6,790) Japanese Government Bond 10 yr Mini (Short) 10 1,844,864 Sep-12 (8,602) U.K. Gilt 10 yr (Short) 3 573,269 Sep-12 (9,132) U.S. Treasury Note 10 yr (Short) 4 538,625 Sep-12 1,305 Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $94,205,220) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $21,493,220 Aug-16/4.35 $3,733,050 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 1,216,932 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 8,769,052 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 62,705,637 Aug-16/3.625 2,119,451 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 62,705,637 Aug-16/3.625 7,606,194 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 932,901 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 8,240,629 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 379,767 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 4,148,064 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.67 318,221 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.67 3,444,481 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 118,196 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 1,449,130 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 24,709,984 Jun-16/4.89 187,796 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 24,709,984 Jun-16/4.39 2,762,576 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 69,014,500 Aug-12/2.73 69 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 69,014,500 Aug-12/2.73 7,223,748 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 400,645 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 6,471,173 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 4,040,933 Jun-16/5.86 38,874 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 4,040,933 Jun-16/4.86 870,336 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/5.12 166,487 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/4.12 2,554,604 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 18,739,292 May-16/5.11 123,867 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 18,739,292 May-16/4.11 1,900,689 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. 445,000,000 Dec-12/1.50 3,858,150 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 87 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 10,100,003 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 269,031 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 126,786,296 May-16/4.77 1,021,517 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 4,275,970 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 126,786,296 May-16/4.77 16,392,707 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 22,005,119 May-16/4.60 179,782 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 22,005,119 May-16/4.60 2,728,635 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 689,908 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 2,085,539 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 22,115,185 May-16/4.86 166,085 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 22,115,185 May-16/4.36 2,458,545 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 432,225 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 6,079,359 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.46 401,122 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.46 6,327,602 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 269,976 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 3,469,801 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 294,693 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 3,632,589 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 205,509 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 2,992,261 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 42,037,000 Sep-15/4.04 732,074 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 42,037,000 Sep-15/4.04 6,944,345 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $28,162,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(90,008) 37,725,000 — 5/14/17 3 month USD-LIBOR-BBA 1.0925% 648,201 156,722,000 — 5/14/14 3 month USD-LIBOR-BBA 0.577% 492,054 15,358,000 — 5/14/42 3 month USD-LIBOR-BBA 2.795% 1,569,184 3,980,000 105,639 6/20/22 2.183% 3 month USD-LIBOR-BBA (119,909) CAD 6,066,000 — 6/13/14 1.285% 3 month CAD-BA-CDOR 5,016 CAD 10,346,000 — 6/13/17 1.5875% 3 month CAD-BA-CDOR 6,389 CAD 2,596,000 — 6/13/22 2.2% 3 month CAD-BA-CDOR (22,937) Barclay’s Bank, PLC $89,287,000 — 5/8/42 2.8374% 3 month USD-LIBOR-BBA (9,998,524) 136,543,000 (E) 2,316,168 9/19/22 2.00% 3 month USD-LIBOR-BBA (2,274,410) 667,068,000 (E) 598,383 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,763,038) 7,530,000 (E) (15,587) 9/19/14 3 month USD-LIBOR-BBA 0.60% 11,069 68,761,000 (E) (506,662) 9/19/17 3 month USD-LIBOR-BBA 1.10% 398,232 91,097,000 (E) (1,628,571) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,434,111 2,953,000 (E) (312,427) 9/19/42 3 month USD-LIBOR-BBA 2.75% (63,312) 32,871,190 (1,260,610) 7/27/22 3 month USD-LIBOR-BBA 3.5375% 4,721,316 13,148,476 (508,846) 7/30/22 3 month USD-LIBOR-BBA 3.51% 1,848,185 32,871,190 (1,260,610) 8/1/22 3 month USD-LIBOR-BBA 3.52% 4,655,218 32,871,190 (1,270,471) 8/1/22 3 month USD-LIBOR-BBA 3.36% 4,149,659 4,319,000 — 7/20/22 3 month USD-LIBOR-BBA 1.645% 17,021 3,980,000 104,873 6/20/22 2.183% 3 month USD-LIBOR-BBA (120,675) AUD 1,642,000 — 6/22/22 6 month AUD-BBR-BBSW 4.035% 30,825 AUD 7,350,000 — 6/22/22 4.06% 6 month AUD-BBR-BBSW (154,099) AUD 7,736,000 — 6/29/22 3.9275% 6 month AUD-BBR-BBSW (71,827) AUD 4,193,000 — 7/4/22 3.9975% 6 month AUD-BBR-BBSW (61,257) AUD 4,972,000 — 8/1/22 6 month AUD-BBR-BBSW 3.838% (826) EUR 10,895,000 — 6/18/22 1.945% 6 month EUR-EURIBOR-REUTERS (234,468) EUR 1,131,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% 10,347 EUR 12,595,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.934% 254,484 EUR 4,144,000 — 6/19/22 1.885% 6 month EUR-EURIBOR-REUTERS (60,237) EUR 5,805,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% 143,171 EUR 5,148,000 — 7/5/22 1.945% 6 month EUR-EURIBOR-REUTERS (104,751) EUR 5,782,000 — 7/11/22 1.806% 6 month EUR-EURIBOR-REUTERS (26,205) EUR 11,873,000 — 7/18/22 6 month EUR-EURIBOR-REUTERS 1.766% (3,071) EUR 3,775,000 — 7/27/22 1 month EUR-EONIA-OIS-COMPOUND 1.3575% (9,324) GBP 1,849,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 62,642 GBP 3,552,000 — 7/25/42 6 month GBP-LIBOR-BBA 2.8425% (21,791) GBP 6,303,000 — 7/25/22 1.885% 6 month GBP-LIBOR-BBA 27,830 JPY 672,600,000 — 7/20/22 0.7775% 6 month JPY-LIBOR-BBA 4,979 JPY 805,300,000 — 7/27/22 0.7325% 6 month JPY-LIBOR-BBA 42,636 JPY 1,552,000,000 — 8/1/22 0.77% 6 month JPY-LIBOR-BBA 13,509 SEK 27,205,000 — 7/11/22 2.1275% 3 month SEK-STIBOR-SIDE 51,016 GBP 2,816,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (715,679) Citibank, N.A. $2,734,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 97,987 82,644,000 (E) 123,134 9/19/17 1.10% 3 month USD-LIBOR-BBA (964,460) 2,080,000 (E) 12,272 9/19/17 3 month USD-LIBOR-BBA 1.10% 39,645 117,793,000 (E) 1,678,292 9/19/22 2.00% 3 month USD-LIBOR-BBA (2,281,908) 27,615,000 (E) (12,089) 9/19/14 0.60% 3 month USD-LIBOR-BBA (109,847) 44,647,000 (E) (1,409,449) 9/19/22 3 month USD-LIBOR-BBA 2.00% 91,582 351,000 (E) (21,185) 9/19/42 3 month USD-LIBOR-BBA 2.75% 8,425 EUR 7,956,000 — 8/2/22 6 month EUR-EURIBOR-REUTERS 1.8% 24,798 SEK 37,318,000 — 8/2/22 3 month SEK-STIBOR-SIDE 2.285% 6,376 Credit Suisse International $508,960,000 (E) (9,161,079) 9/19/22 3 month USD-LIBOR-BBA 2.00% 7,950,154 289,497,000 (E) (297,749) 9/19/14 3 month USD-LIBOR-BBA 0.60% 727,071 128,430,000 (E) (130,661) 9/19/17 3 month USD-LIBOR-BBA 1.10% 1,559,477 19,083,000 (E) (988,511) 9/19/42 3 month USD-LIBOR-BBA 2.75% 621,331 750,954,100 (E) 12,007,091 9/19/22 2.00% 3 month USD-LIBOR-BBA (13,245,264) 26,696,000 (E) 1,237,318 9/19/42 2.75% 3 month USD-LIBOR-BBA (1,014,758) 172,377,000 (E) 37,169 9/19/14 0.60% 3 month USD-LIBOR-BBA (573,045) 81,509,000 (E) (420,762) 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,493,421) 8,222,000 — 7/18/22 1.591% 3 month USD-LIBOR-BBA 8,407 5,655,000 — 7/26/22 1.583% 3 month USD-LIBOR-BBA 12,808 3,546,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 276,127 AUD 4,632,000 — 7/17/22 3.77125% 6 month AUD-BBR-BBSW 23,026 AUD 7,113,000 — 7/24/22 6 month AUD-BBR-BBSW 3.665% (100,932) CAD 45,589,000 — 6/13/14 1.28797% 3 month CAD-BA-CDOR 34,792 CAD 1,640,000 — 6/13/17 3 month CAD-BA-CDOR 1.57927% (1,652) CAD 19,422,000 — 6/13/22 3 month CAD-BA-CDOR 2.19177% 157,060 CAD 6,065,000 — 6/15/22 2.135% 3 month CAD-BA-CDOR (17,212) CAD 5,131,000 — 6/29/22 2.1725% 3 month CAD-BA-CDOR (28,638) CAD 7,450,000 — 7/9/22 2.1075% 3 month CAD-BA-CDOR 6,139 CAD 11,263,000 — 7/16/22 3 month CAD-BA-CDOR 2.015% (107,684) CAD 10,526,000 — 7/18/22 3 month CAD-BA-CDOR 1.9975% (117,801) CAD 3,199,000 — 7/23/22 1.9675% 3 month CAD-BA-CDOR 45,410 CAD 4,067,000 — 7/31/22 2.1175% 3 month CAD-BA-CDOR 3,471 CHF 1,335,000 — 5/11/22 6 month CHF-LIBOR-BBA 0.975% 14,063 CHF 11,100,000 — 5/14/22 1.0125% 6 month CHF-LIBOR-BBA (158,041) CHF 11,351,000 — 6/19/22 0.94% 6 month CHF-LIBOR-BBA (51,750) CHF 11,027,000 — 7/5/22 1.015% 6 month CHF-LIBOR-BBA (123,727) CHF 6,421,000 — 7/25/22 0.9225% 6 month CHF-LIBOR-BBA (7,098) EUR 18,832,000 — 8/1/22 1 month EUR-EONIA-OIS-COMPOUND 1.45% 151,399 GBP 8,054,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1675% 318,086 GBP 8,241,000 — 6/15/22 6 month GBP-LIBOR-BBA 2.0125% 139,648 GBP 2,993,000 — 6/15/22 1.96% 6 month GBP-LIBOR-BBA (27,596) GBP 3,743,000 — 7/18/22 1.8825% 6 month GBP-LIBOR-BBA 16,755 GBP 3,361,000 — 7/23/22 6 month GBP-LIBOR-BBA 1.85% (32,372) SEK 195,650,000 — 5/16/22 2.205% 3 month SEK-STIBOR-SIDE 146,974 SEK 20,988,000 — 6/19/22 3 month SEK-STIBOR-SIDE 2.38% 31,366 SEK 26,823,000 — 7/2/22 3 month SEK-STIBOR-SIDE 2.325% 19,895 SEK 13,890,000 — 7/25/22 2.06% 3 month SEK-STIBOR-SIDE 38,524 Deutsche Bank AG $1,383,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 48,612 176,198,000 (E) 2,760,008 9/19/22 2.00% 3 month USD-LIBOR-BBA (3,163,769) 20,504,000 (E) (485,987) 9/19/22 3 month USD-LIBOR-BBA 2.00% 203,357 10,027,000 (E) (8,824) 9/19/17 3 month USD-LIBOR-BBA 1.10% 123,132 3,722,000 (E) 10,041 9/19/17 1.10% 3 month USD-LIBOR-BBA (38,940) KRW 9,179,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (265,871) MYR 24,754,000 — 7/23/17 3 month MYR-KLIBOR-BNM 2.98% (40,171) Goldman Sachs International $5,375,000 (153,188) 7/18/22 3 month USD-LIBOR-BBA 2.215% 157,718 4,065,000 113,735 7/23/22 2.1714% 3 month USD-LIBOR-BBA (103,251) 76,808,000 (E) 113,656 9/19/14 3 month USD-LIBOR-BBA 0.60% 385,557 138,620,000 (E) 1,628,141 9/19/22 2.00% 3 month USD-LIBOR-BBA (3,032,263) 69,510,400 (E) (1,218,216) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,118,722 48,018,000 (E) 116,511 9/19/17 1.10% 3 month USD-LIBOR-BBA (515,406) 1,094,000 (E) 60,279 9/19/42 2.75% 3 month USD-LIBOR-BBA (32,010) 56,907,000 (E) (3,336,216) 9/19/42 3 month USD-LIBOR-BBA 2.75% 1,464,458 37,351,000 (592,013) 7/16/22 3 month USD-LIBOR-BBA 2.11875% 1,232,603 7,703,000 (115,545) 7/27/22 3 month USD-LIBOR-BBA 2.1825% 301,960 39,399,000 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 63,282 10,586,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (17,418) 16,990,000 (310,068) 7/11/22 3 month USD-LIBOR-BBA 2.055% 424,151 AUD 3,793,000 — 6/21/22 4.005% 6 month AUD-BBR-BBSW (60,189) AUD 1,367,000 — 6/22/22 4.035% 6 month AUD-BBR-BBSW (25,663) AUD 6,714,000 — 7/19/22 3.81% 6 month AUD-BBR-BBSW 12,942 AUD 5,390,000 — 7/30/22 3.73% 6 month AUD-BBR-BBSW 51,556 CHF 17,347,000 — 6/29/22 0.985% 6 month CHF-LIBOR-BBA (148,422) EUR 6,247,000 — 6/15/22 6 month EUR-EURIBOR-REUTERS 1.952% 141,185 EUR 900,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS (13,873) EUR 12,517,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.919% 231,229 EUR 7,260,000 — 7/27/22 1 month EUR-EONIA-OIS-COMPOUND 1.366% (10,596) EUR 3,623,000 — 7/30/22 1 month EUR-EONIA-OIS-COMPOUND 1.394% 5,983 EUR 148,470,000 (E) — 8/1/17 1 month EUR-EONIA-OIS-COMPOUND 1.425% 153,814 GBP 2,816,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 362,002 GBP 15,304,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 615,856 GBP 1,619,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% 44,486 GBP 1,743,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA (30,917) GBP 5,088,000 — 7/9/22 1.9425% 6 month GBP-LIBOR-BBA (23,738) GBP 2,320,000 — 7/19/22 6 month GBP-LIBOR-BBA 1.9125% (2,039) SEK 20,848,000 — 5/16/22 3 month SEK-STIBOR-SIDE 2.205% (15,661) SEK 53,840,000 — 5/29/22 3 month SEK-STIBOR-SIDE 2.215% (33,826) SEK 45,648,000 — 6/11/22 2.28% 3 month SEK-STIBOR-SIDE (8,620) SEK 39,175,000 — 8/1/22 3 month SEK-STIBOR-SIDE 2.3% 14,632 JPMorgan Chase Bank NA $127,670,300 (E) 882,540 9/19/22 2.00% 3 month USD-LIBOR-BBA (3,409,733) 119,591,000 (E) 103,642 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,470,176) 95,988,000 (E) (2,924,747) 9/19/22 3 month USD-LIBOR-BBA 2.00% 302,370 3,386,000 (E) 310,361 9/19/42 2.75% 3 month USD-LIBOR-BBA 24,718 25,625,000 (E) (1,513,590) 9/19/42 3 month USD-LIBOR-BBA 2.75% 648,135 2,931,000 — 7/30/22 1.565% 3 month USD-LIBOR-BBA 12,109 CAD 3,390,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (111,456) CAD 15,775,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 118,254 CAD 52,450,000 — 6/13/14 3 month CAD-BA-CDOR 1.2825% (45,637) CAD 8,685,000 — 6/13/17 3 month CAD-BA-CDOR 1.56% (16,763) CAD 4,965,000 — 6/13/22 2.175% 3 month CAD-BA-CDOR (32,565) CAD 4,661,000 — 6/25/22 2.1725% 3 month CAD-BA-CDOR (26,664) CAD 2,142,000 — 7/26/22 2.07% 3 month CAD-BA-CDOR 10,665 EUR 278,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS (2,974) EUR 3,623,000 — 7/30/22 6 month EUR-EURIBOR-REUTERS 1.803% 7,239 GBP 1,656,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 67,246 JPY 1,547,410,000 — 8/2/22 0.7775% 6 month JPY-LIBOR-BBA 14,784 JPY 36,800,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 28,163 JPY 49,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (11,603) MXN 14,762,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (103,849) MXN 19,089,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (134,088) MXN 63,220,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (307,808) MXN 6,909,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (33,639) MXN 63,220,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 384,144 MXN 40,760,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 274,071 UBS AG CHF 74,153,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (488,301) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $1,541,545 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools $22,141 327,061 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,682 6,758,765 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 20,322 10,650,373 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 152,967 8,563,235 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 110,933 41,909,025 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (268,143) 11,724,555 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 151,887 4,346,452 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 56,307 3,515,218 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,508 2,173,226 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,153 36,377,287 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (232,749) 28,186,743 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 365,148 10,541,786 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 7,520 1,232,132 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,425 832,052 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 494 4,563,079 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (29,196) 5,760,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (148,522) 4,346,452 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 56,307 26,604,679 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (170,222) 18,697,968 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 13,338 15,354,020 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (98,238) 28,617,420 26,829 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 58,820 10,157,709 41,265 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 50,384 2,951,521 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 8,875 13,680,419 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 41,134 48,145,652 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 623,708 11,904,933 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 154,224 601,984 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,798 1,350,942 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 19,403 4,381,087 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 62,924 3,176,163 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 45,618 Citibank, N.A. 2,424,596 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 31,410 2,012,407 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 26,070 Credit Suisse International 2,897,635 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 37,538 36,311 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 65 13,547,665 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (86,681) Deutsche Bank AG 13,547,665 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (86,681) Goldman Sachs International 3,015,710 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,789 10,569,437 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,269 8,153,436 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,836 3,290,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 52,607 2,467,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 36,926 10,241,132 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,074 14,160,017 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 183,438 1,099,363 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,955 12,663,003 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (81,021) 4,757,263 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (30,438) 586,840 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 348 7,618,281 46,424 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 53,263 948,712 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,687 17,347,334 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (110,992) 768,378 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,916) 2,049,084 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,110) 7,647,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 107,364 7,647,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 118,758 7,647,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 120,976 7,647,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 213,581 1,738,165 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,031 11,583,028 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,870 GBP 4,772,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (236,873) GBP 4,772,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (254,530) GBP 4,772,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (256,550) GBP 4,772,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (423,623) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(5,786) $650,000 12/20/19 (100 bp) $132,595 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 — 9,480 10,140,000 6/20/15 (100 bp) (48,183) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,039,287,048. (b) The aggregate identified cost on a tax basis is $1,269,192,624, resulting in gross unrealized appreciation and depreciation of $77,842,176 and $24,523,269, respectively, or net unrealized appreciation of $53,318,907. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $57,765 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $762,209,627 and $761,354,717, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $217,983,964 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $3,234,600,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $2,494,700,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average contract amount of approximately 940 futures contracts outstanding for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $835,500,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $646,500,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $6,722,500,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $21,500,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $37,746,304 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $49,097,383 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $41,533,249. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $1,405,125 $— Corporate bonds and notes — 161,974,337 — Foreign government bonds and notes — 19,528,722 — Mortgage-backed securities — 351,242,056 — Purchased options outstanding — 165,687,568 — Senior loans — 61,175,771 — U.S. Government and agency mortgage obligations — 156,385,141 — U.S. Treasury obligations — 412,506 — Short-term investments 135,778,863 268,921,442 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,195,235 $— Futures contracts (652,012) — — Written options — (141,184,447) — TBA sale commitments — (34,661,562) — Interest rate swap contracts — (2,390,018) — Total return swap contracts — 429,872 — Credit default contracts — 80,718 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $138,381 $57,663 Foreign exchange contracts 6,842,867 3,647,632 Interest rate contracts 240,218,516 218,327,553 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (27.7%) (a) Shares Value Basic materials (0.8%) Allied Nevada Gold Corp. (NON) 10,400 $268,840 Bemis Co., Inc. 11,500 353,625 FMC Corp. 11,800 645,460 International Flavors & Fragrances, Inc. 7,681 428,139 Newmont Mining Corp. 22,338 993,371 PPG Industries, Inc. 9,532 1,043,373 Royal Gold, Inc. 5,800 438,944 Sherwin-Williams Co. (The) 6,580 884,023 Sigma-Aldrich Corp. 9,195 636,294 Valspar Corp. 9,598 481,820 Capital goods (1.2%) Ball Corp. 14,142 587,742 Covanta Holding Corp. 21,801 374,541 General Dynamics Corp. 21,100 1,338,584 Lockheed Martin Corp. 16,880 1,506,878 Northrop Grumman Corp. 19,494 1,290,503 Raytheon Co. 25,234 1,399,982 Republic Services, Inc. 28,900 836,077 Roper Industries, Inc. 9,064 901,415 Stericycle, Inc. (NON) 8,600 798,510 Waste Connections, Inc. 15,700 483,089 Communication services (0.8%) American Tower Corp. Class A (R) 15,120 1,093,327 AT&T, Inc. 34,200 1,296,864 IAC/InterActiveCorp. 12,797 673,250 Verizon Communications, Inc. 71,696 3,236,357 Windstream Corp. 33,400 332,664 Conglomerates (0.5%) AMETEK, Inc. 24,228 751,068 Danaher Corp. 32,000 1,689,920 General Electric Co. 71,900 1,491,925 Consumer cyclicals (3.3%) Advance Auto Parts, Inc. 5,199 364,710 Amazon.com, Inc. (NON) 11,517 2,686,916 AutoZone, Inc. (NON) 1,610 604,120 Bed Bath & Beyond, Inc. (NON) 12,600 767,970 Big Lots, Inc. (NON) 6,444 261,046 Cintas Corp. 14,628 579,708 Discovery Communications, Inc. Class A (NON) 15,068 762,893 Dollar General Corp. (NON) 8,600 438,686 Dollar Tree, Inc. (NON) 14,184 714,023 Dun & Bradstreet Corp. (The) 6,500 521,235 Ecolab, Inc. 16,472 1,078,092 Equifax, Inc. 14,764 691,546 Expedia, Inc. 9,155 521,743 Home Depot, Inc. (The) 49,300 2,572,474 Kimberly-Clark Corp. 27,919 2,426,440 Kohl's Corp. 13,900 691,108 McGraw-Hill Cos., Inc. (The) 16,113 756,666 Moody's Corp. 21,054 853,319 MSC Industrial Direct Co., Inc. Class A 6,299 432,930 O'Reilly Automotive, Inc. (NON) 7,500 643,050 Omnicom Group, Inc. 14,852 745,273 PetSmart, Inc. 8,235 544,416 Priceline.com, Inc. (NON) 2,117 1,400,904 Ross Stores, Inc. 13,000 863,720 Scotts Miracle-Gro Co. (The) Class A 5,887 234,891 Scripps Networks Interactive Class A 7,700 414,645 Target Corp. 25,838 1,567,075 Towers Watson & Co. Class A 7,800 457,314 Tupperware Brands Corp. 5,260 275,729 Verisk Analytics, Inc. Class A (NON) 14,509 729,077 Viacom, Inc. Class B 23,249 1,085,961 Consumer staples (3.7%) Altria Group, Inc. 100,800 3,625,776 Brinker International, Inc. 9,008 291,949 Church & Dwight Co., Inc. 20,200 1,163,722 Coca-Cola Co. (The) 6,400 517,120 ConAgra Foods, Inc. 45,700 1,128,333 Dr. Pepper Snapple Group, Inc. 27,900 1,271,682 Herbalife, Ltd. 101,939 5,595,432 Kroger Co. (The) 57,700 1,279,209 Lorillard, Inc. 11,996 1,543,165 McDonald's Corp. 29,100 2,600,376 Panera Bread Co. Class A (NON) 2,444 384,906 Philip Morris International, Inc. 50,894 4,653,747 Procter & Gamble Co. (The) 17,000 1,097,180 Reynolds American, Inc. 33,600 1,554,672 Starbucks Corp. 28,608 1,295,370 W.W. Grainger, Inc. 4,631 948,568 Yum! Brands, Inc. 18,728 1,214,324 Energy (2.6%) Chevron Corp. 49,245 5,396,267 ConocoPhillips 47,000 2,558,680 Deepocean Group (Shell) (acquired 6/9/11, cost $357,150) (Norway) (RES) 24,587 393,392 Exxon Mobil Corp. 95,102 8,259,609 FMC Technologies, Inc. (NON) 21,560 972,787 HollyFrontier Corp. 24,574 918,822 Marathon Oil Corp. 44,400 1,175,268 Murphy Oil Corp. 17,210 923,489 Phillips 66 (NON) 23,500 883,600 Financials (3.4%) ACE, Ltd. 27,362 2,011,107 Allied World Assurance Co. Holdings AG 12,682 956,603 American Express Co. 51,600 2,977,836 Arch Capital Group, Ltd. (NON) 32,275 1,252,270 AvalonBay Communities, Inc. (R) 4,600 676,614 Bank of Hawaii Corp. 10,219 477,329 Berkshire Hathaway, Inc. Class B (NON) 24,838 2,107,256 Chubb Corp. (The) 17,299 1,257,464 Commerce Bancshares, Inc. 14,300 563,134 Digital Realty Trust, Inc. (R) 5,962 465,453 Discover Financial Services 42,800 1,539,088 Equity Residential Trust (R) 12,900 816,699 Essex Property Trust, Inc. (R) 2,400 377,664 Everest Re Group, Ltd. 12,136 1,234,231 Federal Realty Investment Trust (R) 3,897 423,448 JPMorgan Chase & Co. 17,200 619,200 M&T Bank Corp. 13,510 1,159,698 Nasdaq OMX Group, Inc. (The) 19,900 451,730 Northern Trust Corp. 21,100 957,940 People's United Financial, Inc. 56,197 644,018 Public Storage (R) 5,800 863,910 Rayonier, Inc. (R) 8,211 391,583 Realty Income Corp. (R) 9,202 379,122 RenaissanceRe Holdings, Ltd. 14,262 1,055,245 Simon Property Group, Inc. (R) 9,800 1,572,802 Validus Holdings, Ltd. 27,148 883,124 W.R. Berkley Corp. 30,434 1,114,797 Wells Fargo & Co. 21,000 710,010 Health care (2.8%) Abbott Laboratories 42,865 2,842,378 Aetna, Inc. 21,900 789,714 AmerisourceBergen Corp. 19,289 765,773 Amgen, Inc. 25,100 2,073,260 Biogen Idec, Inc. (NON) 9,165 1,336,532 Bristol-Myers Squibb Co. 53,400 1,901,040 C.R. Bard, Inc. 6,827 663,994 Cardinal Health, Inc. 21,774 938,242 Eli Lilly & Co. 35,199 1,549,812 Forest Laboratories, Inc. (NON) 15,533 521,132 Gilead Sciences, Inc. (NON) 28,000 1,521,240 Humana, Inc. 10,500 646,800 Johnson & Johnson 15,700 1,086,754 McKesson Corp. 13,913 1,262,326 Merck & Co., Inc. 4,600 203,182 Perrigo Co. 4,799 547,182 Pfizer, Inc. 40,100 964,004 ResMed, Inc. (NON) 16,000 504,960 UnitedHealth Group, Inc. 41,400 2,115,126 Ventas, Inc. (R) 11,600 780,100 Technology (7.1%) Accenture PLC Class A 30,813 1,858,024 Altera Corp. 31,900 1,130,855 Analog Devices, Inc. 30,658 1,198,115 Apple, Inc. (NON) 42,759 26,115,495 Avago Technologies, Ltd. (Singapore) 26,532 981,684 BMC Software, Inc. (NON) 19,610 776,556 Cisco Systems, Inc. 189,800 3,027,310 Google, Inc. Class A (NON) 7,131 4,513,709 IBM Corp. 27,919 5,471,566 Intel Corp. 18,900 485,730 Intuit, Inc. 20,245 1,174,615 KLA-Tencor Corp. 21,145 1,076,492 L-3 Communications Holdings, Inc. 10,541 747,251 Lam Research Corp. (NON) 21,332 734,034 Maxim Integrated Products, Inc. 37,100 1,010,233 Microchip Technology, Inc. 26,600 887,908 Microsoft Corp. 173,619 5,116,552 Xilinx, Inc. 30,000 972,000 Transportation (0.5%) Copa Holdings SA Class A (Panama) 5,597 433,935 J. B. Hunt Transport Services, Inc. 11,521 633,885 Southwest Airlines Co. 81,627 750,152 United Parcel Service, Inc. Class B 33,886 2,562,120 Utilities and power (1.0%) CMS Energy Corp. 27,200 670,752 DTE Energy Co. 14,692 901,648 Entergy Corp. 13,732 997,904 ITC Holdings Corp. 6,400 474,816 Kinder Morgan, Inc. 24,900 891,669 PG&E Corp. 27,000 1,246,320 Pinnacle West Capital Corp. 12,223 654,419 Spectra Energy Corp. 44,606 1,368,958 Westar Energy, Inc. 15,895 485,751 Total common stocks (cost $187,796,621) CORPORATE BONDS AND NOTES (15.7%) (a) Principal amount Value Basic materials (1.0%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $374,238 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 350,451 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 367,303 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 631,966 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 452,000 481,344 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,275,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 400,000 380,000 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,076,100 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 647,000 674,498 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 619,777 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.94s, 2015 (Germany) EUR 100,000 119,914 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,000,000 1,010,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 509,375 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 176,375 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 395,000 452,854 Capital goods (0.4%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 709,000 756,858 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 238,569 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 270,743 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 668,961 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 279,605 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.836s, 2015 85,000 79,688 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 195,000 204,750 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 503,334 Communication services (2.5%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 362,436 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,717,289 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 483,347 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 350,000 329,000 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,125,000 1,361,016 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 402,800 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 452,000 514,654 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,500,000 1,668,750 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 809,063 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,500,000 1,642,500 Level 3 Financing, Inc. 144A company guaranty FRN 4.506s, 2015 1,000,000 980,000 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 925,875 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 840,000 842,100 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 246,225 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 313,925 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 584,779 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 156,000 165,984 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 268,313 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 508,000 506,730 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 250,000 248,536 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 308,826 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 955,000 1,132,636 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 593,059 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,692,923 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 602,695 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 190,000 201,739 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $335,000 298,150 Consumer cyclicals (1.7%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 500,000 425,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 890,000 963,425 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,000,000 1,080,000 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 282,000 302,519 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 400,000 437,290 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 326,286 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 250,346 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 990,000 1,110,038 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 905,000 942,331 MGM Resorts International sr. notes 10 3/8s, 2014 180,000 204,300 News America, Inc. sr. unsec. notes company guaranty 4 1/2s, 2021 452,000 518,086 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 129,960 Owens Corning company guaranty sr. unsec. notes 9s, 2019 210,000 267,225 QVC, Inc. 144A sr. notes 7 1/8s, 2017 475,000 503,937 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 214,750 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 350,000 371,000 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 443,000 479,548 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 722,247 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 539,992 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 862,249 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,251,012 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 125,000 91,094 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,068,750 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,121,689 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 725,339 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 666,532 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 282,000 293,326 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 297,050 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 281,775 CVS Corp. sr. unsec. notes 5 3/4s, 2017 395,000 472,341 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 339,000 413,061 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 661,174 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $1,068,000 1,170,546 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 282,000 338,183 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 830,756 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 416,112 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 485,380 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 320,250 Service Corporation International sr. notes 7s, 2017 170,000 193,375 Service Corporation International sr. unsec. notes 7 3/8s, 2014 180,000 198,000 Energy (1.5%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 329,736 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 271,716 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 234,350 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 526,750 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 554,400 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 987,944 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 425,130 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 965,000 1,008,425 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 561,635 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 100,000 100,250 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 135,000 148,500 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,035,000 1,141,253 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,003,351 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 216,563 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 843,932 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 133,750 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,050,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 421,806 Financials (4.8%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 368,313 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 1,500,000 1,454,907 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,101,966 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 621,901 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 3,957,826 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 450,000 462,215 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 651,566 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 375,659 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,315,372 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 547,411 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 335,000 378,131 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 952,875 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 1,230,000 1,404,766 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 1,402,000 1,495,682 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 713,518 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 495,000 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 175,000 200,375 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 3,535,000 4,260,552 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,101,181 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 580,350 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 825,141 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 315,375 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,300,000 1,293,500 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,193,956 MetLife, Inc. sr. unsec. 6 3/4s, 2016 452,000 534,441 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 283,000 302,565 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 617,355 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 (R) 395,000 412,274 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 450,300 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 313,748 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 474,592 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 285,525 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 527,630 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,712,000 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,731,952 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 414,951 Health care (1.1%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 508,000 602,062 Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 402,427 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 413,559 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 337,306 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 530,821 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 271,131 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 482,656 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 743,138 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,280,300 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 558,650 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 481,322 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,199,801 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 723,188 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 45,350 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 418,959 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 176,049 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 450,000 446,625 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 593,537 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 484,845 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 824,009 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 710,299 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 222,000 246,420 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 985,000 1,008,394 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 419,490 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 359,246 Utilities and power (1.2%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 252,525 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,203,188 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 263,377 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 338,665 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 206,486 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,057,085 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 880,000 950,808 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 350,000 204,750 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 257,811 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 475,564 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 904,616 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 290,712 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 339,869 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 525,183 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 329,154 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 431,639 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 234,576 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 372,512 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 275,000 378,372 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 498,702 Total corporate bonds and notes (cost $122,949,326) MORTGAGE-BACKED SECURITIES (10.9%) (a) Principal amount Value American Home Mortgage Assets Ser. 07-5, Class XP, PO, IO, 2.781s, 2047 $3,376,719 $340,838 Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.604s, 2039 639,000 628,131 Ser. 06-6, Class A2, 5.309s, 2045 1,150,900 1,177,425 Ser. 04-4, Class B, 4.985s, 2042 563,000 582,300 Ser. 07-1, Class XW, IO, 0.292s, 2049 4,468,819 44,496 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 493,000 498,891 Ser. 03-1, Class J, 4.9s, 2036 (F) 1,109,000 1,067,546 Ser. 04-4, Class XC, IO, 0.863s, 2042 4,706,367 55,173 Ser. 02-PB2, Class XC, IO, 0.477s, 2035 2,365,704 1,308 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.792s, 2046 12,098,175 514,172 Ser. 09-RR7, Class 2A7, IO, 1.579s, 2047 28,064,690 1,167,491 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 30,301,472 772,688 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 30,465,225 776,863 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 492,000 486,686 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 5,351,537 140,210 Ser. 07-AR5, Class 1X2, IO, 0.5s, 2047 3,256,305 69,359 Ser. 06-AR5, Class 1X, IO, 0.5s, 2046 7,070,975 134,349 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 3,717,608 52,418 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 590,000 617,016 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.621s, 2036 1,217,995 1,088,741 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 873,000 866,017 Countrywide Alternative Loan Trust FRB Ser. 05-59, Class 1A1, 0.577s, 2035 1,646,178 954,783 FRB Ser. 07-OH1, Class A1B, 0.446s, 2047 4,000,000 2,340,000 FRB Ser. 06-OA21, Class A1, 0.437s, 2047 380,740 199,889 FRB Ser. 06-OA16, Class A1C, 0.436s, 2046 2,134,114 1,696,621 FRB Ser. 07-OA3, Class 1A1, 0.386s, 2047 3,042,249 2,007,884 Countrywide Home Loans FRB Ser. 05-HY10, Class 3A1B, 2.721s, 2036 2,594,098 1,634,282 FRB Ser. 06-OA5, Class 1A1, 0.446s, 2046 451,829 284,652 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.772s, 2039 682,423 686,255 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 (F) 965,000 974,652 FRB Ser. 04-C2, Class E, 5.666s, 2036 (F) 963,000 943,982 FRB Ser. 04-C2, Class D, 5.575s, 2036 567,000 572,670 Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 1,286,000 1,262,601 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 499,000 492,304 Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 511,456 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 701,963 755,803 FRB Ser. 03-CK2, Class G, 5.744s, 2036 1,430,000 1,435,006 Ser. 03-C3, Class AX, IO, 1.761s, 2038 7,180,434 48,841 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.31s, 2034 216,470 304,842 IFB Ser. 3951, Class CS, IO, 6.508s, 2026 6,450,102 1,080,521 IFB Ser. 3859, Class SG, IO, 6.458s, 2039 841,559 105,128 IFB Ser. 3727, Class PS, IO, 6.451s, 2038 3,138,472 329,754 IFB Ser. 3856, Class PS, IO, 6.351s, 2040 931,719 144,700 IFB Ser. 3803, Class SP, IO, 6.351s, 2038 2,982,628 343,002 IFB Ser. 3861, Class PS, IO, 6.351s, 2037 1,245,859 205,641 IFB Ser. 3708, Class SQ, IO, 6.301s, 2040 7,589,697 1,091,626 IFB Ser. 3907, Class KS, IO, 6.301s, 2040 2,551,185 414,640 IFB Ser. 3780, Class PS, IO, 6.208s, 2035 1,435,634 145,582 IFB Ser. 3708, Class SA, IO, 6.201s, 2040 12,382,649 1,746,077 IFB Ser. 3934, Class SA, IO, 6.151s, 2041 453,929 79,755 IFB Ser. 3116, Class AS, IO, 5.851s, 2034 2,176,857 190,073 IFB Ser. 3852, Class NT, 5.751s, 2041 3,414,476 3,725,364 IFB Ser. 3752, Class PS, IO, 5.751s, 2040 2,695,547 457,353 Ser. 3632, Class CI, IO, 5s, 2038 459,216 28,811 Ser. 3626, Class DI, IO, 5s, 2037 257,459 9,549 Ser. 3747, Class HI, IO, 4 1/2s, 2037 389,634 38,257 Ser. 3738, Class MI, IO, 4s, 2034 21,869,100 1,309,801 Ser. 3748, Class NI, IO, 4s, 2034 2,376,958 145,850 Ser. 3736, Class QI, IO, 4s, 2034 6,005,313 240,213 Ser. 3751, Class MI, IO, 4s, 2034 262,137 7,303 Ser. 4098, Class PI, IO, 2s, 2042 (F) 2,291,000 384,543 Ser. T-8, Class A9, IO, 0.303s, 2028 319,145 3,989 Ser. T-59, Class 1AX, IO, 0.276s, 2043 739,201 6,468 Ser. T-48, Class A2, IO, 0.212s, 2033 1,062,917 6,643 Ser. 3206, Class EO, PO, zero %, 2036 114,264 107,347 Ser. 3175, Class MO, PO, zero %, 2036 93,143 87,759 FRB Ser. T-54, Class 2A, IO, zero %, 2043 428,640 67 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.274s, 2035 95,529 177,058 IFB Ser. 05-45, Class DA, 23.517s, 2035 404,144 672,370 IFB Ser. 11-4, Class CS, 12.41s, 2040 2,101,020 2,416,173 IFB Ser. 12-75, Class SK, IO, 6.404s, 2041 3,664,232 790,778 IFB Ser. 12-75, Class KS, IO, 6.304s, 2042 2,561,510 488,582 IFB Ser. 11-67, Class BS, IO, 6.254s, 2041 7,309,021 1,288,580 IFB Ser. 404, Class S13, IO, 6.154s, 2040 139,002 19,234 IFB Ser. 10-35, Class SG, IO, 6.154s, 2040 4,996,751 805,626 Ser. 397, Class 2, IO, 5s, 2039 92,729 12,851 Ser. 398, Class C5, IO, 5s, 2039 783,540 64,152 Ser. 10-13, Class EI, IO, 5s, 2038 691,598 33,273 Ser. 12-30, Class PI, IO, 4s, 2042 6,092,034 877,740 Ser. 406, Class 2, IO, 4s, 2041 307,582 36,622 Ser. 406, Class 1, IO, 4s, 2041 283,912 35,844 Ser. 409, Class C16, IO, 4s, 2040 1,258,062 165,661 Ser. 03-W10, Class 1, IO, 1.421s, 2043 298,872 13,729 Ser. 98-W5, Class X, IO, 0.123s, 2028 585,902 23,985 Ser. 98-W2, Class X, IO, 0.059s, 2028 2,029,929 89,444 Ser. 03-W1, Class 2A, IO, zero %, 2042 916,191 72 FRB Ser. 06-104, Class EK, zero %, 2036 5,146 5,111 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 542,151 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 494,236 494,236 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 979,542 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.494s, 2037 1,231,000 1,200,471 FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 798,930 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 792,000 775,098 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 372,616 FRB Ser. 03-C2, Class F, 5.473s, 2040 422,000 409,340 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.453s, 2038 1,234,726 162,058 IFB Ser. 11-61, Class CS, IO, 6.433s, 2035 10,932,797 1,619,421 IFB Ser. 10-85, Class SD, IO, 6.403s, 2038 834,448 130,032 IFB Ser. 11-37, Class SD, IO, 6.403s, 2038 1,588,624 207,018 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 413,084 38,590 IFB Ser. 10-20, Class SC, IO, 5.903s, 2040 171,563 28,454 IFB Ser. 11-70, Class SN, IO, 5.651s, 2041 1,439,000 404,388 IFB Ser. 11-70, Class SH, IO, 5.641s, 2041 1,799,000 512,535 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 158,028 27,212 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 7,145,079 857,410 Ser. 12-8, Class PI, IO, 4s, 2041 6,674,702 992,862 Ser. 10-158, Class EI, IO, 4s, 2025 3,095,891 309,372 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 3,686,626 139,354 Greenwich Capital Commercial Funding Corp. 144A Ser. 02-C1, Class H, 5.903s, 2035 3,000,000 3,015,460 Ser. 03-C1, Class G, 4.773s, 2035 558,000 550,120 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.564s, 2027 155,081 2,017 Ser. 98-2, IO, 0.412s, 2027 86,351 7 Ser. 98-3, IO, 0.393s, 2027 105,051 1,957 Ser. 98-4, IO, zero %, 2026 124,556 4,072 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.416s, 2037 697,887 384,615 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 358,459 361,613 Ser. 02-C3, Class D, 5.314s, 2035 843,000 856,067 FRB Ser. 02-C2, Class E, 5.141s, 2034 1,130,000 1,129,492 Ser. 04-C3, Class B, 4.961s, 2042 427,000 411,372 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 02-CIB5, Class F, 6.085s, 2037 2,000,000 2,071,800 FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 672,000 681,347 FRB Ser. 04-CB8, Class F, 4.853s, 2039 (F) 500,000 426,832 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.516s, 2040 206,185 195,875 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 9,327 9,322 Ser. 04-C8, Class D, 4.946s, 2039 (F) 429,000 429,085 Ser. 05-C1, Class D, 4.856s, 2040 (F) 478,000 461,541 Ser. 03-C3, Class G, 4.392s, 2037 607,000 600,930 Ser. 07-C1, Class XW, IO, 0.647s, 2040 (F) 18,027,570 396,684 Ser. 07-C2, Class XW, IO, 0 1/2s, 2040 2,967,233 59,223 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C1, Class K, 6.428s, 2034 813,905 813,905 Ser. 03-C8, Class G, 5.35s, 2037 436,000 438,649 Luminent Mortgage Trust FRB Ser. 06-1, Class A1, 0.485s, 2036 3,539,630 1,734,419 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, IO, 0.8s, 2047 2,583,175 74,395 Merrill Lynch Mortgage Trust Ser. 06-C2, Class AJ, 5.802s, 2043 421,000 338,905 Ser. 03-KEY1, Class C, 5.373s, 2035 356,000 359,952 Ser. 04-KEY2, Class B, 4.947s, 2039 674,000 685,862 Ser. 05-MCP1, Class XC, IO, 0.212s, 2043 17,473,485 190,478 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.618s, 2035 535,000 513,600 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 439,000 452,170 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 236,000 246,880 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 903,000 927,236 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 7,276,748 268,512 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 2,529,825 54,391 FRB Ser. 06-AR8, Class A1A, 0.446s, 2036 2,403,552 1,345,989 Ser. 06-AR8, Class X, IO, 0.4s, 2036 11,081,842 148,497 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 767,772 138,199 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 (F) 676,000 703,769 Wachovia Bank Commercial Mortgage Trust Ser. 2004-C12, Class F, 5.311s, 2041 868,000 835,667 Ser. 05-C17, Class B, 5.287s, 2042 1,009,000 1,006,578 Ser. 2003-C8, Class E, 5.077s, 2035 583,000 592,045 Ser. 06-C29, IO, 0.391s, 2048 42,645,540 661,006 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.239s, 2047 63,391,664 574,487 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR15, Class 1A, 0.987s, 2046 497,769 360,882 FRB Ser. 05-AR11, Class A1C3, 0.756s, 2045 3,095,664 1,888,355 FRB Ser. 05-AR17, Class A1C4, 0.646s, 2045 2,972,142 1,374,616 Total mortgage-backed securities (cost $86,406,863) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, August 1, 2042 $5,000,000 $5,500,781 U.S. Government Agency Mortgage Obligations (7.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, August 1, 2042 14,000,000 14,825,234 Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, August 1, 2042 9,000,000 9,549,140 3s, TBA, September 1, 2042 8,000,000 8,300,625 3s, TBA, August 1, 2042 29,000,000 30,169,063 Total U.S. government and agency mortgage obligations (cost $67,972,072) SENIOR LOANS (8.7%) (a) (c) Principal amount Value Basic materials (0.4%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) $498,750 $481,528 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2015 748,125 708,536 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 464,125 452,135 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 280,725 278,409 Styron Corp. bank term loan FRN 6s, 2017 363,482 337,811 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 668,325 668,325 Capital goods (0.6%) Generac Power Systems, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,000,000 1,005,000 Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 464,368 465,877 Kloeckner Pentaplast GmbH & Co. KG bank term loan FRN Ser. B, 6 3/4s, 2016 (Germany) 375,000 375,000 Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 661,675 665,190 Reynolds Group Holdings, Inc. bank term loan FRN Ser. C, 6 1/2s, 2018 368,173 372,028 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 488,411 492,752 SRAM Corp. bank term loan FRN 8 1/2s, 2018 500,000 502,500 SRAM Corp. bank term loan FRN 4.771s, 2018 171,857 171,643 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 660,013 664,138 Communication services (1.3%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,264,875 1,260,483 Atlantic Broadband Finance, LLC bank term loan FRN 5 1/4s, 2019 1,000,000 1,003,750 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 1,246,875 1,231,874 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 995,000 992,139 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 987,500 987,809 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 666,940 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 492,510 488,324 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 495,000 492,834 Telesat Canada bank term loan FRN Ser. B, 4 1/4s, 2019 (Canada) 1,250,000 1,243,080 Wideopenwest Finance, LLC bank term loan FRN 6 1/4s, 2018 800,000 794,000 Zayo Group, LLC bank term loan FRN Ser. B, 7 1/8s, 2019 1,000,000 1,012,500 Consumer cyclicals (2.0%) Academy, Ltd. bank term loan FRN 6s, 2018 995,000 999,146 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 1/4s, 2018 995,000 990,274 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 235,125 234,194 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 600,000 527,417 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 911,077 902,422 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 693,335 632,452 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 795,774 797,962 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 1,584,718 1,564,412 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 $692,647 693,651 Goodman Global, Inc. bank term loan FRN 9s, 2017 54,091 54,790 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 247,581 247,394 Gymboree Corp. bank term loan FRN 5s, 2018 184,209 176,354 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 683,632 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 849,250 850,666 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 987,500 975,310 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 652,659 645,520 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 828,835 830,907 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 689,143 688,195 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,268,978 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 309,828 310,990 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 977,337 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 263,723 249,329 Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 766,392 768,445 Consumer staples (0.9%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 862,389 862,749 Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 741,638 707,422 Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 307,265 306,305 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 941,993 924,919 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 317,547 317,785 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,197,000 1,198,985 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,485,000 1,477,575 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 957,337 Wendy's International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 645,000 644,731 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 600,000 597,917 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 417,300 Financials (0.5%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 176,028 176,028 iStar Financial, Inc. bank term loan FRN Ser. A1, 5s, 2013 415,374 414,232 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 960,000 973,600 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,125,000 1,130,625 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.969s, 2017 517,286 513,314 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.968s, 2017 442,714 440,500 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 658,009 659,654 Health care (1.7%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 728,707 726,885 Bausch & Lomb, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,500,000 1,500,375 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 949,022 952,343 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 530,158 529,363 Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,103,482 1,100,953 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,119,375 1,119,175 Hologic, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 1,125,000 1,132,031 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 562,875 560,412 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 742,500 712,182 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,243,750 1,259,297 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,081,359 1,076,403 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 636,800 643,434 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 425,000 427,125 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 990,000 987,822 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C, 4 3/4s, 2019 (Canada) 1,125,000 1,126,125 Technology (0.7%) Epicor Software Corp. bank term loan FRN 5s, 2018 990,000 982,080 First Data Corp. bank term loan FRN 4.24s, 2018 1,000,000 930,625 Infor (US), Inc. bank term loan FRN Ser. B, 5 3/4s, 2018 960,000 968,100 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,496,250 1,488,769 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 990,000 985,050 Transportation (0.2%) RailAmerica, Inc. bank term loan FRN Ser. B, 4s, 2019 748,125 748,125 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 1,146,856 1,152,591 Utilities and power (0.3%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 493,750 494,279 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 395,000 395,864 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,264,922 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 920,555 584,552 Total senior loans (cost $70,533,654) PURCHASED OPTIONS OUTSTANDING (6.7%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Jul-13/$115.00 97,160 $511,120 SPDR S&P rust (Put) Jun-13/110.00 124,763 473,060 SPDR S&P rust (Put) May-13/108.00 124,563 376,860 SPDR S&P rust (Put) Apr-13/117.00 162,261 674,511 SPDR S&P rust (Put) Mar-13/116.00 122,681 405,375 SPDR S&P rust (Put) Feb-13/115.00 104,834 265,527 SPDR S&P rust (Put) Jan-13/110.00 88,643 136,327 SPDR S&P rust (Put) Dec-12/102.00 147,770 102,840 SPDR S&P rust (Put) Nov-12/99.00 111,210 35,441 SPDR S&P rust (Put) Oct-12/100.00 172,100 30,090 SPDR S&P rust (Put) Sep-12/125.00 122,681 100,267 SPDR S&P rust (Put) Aug-12/121.00 104,834 6,012 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $3,109,944 348,594 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,109,944 115,317 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 14,304,000 1,788,000 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 14,304,000 472,032 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 28,857,000 4,849,390 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 1,451,850 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 1,431,920 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 28,857,000 666,337 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 159,810 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 155,620 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 15,903,000 3,140,413 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 15,903,000 295,796 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 4,820,279 988,938 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 4,820,279 82,832 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 17,856,000 118,975 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 27,494,000 3,481,840 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 27,494,000 218,577 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 6,011,518 793,520 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 6,011,518 48,092 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 3,315,794 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 3,265,468 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 205,078 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 198,768 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,076,000 142,032 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,076,000 7,984 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 13,361,000 2,172,592 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 13,361,000 247,673 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,180,300 2,496,841 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,180,300 174,346 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 6,180,300 2,601,906 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 6,180,300 161,800 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 3,363,000 92,920 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 3,363,000 90,734 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,917,000 118,624 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 2,216,000 45,805 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 2,216,000 36,741 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,917,000 7,534 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 2,495,000 163,248 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 2,495,000 142,914 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,799,000 461,616 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,799,000 50,641 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 3,363,000 87,203 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 3,363,000 83,503 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,917,000 116,343 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,917,000 4,946 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 2,495,000 160,204 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 2,495,000 139,570 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 3,363,000 79,400 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 2,495,000 156,486 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 2,495,000 136,077 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,917,000 113,831 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,917,000 2,569 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 8,745,000 453,691 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,917,000 112,183 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,917,000 882 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,799,000 418,080 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,799,000 7,522 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 8,745,000 441,273 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 24,800,000 768,056 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,917,000 110,879 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,917,000 19 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 33,161,500 3,859,335 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 33,161,500 33 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 42,757,600 4,475,438 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 42,757,600 43 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 8,745,000 435,763 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 12,663,710 2,098,377 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 12,663,710 13 Total purchased options outstanding (cost $49,388,865) COMMODITY LINKED NOTES (2.8%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $3,539,000 $3,929,352 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 2,715,000 2,390,147 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 3,539,000 3,934,109 UBS AG/London 144A notes 1-month LIBOR, 2012 (Indexed to the UBS Bloomberg CMCI Essence TR Index multiplied by 3) (Jersey) 13,564,000 12,692,138 Total commodity Linked Notes (cost $23,357,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $242,125 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,376,906 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,415,000 3,746,128 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 245,100 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 650,000 670,034 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 171,000 Ukraine (Government of) 144A bonds 7 3/4s, 2020 160,000 144,400 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 215,000 198,150 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,800,000 1,791,000 Total foreign government and agency bonds and notes (cost $9,295,758) INVESTMENT COMPANIES (1.0%) (a) Shares Value PowerShares DB Gold Fund (NON) 148,705 $8,270,972 Total investment Companies (cost $8,256,102) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.346s, 2037 $943,000 $883,355 Total asset-backed securities (cost $841,376) SHORT-TERM INVESTMENTS (32.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 95,732,206 $95,732,206 SSgA Prime Money Market Fund 0.12% (P) 17,308,717 17,308,717 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, August 10, 2012 $8,605,000 8,604,613 Straight-A Funding, LLC Ser. 1 commercial paper with an effective yield of 0.178%, October 10, 2012 8,000,000 7,996,682 Straight-A Funding, LLC Ser. 1 commercial paper with an effective yield of 0.178%, October 2, 2012 7,000,000 6,997,428 U.S. Treasury bills with effective yields ranging from 0.168% to 0.173%, May 2, 2013 (SEG) (SEGSF) 32,000,000 31,962,912 U.S. Treasury bills with an effective yield of 0.163%, April 4, 2013 15,000,000 14,984,895 U.S. Treasury bills with an effective yield of 0.144%, February 7, 2013 8,000,000 7,994,408 U.S. Treasury bills with an effective yield of 0.100%, November 15, 2012 (SEG) (SEGSF) 20,000,000 19,993,380 U.S. Treasury bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 (SEG) (SEGSF) 51,000,000 50,997,044 Total short-term investments (cost $262,566,827) TOTAL INVESTMENTS Total investments (cost $889,364,464) (b) TBA SALE COMMITMENTS OUTSTANDING at 7/31/12 (proceeds receivable $17,829,883) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, August 1, 2042 $9,000,000 8/13/12 $9,549,140 Federal National Mortgage Association 3s, August 1, 2042 8,000,000 8/13/12 8,322,500 Total FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $131,318,920) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Swiss Franc Buy 8/16/12 $376,432 $377,533 $(1,101) Barclays Bank PLC Australian Dollar Buy 8/16/12 1,858,961 1,806,516 52,445 Brazilian Real Buy 8/16/12 356,432 364,811 (8,379) British Pound Sell 8/16/12 2,284,025 2,286,119 2,094 Canadian Dollar Sell 8/16/12 480,083 465,215 (14,868) Chilean Peso Buy 8/16/12 640,962 622,178 18,784 Czech Koruna Sell 8/16/12 858,393 874,840 16,447 Euro Sell 8/16/12 747,830 780,764 32,934 Hungarian Forint Sell 8/16/12 14,421 14,625 204 Indian Rupee Sell 8/16/12 144,660 144,290 (370) Japanese Yen Buy 8/16/12 892,663 889,658 3,005 Japanese Yen Sell 8/16/12 892,663 878,959 (13,704) Malaysian Ringgit Sell 8/16/12 120,405 119,750 (655) Mexican Peso Sell 8/16/12 320,617 315,843 (4,774) New Zealand Dollar Sell 8/16/12 163,358 172,736 9,378 Norwegian Krone Buy 8/16/12 1,004,471 997,224 7,247 Norwegian Krone Sell 8/16/12 1,004,471 1,011,885 7,414 Polish Zloty Sell 8/16/12 492,190 481,028 (11,162) Singapore Dollar Sell 8/16/12 628,815 618,053 (10,762) South African Rand Buy 8/16/12 240,003 240,996 (993) South Korean Won Buy 8/16/12 229,048 226,215 2,833 Swedish Krona Buy 8/16/12 2,526,758 2,485,656 41,102 Taiwan Dollar Sell 8/16/12 480,917 481,074 157 Thai Baht Buy 8/16/12 305,095 303,752 1,343 Turkish Lira Buy 8/16/12 59,305 58,665 640 Citibank, N.A. Australian Dollar Buy 8/16/12 2,438,627 2,433,091 5,536 Brazilian Real Buy 8/16/12 178,362 180,894 (2,532) British Pound Sell 8/16/12 1,595,901 1,607,015 11,114 Canadian Dollar Buy 8/16/12 4,785 4,715 70 Canadian Dollar Sell 8/16/12 4,785 4,651 (134) Czech Koruna Sell 8/16/12 895,359 914,586 19,227 Euro Buy 8/16/12 967,244 953,091 14,153 Euro Sell 8/16/12 967,244 977,328 10,084 Mexican Peso Sell 8/16/12 631,906 629,437 (2,469) Singapore Dollar Sell 8/16/12 464,720 456,505 (8,215) South Korean Won Buy 8/16/12 610,930 603,164 7,766 Taiwan Dollar Sell 8/16/12 542,941 544,198 1,257 Turkish Lira Buy 8/16/12 183,197 181,518 1,679 Credit Suisse AG Australian Dollar Buy 8/16/12 2,467,489 2,400,618 66,871 Brazilian Real Buy 8/16/12 238,822 243,289 (4,467) British Pound Sell 8/16/12 690,633 697,415 6,782 Canadian Dollar Sell 8/16/12 2,045,539 1,985,668 (59,871) Chilean Peso Buy 8/16/12 400,481 391,493 8,988 Czech Koruna Sell 8/16/12 795,739 816,284 20,545 Euro Sell 8/16/12 3,670,113 3,711,030 40,917 Hungarian Forint Buy 8/16/12 875,977 896,461 (20,484) Indian Rupee Sell 8/16/12 295,912 295,182 (730) Japanese Yen Sell 8/16/12 71,181 67,108 (4,073) Malaysian Ringgit Buy 8/16/12 183,322 180,910 2,412 Mexican Peso Sell 8/16/12 244,542 242,928 (1,614) New Zealand Dollar Sell 8/16/12 114,488 118,794 4,306 Philippines Peso Buy 8/16/12 628,065 624,501 3,564 Polish Zloty Sell 8/16/12 531,456 520,022 (11,434) Singapore Dollar Sell 8/16/12 843,536 828,342 (15,194) South African Rand Sell 8/16/12 3,968 1,214 (2,754) South Korean Won Buy 8/16/12 243,124 244,317 (1,193) Swedish Krona Buy 8/16/12 2,027,103 1,950,799 76,304 Swiss Franc Sell 8/16/12 14,549 14,696 147 Taiwan Dollar Sell 8/16/12 299,607 300,666 1,059 Turkish Lira Buy 8/16/12 241,001 238,373 2,628 Deutsche Bank AG Australian Dollar Buy 8/16/12 808,572 822,707 (14,135) British Pound Sell 8/16/12 1,228,244 1,223,176 (5,068) Canadian Dollar Sell 8/16/12 703,279 643,330 (59,949) Czech Koruna Sell 8/16/12 844,147 863,875 19,728 Euro Sell 8/16/12 4,836,959 4,889,973 53,014 Mexican Peso Sell 8/16/12 59,876 65,457 5,581 Polish Zloty Sell 8/16/12 250,114 240,355 (9,759) Singapore Dollar Sell 8/16/12 368,048 361,997 (6,051) South Korean Won Buy 8/16/12 483,817 483,188 629 Swiss Franc Sell 8/16/12 182,990 184,959 1,969 Turkish Lira Buy 8/16/12 485,338 478,584 6,754 Goldman Sachs International Canadian Dollar Buy 8/16/12 545,676 530,344 15,332 Canadian Dollar Sell 8/16/12 545,676 537,695 (7,981) Chilean Peso Buy 8/16/12 315,759 303,445 12,314 Chilean Peso Sell 8/16/12 315,759 304,998 (10,761) Czech Koruna Sell 8/16/12 135,800 153,707 17,907 Euro Buy 8/16/12 75,435 63,258 12,177 Japanese Yen Sell 8/16/12 443,729 420,560 (23,169) Norwegian Krone Buy 8/16/12 812,783 804,596 8,187 Singapore Dollar Sell 8/16/12 616,761 605,953 (10,808) South Korean Won Buy 8/16/12 61,013 60,816 197 Turkish Lira Buy 8/16/12 1,095,400 1,084,645 10,755 HSBC Bank USA, National Association Australian Dollar Buy 8/16/12 1,645,273 1,600,084 45,189 British Pound Sell 8/16/12 1,620,674 1,629,397 8,723 Canadian Dollar Sell 8/16/12 1,696,241 1,641,584 (54,657) Czech Koruna Sell 8/16/12 799,577 826,970 27,393 Euro Sell 8/16/12 3,436,424 3,474,708 38,284 Indian Rupee Sell 8/16/12 295,912 294,839 (1,073) Japanese Yen Buy 8/16/12 665,776 655,332 10,444 Japanese Yen Sell 8/16/12 665,776 663,520 (2,256) Singapore Dollar Sell 8/16/12 367,887 361,829 (6,058) South Korean Won Buy 8/16/12 487,993 486,286 1,707 Turkish Lira Buy 8/16/12 376,398 370,541 5,857 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/16/12 1,442,815 1,409,292 33,523 Brazilian Real Buy 8/16/12 521,407 528,141 (6,734) British Pound Sell 8/16/12 807,593 821,946 14,353 Canadian Dollar Sell 8/16/12 81,343 58,517 (22,826) Chilean Peso Buy 8/16/12 403,505 383,793 19,712 Czech Koruna Sell 8/16/12 504,751 522,277 17,526 Euro Sell 8/16/12 3,967,547 4,009,555 42,008 Hungarian Forint Buy 8/16/12 207,751 204,298 3,453 Japanese Yen Buy 8/16/12 814,855 812,112 2,743 Japanese Yen Sell 8/16/12 823,628 806,040 (17,588) Mexican Peso Sell 8/16/12 231,235 230,965 (270) New Zealand Dollar Sell 8/16/12 514,751 514,871 120 Norwegian Krone Sell 8/16/12 819,848 813,407 (6,441) Polish Zloty Sell 8/16/12 208,578 204,322 (4,256) Singapore Dollar Sell 8/16/12 558,018 548,407 (9,611) South African Rand Sell 8/16/12 16,800 14,644 (2,156) South Korean Won Buy 8/16/12 295,297 293,086 2,211 Swedish Krona Buy 8/16/12 1,464,327 1,431,035 33,292 Swiss Franc Sell 8/16/12 22,746 22,984 238 Taiwan Dollar Sell 8/16/12 597,844 600,419 2,575 Turkish Lira Buy 8/16/12 976,344 964,953 11,391 Royal Bank of Scotland PLC (The) Brazilian Real Sell 8/16/12 80,370 78,554 (1,816) British Pound Buy 8/16/12 292,088 288,976 3,112 British Pound Sell 8/16/12 292,088 288,948 (3,140) Canadian Dollar Buy 8/16/12 1,629,951 1,610,081 19,870 Canadian Dollar Sell 8/16/12 1,629,951 1,589,069 (40,882) Chilean Peso Buy 8/16/12 6,408 6,157 251 Chilean Peso Sell 8/16/12 6,408 6,241 (167) Czech Koruna Buy 8/16/12 444,551 442,913 1,638 Czech Koruna Sell 8/16/12 444,551 453,374 8,823 Euro Sell 8/16/12 850,953 894,698 43,745 Japanese Yen Buy 8/16/12 230,972 223,560 7,412 Mexican Peso Sell 8/16/12 204,102 203,314 (788) New Zealand Dollar Sell 8/16/12 60,440 64,636 4,196 Norwegian Krone Buy 8/16/12 2,202,836 2,184,699 18,137 Norwegian Krone Sell 8/16/12 2,202,836 2,172,347 (30,489) Polish Zloty Buy 8/16/12 14,911 14,545 366 Polish Zloty Sell 8/16/12 14,911 14,845 (66) Singapore Dollar Sell 8/16/12 310,269 304,909 (5,360) South Korean Won Buy 8/16/12 258,363 256,586 1,777 Swedish Krona Buy 8/16/12 384,188 369,373 14,815 Swedish Krona Sell 8/16/12 384,188 373,975 (10,213) Taiwan Dollar Sell 8/16/12 59,175 59,282 107 Turkish Lira Buy 8/16/12 607,561 599,386 8,175 State Street Bank and Trust Co. Australian Dollar Buy 8/16/12 2,266,710 2,211,325 55,385 Brazilian Real Buy 8/16/12 239,796 241,972 (2,176) British Pound Buy 8/16/12 2,827,909 2,801,318 26,591 British Pound Sell 8/16/12 2,827,909 2,812,538 (15,371) Canadian Dollar Buy 8/16/12 816,022 809,677 6,345 Chilean Peso Buy 8/16/12 313,690 303,718 9,972 Czech Koruna Sell 8/16/12 242,374 254,332 11,958 Euro Buy 8/16/12 3,990,313 4,031,525 (41,212) Euro Sell 8/16/12 3,990,313 3,964,779 (25,534) Hungarian Forint Sell 8/16/12 48,738 49,444 706 Japanese Yen Buy 8/16/12 365,646 362,878 2,768 Japanese Yen Sell 8/16/12 365,646 360,052 (5,594) Mexican Peso Sell 8/16/12 4,386 5,443 1,057 New Zealand Dollar Sell 8/16/12 124,036 131,282 7,246 Norwegian Krone Sell 8/16/12 787,612 790,961 3,349 Polish Zloty Sell 8/16/12 492,997 480,924 (12,073) Singapore Dollar Sell 8/16/12 508,436 500,144 (8,292) South African Rand Buy 8/16/12 340,623 352,519 (11,896) South Korean Won Buy 8/16/12 754,796 753,094 1,702 Swedish Krona Buy 8/16/12 1,239,344 1,189,480 49,864 Swiss Franc Sell 8/16/12 22,233 22,466 233 Taiwan Dollar Sell 8/16/12 180,507 180,132 (375) Thai Baht Buy 8/16/12 427,743 426,541 1,202 Turkish Lira Buy 8/16/12 586,218 580,782 5,436 Westpac Banking Corp. Australian Dollar Buy 8/16/12 1,652,620 1,588,340 64,280 British Pound Sell 8/16/12 1,293,152 1,298,278 5,126 Canadian Dollar Buy 8/16/12 802,565 807,810 (5,245) Euro Sell 8/16/12 2,901,609 2,938,587 36,978 Japanese Yen Buy 8/16/12 665,776 655,596 10,180 Japanese Yen Sell 8/16/12 665,776 663,517 (2,259) Mexican Peso Sell 8/16/12 52,050 50,391 (1,659) Norwegian Krone Sell 8/16/12 794,145 792,573 (1,572) Swedish Krona Buy 8/16/12 830,569 799,574 30,995 Total FUTURES CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 11 $1,523,997 Sep-12 $19,016 Euro-Bund 10 yr (Long) 393 69,906,403 Sep-12 1,821,627 Euro-OAT (Short) 444 73,345,900 Sep-12 (3,380,045) Euro-Swiss Franc 3 Month (Short) 38 9,741,319 Dec-12 (151,694) Japanese Government Bond 10 yr (Long) 1 1,843,328 Sep-12 9,338 Japanese Government Bond 10 yr Mini (Short) 10 1,844,864 Sep-12 (11,059) MSCI EAFE Index Mini (Short) 285 20,300,550 Sep-12 (71,512) NASDAQ 100 Index E-Mini (Short) 289 15,238,970 Sep-12 (534,317) S&P 500 Index E-Mini (Long) 168 11,546,640 Sep-12 60,728 S&P Mid Cap 400 Index E-Mini (Long) 308 28,908,880 Sep-12 599,984 U.S. Treasury Bond 30 yr (Long) 289 43,648,031 Sep-12 1,121,584 Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $33,248,388) (Unaudited) Contract Expiration date/ amount strike price Value Herbalife, Ltd. (Call) 18,576 Aug-12/$62.50 $4,938 Herbalife, Ltd. (Call) 46,439 Aug-12/60.00 1,579 SPDR S&P rust (Call) 1,494,234 Aug-12/140.00 1,421,584 SPDR S&P rust (Put) 124,563 May-13/90.00 161,855 SPDR S&P rust (Put) 162,261 Apr-13/100.00 292,495 SPDR S&P rust (Put) 122,681 Mar-13/100.00 180,352 SPDR S&P rust (Put) 104,834 Feb-13/100.00 114,410 SPDR S&P rust (Put) 88,643 Jan-13/95.00 54,908 SPDR S&P rust (Put) 147,770 Dec-12/85.00 34,639 SPDR S&P rust (Put) 111,210 Nov-12/85.00 14,624 SPDR S&P rust (Put) 122,681 Sep-12/113.00 26,531 SPDR S&P rust (Put) 104,834 Aug-12/110.00 916 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $6,180,300 Aug-15/4.375 174,346 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.375 2,452,226 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 161,800 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 2,552,359 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 482,960 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 1,733,227 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 24,328,403 Aug-16/4.35 4,225,479 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 120,266 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 394,409 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 1,062,346 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 2,842,061 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 121,922 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 1,331,710 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.67 102,163 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.67 1,105,829 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 37,946 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 465,234 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 57,711 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 741,714 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 93,864 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 1,157,040 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/5.12 49,079 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.89 55,361 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 7,238,070 Jun-16/4.575 60,583 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/4.12 753,078 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.39 814,387 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 7,238,070 Jun-16/4.575 882,096 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 13,361,000 Sep-15/4.04 232,682 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 13,361,000 Sep-15/4.04 2,207,184 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 33 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 3,859,335 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 42,757,600 Aug-12/2.73 43 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 42,757,600 Aug-12/2.73 4,475,440 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 10,160,934 May-16/5.11 67,164 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 10,969,952 May-16/4.86 82,384 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,915,355 May-16/4.60 89,178 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 10,160,934 May-16/4.11 1,030,603 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 10,969,952 May-16/4.36 1,219,530 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,915,355 May-16/4.60 1,353,504 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 75,357 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 112,222 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 286,130 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 1,197,713 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 1,812,597 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 4,591,653 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $860,000 $— 5/14/14 3 month USD-LIBOR-BBA 0.58% $2,749 86,000 — 5/14/17 3 month USD-LIBOR-BBA 1.0925% 1,478 3,458,000 — 5/14/42 3 month USD-LIBOR-BBA 2.795% 353,317 1,581,000 41,964 6/20/22 2.183% 3 month USD-LIBOR-BBA (47,632) Barclay’s Bank, PLC 47,375,000 (E) 799,715 9/19/22 2.00% 3 month USD-LIBOR-BBA (793,033) 338,119,000 (E) 297,378 9/19/14 0.60% 3 month USD-LIBOR-BBA (899,563) 6,220,000 (E) (18,784) 9/19/14 3 month USD-LIBOR-BBA 0.60% 3,234 3,909,000 (E) (52,576) 9/19/17 3 month USD-LIBOR-BBA 1.10% (1,134) 28,936,000 (E) (497,488) 9/19/22 3 month USD-LIBOR-BBA 2.00% 475,340 489,000 (E) (51,736) 9/19/42 3 month USD-LIBOR-BBA 2.75% (10,484) 10,553,092 (404,711) 7/27/22 3 month USD-LIBOR-BBA 3.5375% 1,515,749 4,221,237 (163,362) 7/30/22 3 month USD-LIBOR-BBA 3.51% 593,348 10,553,092 (404,711) 8/1/22 3 month USD-LIBOR-BBA 3.52% 1,494,529 10,553,092 (407,877) 8/1/22 3 month USD-LIBOR-BBA 3.36% 1,332,222 1,581,000 41,659 6/20/22 2.183% 3 month USD-LIBOR-BBA (47,937) GBP 1,086,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (276,004) Citibank, N.A. $1,121,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 40,177 8,087,000 (E) 8,742 9/19/17 1.10% 3 month USD-LIBOR-BBA (97,683) 7,388,000 (E) 43,589 9/19/17 3 month USD-LIBOR-BBA 1.10% 140,815 23,344,000 (E) 278,248 9/19/22 2.00% 3 month USD-LIBOR-BBA (506,577) 7,550,000 (E) 710 9/19/14 0.60% 3 month USD-LIBOR-BBA (26,017) 32,220,000 (E) (14,321) 9/19/14 3 month USD-LIBOR-BBA 0.6% 99,738 29,247,000 (E) (726,552) 9/19/22 3 month USD-LIBOR-BBA 2.00% 256,732 908,000 (E) (54,525) 9/19/42 3 month USD-LIBOR-BBA 2.75% 22,074 Credit Suisse International 92,743,000 (E) (1,412,644) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,705,378 90,725,000 (E) (89,611) 9/19/14 3 month USD-LIBOR-BBA 0.60% 231,557 42,442,000 (E) (71,807) 9/19/17 3 month USD-LIBOR-BBA 1.10% 486,729 5,155,000 (E) (340,147) 9/19/42 3 month USD-LIBOR-BBA 2.75% 94,729 153,256,300 (E) 1,649,001 9/19/22 2.00% 3 month USD-LIBOR-BBA (3,504,848) 9,555,000 (E) 444,770 9/19/42 2.75% 3 month USD-LIBOR-BBA (361,290) 46,927,000 (E) 28,297 9/19/14 0.60% 3 month USD-LIBOR-BBA (137,824) 74,509,000 (E) (23,032) 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,003,570) 1,471,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 114,547 Deutsche Bank AG 567,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 19,930 27,591,000 (E) 479,453 9/19/22 2.00% 3 month USD-LIBOR-BBA (448,157) 6,544,000 (E) (168,514) 9/19/22 3 month USD-LIBOR-BBA 2.00% 51,494 6,079,000 (E) (5,350) 9/19/17 3 month USD-LIBOR-BBA 1.10% 74,650 Goldman Sachs International 1,917,000 (54,635) 7/18/22 3 month USD-LIBOR-BBA 2.215% 56,250 1,614,000 45,158 7/23/22 2.1714% 3 month USD-LIBOR-BBA (40,996) 3,716,000 (E) (6,912) 9/19/14 0.60% 3 month USD-LIBOR-BBA (20,066) 657,000 (E) 769 9/19/14 3 month USD-LIBOR-BBA 0.60% 3,094 37,993,000 (E) 381,119 9/19/22 2.00% 3 month USD-LIBOR-BBA (896,205) 10,784,000 (E) (204,114) 9/19/22 3 month USD-LIBOR-BBA 2.00% 158,444 6,683,000 (E) 18,085 9/19/17 1.10% 3 month USD-LIBOR-BBA (69,865) 12,515,000 (E) (28,860) 9/19/17 3 month USD-LIBOR-BBA 1.10% 135,837 835,000 (E) 46,009 9/19/42 2.75% 3 month USD-LIBOR-BBA (24,432) 3,909,000 (E) (229,168) 9/19/42 3 month USD-LIBOR-BBA 2.75% 100,595 15,455,000 (244,962) 7/16/22 3 month USD-LIBOR-BBA 2.11875% 510,023 3,188,000 (47,820) 7/27/22 3 month USD-LIBOR-BBA 2.1825% 124,970 15,660,600 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 25,154 4,213,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (6,932) 11,447,600 — 3/20/14 0.277% 1 month USD-FEDERAL FUNDS-H.15 (31,676) GBP 1,086,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 139,607 JPMorgan Chase Bank NA $39,219,600 (E) 233,583 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,084,979) 1,815,000 (E) 1,561 9/19/17 1.10% 3 month USD-LIBOR-BBA (22,325) 138,514,000 (E) (102,125) 9/19/14 3 month USD-LIBOR-BBA 0.60% 388,215 33,326,000 (E) (926,035) 9/19/22 3 month USD-LIBOR-BBA 2.00% 194,384 488,000 (E) 44,730 9/19/42 2.75% 3 month USD-LIBOR-BBA 3,562 1,474,000 (E) (96,037) 9/19/42 3 month USD-LIBOR-BBA 2.75% 28,310 CAD 1,460,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (48,001) JPY 24,900,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 19,056 JPY 33,500,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (7,868) The Royal Bank of Scotland PLC $3,000 (E) 3 9/19/22 2.00% 3 month USD-LIBOR-BBA (98) UBS AG CHF 25,006,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (164,666) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,644,795 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $2,925 960,301 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,708 baskets 930,075 — 3/14/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 2,372,388 units 9,940 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (1,007,693) units 8,656 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (1,201,530) units 5,440 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (754,077) Barclay’s Bank, PLC $594,102 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,533 10,043 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 18 1,852,192 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,851) 4,191,648 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26,819) 2,745,912 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 39,438 2,207,273 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,594 10,750,298 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (68,783) 724,409 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,384 1,101,891 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 786 724,409 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,384 9,377,920 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (60,002) 7,266,544 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 94,135 2,717,653 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,939 317,865 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 368 113,575 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 67 622,741 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,984) 2,180,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (56,211) 6,269,184 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (1,093) 1,021,570 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (178) 3,622,044 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 46,922 10,612,338 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (67,900) 6,447,575 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 4,599 3,958,176 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,325) 8,090,882 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 24,327 7,347,883 29,851 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 36,447 7,067,250 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 21,250 1,509,510 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,539 17,457,526 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 226,155 4,263,145 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 55,227 520,536 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,476 1,688,678 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,254 1,224,431 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,586 Citibank, N.A. 1,763,211 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22,842 862,046 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,167 baskets 290 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 1,238,018 baskets 319,371 — 6/18/13 3 month USD-LIBOR-BBA minus 1.00% A basket (CGPUTS11) of common stocks (133,844) baskets 94 — 2/13/13 3 month USD-LIBOR-BBA plus 0.10% A basket (CGPUTQL2) of common stocks 223,898 units 6,442 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (666,622) units 2,755 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (288,939) Credit Suisse International $1,448,817 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,769 140,607 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 250 289,356 — 2/11/13 (3 month USD-LIBOR-BBA minus 0.35%) iShares MSCI Emerging Markets Index (263,862) 960,301 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,708 Deutsche Bank AG 2,234,506 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,014) Goldman Sachs International 823,021 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 488 2,884,750 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,711 2,225,656 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,320 1,240,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 19,828 930,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 13,917 3,918,662 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,324 141,380 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 251 1,913,888 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,794 581,743 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,035 1,283,234 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,282 3,264,536 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (20,887) 1,226,289 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,846) 2,234,506 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,014 170,475 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 101 5,510,719 33,581 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 38,528 296,666 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 528 4,471,858 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (28,612) 209,763 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,342) 559,293 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,578) 1,331,905 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,369 474,394 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 281 3,161,573 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,875 UBS AG 91,959 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD (1,253,745) baskets 390,904 — 5/22/13 (3 month USD-LIBOR-BBA plus 0.75%) A basket (UBSEMBSK) of common stocks 497,730 shares 135,484 — 2/22/13 (3 month USD-LIBOR-BBA minus 0.20%) iShares MSCI Emerging Markets Index 242,423 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(3,383) $380,000 12/20/19 (100 bp) $77,517 DJ CDX NA IG Series 18 Index BBB+/P 307,156 25,685,000 6/20/17 100 bp 259,039 DJ CDX NA IG Series 18 Index BBB+/P 311,606 36,515,000 6/20/17 100 bp 243,201 JPMorgan Chase Bank NA Belgium Government International Bond, 4 1/4s, 9/28/14 — (309,385) 3,044,000 12/20/16 (100 bp) (234,045) Belgium Government International Bond, 4 1/4s, 9/28/14 — (226,510) 3,042,000 3/20/17 (100 bp) (138,817) Republic of Austria, 4.65%, 1/5/18 — (367,544) 7,611,000 12/20/16 (100 bp) (371,149) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen Key to holding's abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $812,463,265. (b) The aggregate identified cost on a tax basis is $890,933,262, resulting in gross unrealized appreciation and depreciation of $67,006,664 and $20,648,311, respectively, or net unrealized appreciation of $46,358,353. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $393,392, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $51,723 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $394,918,237 and $345,530,301, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $548,536,731 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 945,600,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 824,500,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 2,500 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $186,900,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,543,600,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $101,700,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $13,279,885 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,790,967 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $16,905,229. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,173,889 $— $— Capital goods 9,517,321 — — Communication services 6,632,462 — — Conglomerates 3,932,913 — — Consumer cyclicals 26,687,680 — — Consumer staples 30,165,531 — — Energy 21,088,522 393,392 — Financials 27,939,375 — — Health care 23,013,551 — — Technology 57,278,129 — — Transportation 4,380,092 — — Utilities and power 7,692,237 — — Total common stocks — Asset-backed securities — 883,355 — Commodity linked notes — 22,945,746 — Corporate bonds and notes — 127,730,867 — Foreign government and agency bonds and notes — 8,584,843 — Investment Companies 8,270,972 — — Mortgage-backed securities — 88,421,307 — Purchased options outstanding — 54,188,061 — Senior loans — 70,454,242 — U.S. Government and Agency Mortgage Obligations — 68,344,843 — Short-term investments 113,040,923 149,531,362 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $740,801 $— Futures contracts (516,350) — — Written options — (49,032,779) — TBA sale commitments — (17,871,640) — Interest rate swap contracts — 2,382,028 — Total return swap contracts — (611,269) — Credit default contracts — 123,806 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $243,933 $120,127 Foreign exchange contracts 1,447,776 706,975 Equity contracts 8,352,599 8,484,972 Interest rate contracts 72,570,158 66,028,094 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (30.7%) (a) Shares Value Basic materials (0.8%) Allied Nevada Gold Corp. (NON) 10,000 $258,500 Bemis Co., Inc. 11,200 344,400 FMC Corp. 11,400 623,580 International Flavors & Fragrances, Inc. 7,477 416,768 Newmont Mining Corp. 21,598 960,463 PPG Industries, Inc. 9,212 1,008,345 Royal Gold, Inc. 5,700 431,376 Sherwin-Williams Co. (The) 6,382 857,422 Sigma-Aldrich Corp. 8,781 607,645 Valspar Corp. 9,252 464,450 Capital goods (1.3%) Ball Corp. 13,648 567,211 Covanta Holding Corp. 21,061 361,828 General Dynamics Corp. 20,300 1,287,831 Lockheed Martin Corp. 16,223 1,448,226 Northrop Grumman Corp. 18,952 1,254,622 Raytheon Co. 24,316 1,349,051 Republic Services, Inc. 28,000 810,040 Roper Industries, Inc. 8,738 868,994 Stericycle, Inc. (NON) 8,300 770,655 Waste Connections, Inc. 15,200 467,704 Communication services (0.9%) American Tower Corp. Class A (R) 14,498 1,048,350 AT&T, Inc. 33,100 1,255,152 IAC/InterActiveCorp. 12,427 653,784 Verizon Communications, Inc. 69,266 3,126,666 Windstream Corp. 32,100 319,716 Conglomerates (0.5%) AMETEK, Inc. 23,443 726,733 Danaher Corp. 30,900 1,631,829 General Electric Co. 69,400 1,440,050 Consumer cyclicals (3.6%) Advance Auto Parts, Inc. 5,010 351,452 Amazon.com, Inc. (NON) 11,187 2,609,926 AutoZone, Inc. (NON) 1,575 590,987 Bed Bath & Beyond, Inc. (NON) 12,200 743,590 Big Lots, Inc. (NON) 6,209 251,527 Cintas Corp. 14,178 561,874 Discovery Communications, Inc. Class A (NON) 14,522 735,249 Dollar General Corp. (NON) 8,300 423,383 Dollar Tree, Inc. (NON) 13,742 691,772 Dun & Bradstreet Corp. (The) 6,300 505,197 Ecolab, Inc. 15,890 1,040,001 Equifax, Inc. 14,251 667,517 Expedia, Inc. 8,728 497,409 Home Depot, Inc. (The) 47,600 2,483,767 Kimberly-Clark Corp. 26,973 2,344,223 Kohl's Corp. 13,500 671,220 McGraw-Hill Cos., Inc. (The) 15,575 731,402 Moody's Corp. 20,323 823,691 MSC Industrial Direct Co., Inc. Class A 6,105 419,597 O'Reilly Automotive, Inc. (NON) 7,200 617,328 Omnicom Group, Inc. 14,345 719,832 PetSmart, Inc. 7,995 528,549 Priceline.com, Inc. (NON) 1,989 1,316,201 Ross Stores, Inc. 12,500 830,500 Scotts Miracle-Gro Co. (The) Class A 5,688 226,951 Scripps Networks Interactive Class A 7,500 403,875 Target Corp. 24,954 1,513,460 Towers Watson & Co. Class A 7,600 445,588 Tupperware Brands Corp. 5,065 265,507 Verisk Analytics, Inc. Class A (NON) 13,974 702,194 Viacom, Inc. Class B 22,444 1,048,359 Consumer staples (4.2%) Altria Group, Inc. 97,400 3,503,478 Brinker International, Inc. 8,737 283,166 Church & Dwight Co., Inc. 19,500 1,123,395 Coca-Cola Co. (The) 6,200 500,960 ConAgra Foods, Inc. 44,100 1,088,829 Dr. Pepper Snapple Group, Inc. 26,900 1,226,102 Herbalife, Ltd. 118,119 6,483,551 Kroger Co. (The) 55,700 1,234,869 Lorillard, Inc. 11,629 1,495,955 McDonald's Corp. 28,100 2,511,016 Panera Bread Co. Class A (NON) 2,302 362,542 Philip Morris International, Inc. 49,233 4,501,865 Procter & Gamble Co. (The) 16,400 1,058,456 Reynolds American, Inc. 32,400 1,499,148 Starbucks Corp. 27,616 1,250,452 W.W. Grainger, Inc. 4,549 931,772 Yum! Brands, Inc. 17,978 1,165,694 Energy (2.9%) Chevron Corp. 47,469 5,201,652 ConocoPhillips 45,400 2,471,576 Deepocean Group (Shell) (acquired 6/9/11, cost $415,063) (Norway) (RES) 28,574 457,184 Exxon Mobil Corp. 91,892 7,980,820 FMC Technologies, Inc. (NON) 20,877 941,970 HollyFrontier Corp. 23,688 885,694 Marathon Oil Corp. 43,000 1,138,210 Murphy Oil Corp. 16,608 891,185 Phillips 66 (NON) 22,700 853,520 Financials (3.8%) ACE, Ltd. 26,480 1,946,280 Allied World Assurance Co. Holdings AG 12,282 926,431 American Express Co. 49,700 2,868,187 Arch Capital Group, Ltd. (NON) 31,212 1,211,026 AvalonBay Communities, Inc. (R) 4,500 661,905 Bank of Hawaii Corp. 9,896 462,242 Berkshire Hathaway, Inc. Class B (NON) 24,005 2,036,584 Chubb Corp. (The) 16,729 1,216,031 Commerce Bancshares, Inc. 13,900 547,382 Digital Realty Trust, Inc. (R) 5,705 445,389 Discover Financial Services 41,400 1,488,744 Equity Residential Trust (R) 12,500 791,375 Essex Property Trust, Inc. (R) 2,300 361,928 Everest Re Group, Ltd. 11,739 1,193,856 Federal Realty Investment Trust (R) 3,789 411,713 JPMorgan Chase & Co. 16,600 597,600 M&T Bank Corp. 13,069 1,121,843 Nasdaq OMX Group, Inc. (The) 19,300 438,110 Northern Trust Corp. 20,300 921,620 People's United Financial, Inc. 54,267 621,900 Public Storage (R) 5,600 834,120 Rayonier, Inc. (R) 7,838 373,794 Realty Income Corp. (R) 8,876 365,691 RenaissanceRe Holdings, Ltd. 13,750 1,017,363 Simon Property Group, Inc. (R) 9,400 1,508,606 Validus Holdings, Ltd. 26,217 852,839 W.R. Berkley Corp. 29,461 1,079,156 Wells Fargo & Co. 20,300 686,343 Health care (3.1%) Abbott Laboratories 41,370 2,743,245 Aetna, Inc. 21,200 764,472 AmerisourceBergen Corp. 18,731 743,621 Amgen, Inc. 24,200 1,998,920 Biogen Idec, Inc. (NON) 8,808 1,284,471 Bristol-Myers Squibb Co. 51,600 1,836,960 C.R. Bard, Inc. 6,605 642,402 Cardinal Health, Inc. 21,001 904,933 Eli Lilly & Co. 34,000 1,497,020 Forest Laboratories, Inc. (NON) 15,071 505,632 Gilead Sciences, Inc. (NON) 27,100 1,472,343 Humana, Inc. 10,200 628,320 Johnson & Johnson 15,200 1,052,144 McKesson Corp. 13,478 1,222,859 Merck & Co., Inc. 4,500 198,765 Perrigo Co. 4,654 530,649 Pfizer, Inc. 38,800 932,752 ResMed, Inc. (NON) 15,400 486,024 UnitedHealth Group, Inc. 39,900 2,038,491 Ventas, Inc. (R) 11,300 759,925 Technology (8.0%) Accenture PLC Class A 29,723 1,792,297 Altera Corp. 30,800 1,091,860 Analog Devices, Inc. 29,608 1,157,081 Apple, Inc. (NON) 44,554 27,211,801 Avago Technologies, Ltd. (Singapore) 25,653 949,161 BMC Software, Inc. (NON) 18,906 748,678 Cisco Systems, Inc. 183,300 2,923,635 Google, Inc. Class A (NON) 6,888 4,359,897 IBM Corp. 26,974 5,286,365 Intel Corp. 18,200 467,740 Intuit, Inc. 19,542 1,133,827 KLA-Tencor Corp. 20,386 1,037,851 L-3 Communications Holdings, Inc. 10,198 722,936 Lam Research Corp. (NON) 20,579 708,123 Maxim Integrated Products, Inc. 35,800 974,834 Microchip Technology, Inc. 25,700 857,866 Microsoft Corp. 167,789 4,944,742 Xilinx, Inc. 29,000 939,600 Transportation (0.6%) Copa Holdings SA Class A (Panama) 5,411 419,515 J. B. Hunt Transport Services, Inc. 11,122 611,932 Southwest Airlines Co. 78,760 723,804 United Parcel Service, Inc. Class B 32,627 2,466,927 Utilities and power (1.0%) CMS Energy Corp. 26,200 646,092 DTE Energy Co. 14,206 871,822 Entergy Corp. 13,380 972,325 ITC Holdings Corp. 6,200 459,978 Kinder Morgan, Inc. 24,000 859,440 PG&E Corp. 26,100 1,204,776 Pinnacle West Capital Corp. 11,866 635,306 Spectra Energy Corp. 43,075 1,321,972 Westar Energy, Inc. 15,293 467,354 Total common stocks (cost $183,544,193) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.7%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (10.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, August 1, 2042 $17,000,000 $18,002,070 Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, August 1, 2042 11,000,000 11,671,172 3s, TBA, September 1, 2042 10,000,000 10,375,781 3s, TBA, August 1, 2042 35,000,000 36,410,938 Total U.S. government and agency mortgage obligations (cost $76,033,243) CORPORATE BONDS AND NOTES (13.6%) (a) Principal amount Value Basic materials (0.9%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $216,374 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 87,871 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 212,364 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 325,000 363,520 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 263,000 280,074 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 750,000 765,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 750,000 712,500 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 165,000 172,013 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 369,081 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.94s, 2015 (Germany) EUR 150,000 179,870 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,410,000 1,424,100 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 509,375 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 220,000 228,250 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 230,000 263,687 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 500,000 397,500 Capital goods (0.4%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,146,000 1,223,355 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 137,177 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 159,008 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 389,865 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 164,212 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.836s, 2015 125,000 117,188 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 405,000 376,650 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 200,000 210,000 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 292,869 Communication services (2.2%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 209,550 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,581,485 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 270,000 294,638 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 281,240 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 376,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 250,000 236,250 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 655,000 792,414 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 963,000 1,020,780 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 263,000 299,456 DISH DBS Corp. company guaranty 7 1/8s, 2016 255,000 281,456 DISH DBS Corp. company guaranty 7s, 2013 220,000 231,825 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 140,400 Level 3 Financing, Inc. 144A company guaranty FRN 4.506s, 2015 2,100,000 2,058,000 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,400,000 1,440,250 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 805,000 807,013 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 740,000 743,700 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 725,000 784,813 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 332,521 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 127,000 135,128 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 120,000 121,500 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 297,000 296,258 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 140,000 139,180 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 181,374 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 555,000 658,233 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 593,059 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 981,640 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 352,363 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 235,000 249,520 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 373,800 Consumer cyclicals (1.7%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,000,000 850,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,445,000 1,564,213 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 163,000 174,860 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 657,000 751,444 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 188,598 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 234,000 253,598 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 135,000 145,800 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 200,000 224,250 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,559,000 1,623,309 MGM Resorts International sr. notes 10 3/8s, 2014 190,000 215,650 News America, Inc. sr. unsec. notes company guaranty 4 1/2s, 2021 263,000 301,453 Owens Corning company guaranty sr. unsec. notes 9s, 2019 $275,000 349,938 QVC, Inc. 144A sr. notes 7 1/8s, 2017 570,000 604,724 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 214,750 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 483,750 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 395,000 418,700 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 563,000 609,448 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 314,199 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 503,866 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,042,510 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 580,000 422,675 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 653,269 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 171,315 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 423,388 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 388,449 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 163,000 169,546 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 674,075 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 320,000 346,800 CVS Corp. sr. unsec. notes 5 3/4s, 2017 230,000 275,034 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 196,000 238,820 Dole Food Co. 144A sr. notes 8s, 2016 200,000 209,000 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 991,761 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $622,000 681,723 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 163,000 195,474 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 485,136 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 240,584 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 282,423 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 320,250 Service Corporation International sr. notes 7s, 2017 185,000 210,438 Service Corporation International sr. unsec. notes 7 3/8s, 2014 195,000 214,500 Energy (1.4%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 196,685 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 159,579 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 134,751 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 500,000 537,500 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 685,000 678,150 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 572,546 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 247,544 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 1,035,000 1,081,575 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) $500,000 561,635 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 110,000 110,275 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 175,000 185,938 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 750,000 825,000 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 910,000 1,001,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 555,000 610,500 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,805,000 1,575,621 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 475,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 280,000 269,500 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 492,830 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 243,876 Financials (3.6%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 212,948 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 640,273 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 357,730 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,301,832 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 265,000 272,193 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 379,728 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 217,195 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 717,000 764,900 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 263,000 318,516 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 650,000 733,688 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 952,875 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 705,000 805,171 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 818,000 872,659 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 415,833 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 495,000 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 180,000 206,100 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 2,050,000 2,470,758 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,802,251 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 645,000 706,275 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 435,000 485,049 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 735,875 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,500,000 1,492,500 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,853,569 MetLife, Inc. sr. unsec. 6 3/4s, 2016 263,000 310,969 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 167,000 178,545 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 355,116 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 (R) 230,000 240,058 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 262,200 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 261,457 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 276,146 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 285,525 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 527,630 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,605,000 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,583,844 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 241,617 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 297,000 351,993 Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 232,672 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 239,108 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 193,536 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 569,194 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 605,719 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 280,837 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 56,344 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 743,138 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,435,175 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 326,612 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 280,061 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 698,760 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 723,188 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 80,000 90,700 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 242,230 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 104,284 Technology (0.5%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 740,000 734,450 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 323,400 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 347,009 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 282,111 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 479,958 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 413,956 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 1,085,000 1,110,769 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 244,260 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 207,706 Utilities and power (1.0%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 180,375 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,162,500 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 154,682 Calpine Corp. 144A sr. notes 7 1/4s, 2017 350,000 378,875 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 193,523 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 122,314 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 612,629 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 510,000 551,037 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,000,000 585,000 El Paso Corp. sr. unsec. notes 7s, 2017 465,000 532,809 El Paso, LLC sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 26,000 26,496 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 276,911 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 533,800 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 171,784 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 196,449 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 305,582 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 195,162 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 253,503 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 130,000 138,613 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 215,376 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 125,000 171,987 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 290,383 Total corporate bonds and notes (cost $95,030,300) MORTGAGE-BACKED SECURITIES (11.2%) (a) Principal amount Value American Home Mortgage Assets Ser. 07-5, Class XP, PO, zero %, 2047 $3,821,232 $385,706 Banc of America Commercial Mortgage, Inc. Ser. 06-6, Class A2, 5.309s, 2045 720,158 736,756 Ser. 07-1, Class XW, IO, 0.292s, 2049 3,967,302 39,502 Banc of America Commercial Mortgage, Inc. 144A FRB Ser. 05-2, Class E, 5.32s, 2043 (F) 410,000 397,185 Ser. 04-2, Class G, 5.239s, 2038 (F) 1,000,000 970,172 Ser. 04-2, Class F, 4.992s, 2038 (F) 650,000 634,174 Ser. 04-4, Class XC, IO, 0.863s, 2042 4,177,459 48,972 Ser. 02-PB2, Class XC, IO, 0.477s, 2035 2,183,671 1,208 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.792s, 2046 12,744,572 541,644 Ser. 09-RR7, Class 2A7, IO, 1.579s, 2047 30,086,694 1,251,606 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 32,553,046 830,103 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 32,729,157 834,594 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 440,776 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 654,000 657,747 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 5,772,730 151,246 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 3,512,706 74,821 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 7,627,339 144,919 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 4,009,794 56,538 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.483s, 2044 (F) 7,757,612 543,941 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.621s, 2036 1,420,994 1,270,198 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class E, 5.358s, 2037 (F) 693,000 666,651 Ser. 05-C6, Class AJ, 5.209s, 2044 1,250,000 1,240,002 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-LP5, Class E, 5.199s, 2043 1,215,000 1,174,358 Countrywide Alternative Loan Trust FRB Ser. 05-59, Class 1A1, 0.577s, 2035 2,469,267 1,432,175 FRB Ser. 05-36, Class 2A1A, 0.556s, 2035 3,304,763 1,784,572 FRB Ser. 06-OA6, Class 1A1A, 0.456s, 2046 2,681,087 1,555,030 FRB Ser. 07-OH1, Class A1B, 0.446s, 2047 3,000,000 1,755,000 FRB Ser. 06-OA21, Class A1, 0.437s, 2047 1,370,665 719,599 FRB Ser. 06-OA16, Class A1C, 0.436s, 2046 1,610,652 1,280,469 FRB Ser. 07-OA3, Class 1A1, 0.386s, 2047 2,675,615 1,765,906 Countrywide Home Loans FRB Ser. 06-OA5, Class 1A1, 0.446s, 2046 828,354 521,863 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.772s, 2039 278,595 280,159 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 525,000 527,153 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 225,000 221,981 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.761s, 2038 7,813,346 53,146 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 733,189 718,525 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.31s, 2034 647,246 911,477 IFB Ser. 3859, Class SG, IO, 6.458s, 2039 8,333,946 1,041,077 IFB Ser. 3727, Class PS, IO, 6.451s, 2038 4,024,796 422,878 IFB Ser. 3856, Class PS, IO, 6.351s, 2040 1,452,544 225,586 IFB Ser. 3803, Class SP, IO, 6.351s, 2038 2,602,720 299,313 IFB Ser. 3861, Class PS, IO, 6.351s, 2037 1,663,505 274,578 IFB Ser. 3708, Class SQ, IO, 6.301s, 2040 8,770,987 1,261,531 IFB Ser. 3907, Class KS, IO, 6.301s, 2040 3,080,693 500,700 IFB Ser. 3708, Class SA, IO, 6.201s, 2040 14,192,090 2,001,227 IFB Ser. 3934, Class SA, IO, 6.151s, 2041 683,072 120,016 IFB Ser. 3116, Class AS, IO, 5.851s, 2034 2,648,992 231,297 IFB Ser. 3852, Class NT, 5.751s, 2041 3,118,883 3,402,858 IFB Ser. 3752, Class PS, IO, 5.751s, 2040 3,017,783 512,027 Ser. 3687, Class CI, IO, 5s, 2038 3,003,463 383,632 Ser. 3632, Class CI, IO, 5s, 2038 624,971 39,211 Ser. 3626, Class DI, IO, 5s, 2037 390,617 14,488 Ser. 268, Class S3, IO, 4 1/2s, 2042 (FWC) 1,137,000 305,626 Ser. 3747, Class HI, IO, 4 1/2s, 2037 393,850 38,671 Ser. 3738, Class MI, IO, 4s, 2034 29,567,619 1,770,886 Ser. 3748, Class NI, IO, 4s, 2034 1,893,396 116,179 Ser. 3736, Class QI, IO, 4s, 2034 633,058 25,322 Ser. 3751, Class MI, IO, 4s, 2034 510,972 14,236 Ser. 4098, Class PI, IO, 2s, 2042 (F) (FWC) 3,314,000 556,253 Ser. T-8, Class A9, IO, 0.303s, 2028 271,033 3,388 Ser. T-59, Class 1AX, IO, 0.276s, 2043 627,699 5,492 Ser. T-48, Class A2, IO, 0.212s, 2033 902,605 5,641 FRB Ser. T-54, Class 2A, IO, zero %, 2043 364,027 57 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.274s, 2035 94,698 175,519 IFB Ser. 05-122, Class SE, 22.238s, 2035 374,596 568,484 IFB Ser. 11-4, Class CS, 12.41s, 2040 2,543,514 2,925,041 IFB Ser. 12-75, Class SK, IO, 6.404s, 2041 3,294,530 710,992 IFB Ser. 12-75, Class KS, IO, 6.304s, 2042 2,303,000 439,274 IFB Ser. 11-67, Class BS, IO, 6.254s, 2041 6,623,199 1,167,670 IFB Ser. 404, Class S13, IO, 6.154s, 2040 221,771 30,687 IFB Ser. 10-35, Class SG, IO, 6.154s, 2040 4,967,398 800,894 Ser. 397, Class 2, IO, 5s, 2039 147,628 20,460 Ser. 398, Class C5, IO, 5s, 2039 1,007,088 82,455 Ser. 10-13, Class EI, IO, 5s, 2038 852,744 41,025 Ser. 12-30, Class PI, IO, 4s, 2042 8,462,801 1,219,320 Ser. 406, Class 2, IO, 4s, 2041 601,993 71,675 Ser. 406, Class 1, IO, 4s, 2041 309,130 39,028 Ser. 409, Class C16, IO, 4s, 2040 1,413,005 186,063 Ser. 03-W10, Class 1, IO, 1.421s, 2043 406,071 18,654 Ser. 98-W5, Class X, IO, 0.123s, 2028 497,537 20,368 Ser. 98-W2, Class X, IO, 0.059s, 2028 1,723,787 75,954 Ser. 03-W1, Class 2A, IO, zero %, 2042 778,136 61 Ser. 08-36, Class OV, PO, zero %, 2036 50,169 44,964 FRB Ser. 06-104, Class EK, zero %, 2036 7,346 7,295 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 (F) 567,000 530,997 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.473s, 2040 (F) 2,310,000 2,335,394 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.453s, 2038 1,568,267 205,835 IFB Ser. 11-61, Class CS, IO, 6.433s, 2035 11,938,400 1,768,376 IFB Ser. 10-85, Class SD, IO, 6.403s, 2038 1,195,578 186,307 IFB Ser. 11-37, Class SD, IO, 6.403s, 2038 2,017,685 262,930 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 638,338 59,634 IFB Ser. 10-20, Class SC, IO, 5.903s, 2040 145,281 24,095 IFB Ser. 10-61, Class SJ, IO, 5.801s, 2040 1,325,548 248,023 IFB Ser. 11-70, Class SN, IO, 5.651s, 2041 1,610,000 452,442 IFB Ser. 11-70, Class SH, IO, 5.641s, 2041 1,892,718 539,235 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 389,802 67,124 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 9,496,057 1,139,527 Ser. 12-8, Class PI, IO, 4s, 2041 4,981,949 741,065 Ser. 10-158, Class EI, IO, 4s, 2025 4,244,881 424,191 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 3,976,600 150,315 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 263,000 232,229 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 311,000 306,608 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.564s, 2027 131,667 1,713 Ser. 98-2, IO, 0.412s, 2027 73,320 6 Ser. 98-3, IO, 0.393s, 2027 89,179 1,662 Ser. 98-4, IO, zero %, 2026 105,809 3,459 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.426s, 2037 4,224,278 2,370,876 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.416s, 2037 697,461 384,380 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 401,280 404,812 FRB Ser. 04-CB9, Class B, 5.668s, 2041 (F) 800,000 780,600 Ser. 02-C3, Class D, 5.314s, 2035 351,000 356,441 Ser. 03-C1, Class D, 5.192s, 2037 6,183,000 6,231,381 FRB Ser. 02-C2, Class E, 5.141s, 2034 376,000 375,831 FRB Ser. 05-LDP3, Class AJ, 5.001s, 2042 776,000 769,773 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 (F) 250,000 215,900 Ser. 04-CB8, Class B, 4 1/2s, 2039 708,000 690,300 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.516s, 2040 242,824 230,683 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 16,152 16,144 Ser. 07-C2, Class XW, IO, 0 1/2s, 2040 2,634,838 52,589 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, IO, 0.8s, 2047 2,760,195 79,494 Merrill Lynch Mortgage Trust Ser. 06-C2, Class AJ, 5.802s, 2043 496,000 399,280 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.197s, 2049 (F) 54,809,538 712,572 Morgan Stanley Capital I 144A Ser. 12-C4, Class XA, IO, 2.706s, 2045 (F) 3,982,100 594,706 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 177,000 185,160 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 1,700,000 1,745,627 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 7,848,826 289,622 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 2,728,955 58,673 FRB Ser. 06-AR8, Class A1A, 0.446s, 2036 1,869,429 1,046,880 Ser. 06-AR8, Class X, IO, 0.4s, 2036 11,953,705 160,180 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 1,042,983 187,737 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR15, Class 1A, 0.987s, 2046 746,653 541,323 FRB Ser. 05-AR11, Class A1C3, 0.756s, 2045 1,716,461 1,047,041 FRB Ser. 05-AR11, Class A1C4, 0.686s, 2045 1,037,721 633,010 FRB Ser. 05-AR17, Class A1C4, 0.646s, 2045 3,255,847 1,505,829 Total mortgage-backed securities (cost $80,067,099) PURCHASED OPTIONS OUTSTANDING (9.5%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Oct-12/100.00 152,100 26,593 SPDR S&P rust (Put) Jan-13/110.00 83,466 128,365 SPDR S&P rust (Put) Apr-13/117.00 141,593 588,595 SPDR S&P rust (Put) Aug-12/121.00 117,974 6,766 SPDR S&P rust (Put) Feb-13/115.00 117,974 298,808 SPDR S&P rust (Put) Jul-13/$115.00 121,567 639,515 SPDR S&P rust (Put) Nov-12/99.00 105,301 33,558 SPDR S&P rust (Put) Sep-12/125.00 116,203 94,973 SPDR S&P rust (Put) Mar-13/116.00 116,203 383,970 SPDR S&P rust (Put) May-13/108.00 129,078 390,520 SPDR S&P rust (Put) Dec-12/102.00 137,607 95,767 SPDR S&P rust (Put) Jun-13/110.00 144,323 547,225 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 30,843,000 955,208 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 1,792,000 71,447 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 11,143,000 555,256 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,246,000 129,909 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,246,000 22 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 55,602,200 5,819,882 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 55,602,200 56 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 39,821,400 4,634,415 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 39,821,400 40 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 15,702,947 2,601,978 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 15,702,947 16 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,636,700 2,681,227 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,636,700 187,221 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 6,636,700 2,794,051 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 6,636,700 173,749 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 $10,272,000 $1,284,000 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 10,272,000 338,976 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 2,187,673 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 2,157,642 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 240,804 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 234,491 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 36,444,000 6,124,378 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 36,444,000 841,528 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 4,286,000 111,136 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 4,286,000 115,636 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 1,792,000 83,256 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 5,413,000 310,057 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,246,000 138,982 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,246,000 8,827 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 5,413,000 354,173 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,313,000 402,563 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,313,000 44,162 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 4,286,000 118,422 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 19,381,000 3,827,224 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 19,381,000 360,487 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 17,071,477 3,502,418 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 17,071,477 293,356 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 4,295,236 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 4,230,045 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 265,655 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 257,481 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 35,636,000 4,512,943 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 35,636,000 283,306 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 8,811,657 1,163,139 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 8,811,657 70,493 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,518,000 200,376 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,518,000 11,264 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 21,860,000 145,653 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 4,286,000 101,192 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 4,286,000 106,421 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 1,792,000 80,174 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 5,413,000 302,803 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,246,000 136,310 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,246,000 5,795 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 5,413,000 347,569 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 1,792,000 76,375 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 11,143,000 578,099 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 5,413,000 295,225 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,246,000 133,367 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,246,000 3,010 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 5,413,000 339,503 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 1,792,000 73,490 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 11,143,000 562,276 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,246,000 131,436 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,246,000 1,033 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,313,000 364,596 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,313,000 6,560 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 12,294,000 1,999,090 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 12,294,000 227,894 Total purchased options outstanding (cost $59,822,601) SENIOR LOANS (6.3%) (a) (c) Principal amount Value Basic materials (0.4%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) $748,125 $722,292 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2015 748,125 708,536 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 280,725 278,409 Styron Corp. bank term loan FRN 6s, 2017 363,482 337,811 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 663,338 663,338 Capital goods (0.7%) Generac Power Systems, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,000,000 1,005,000 Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 464,368 465,877 Kloeckner Pentaplast GmbH & Co. KG bank term loan FRN Ser. B, 6 3/4s, 2016 (Germany) 375,000 375,000 Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 736,300 740,212 Reynolds Group Holdings, Inc. bank term loan FRN Ser. C, 6 1/2s, 2018 368,173 372,028 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 488,411 492,752 SRAM Corp. bank term loan FRN 8 1/2s, 2018 595,000 597,975 SRAM Corp. bank term loan FRN 4.771s, 2018 170,936 170,722 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 664,975 669,131 Communication services (0.6%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,263,926 1,259,538 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 987,500 987,809 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 492,510 488,324 Wideopenwest Finance, LLC bank term loan FRN 6 1/4s, 2018 800,000 794,000 Zayo Group, LLC bank term loan FRN Ser. B, 7 1/8s, 2019 1,000,000 1,012,500 Consumer cyclicals (1.8%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 1,175,625 1,170,972 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 600,000 527,417 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 911,077 902,422 Cenveo, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 653,289 651,928 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 1,131,906 851,759 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 1,677,937 1,656,436 Goodman Global, Inc. bank term loan FRN 9s, 2017 $356,364 360,967 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 173,708 173,577 Gymboree Corp. bank term loan FRN 5s, 2018 184,209 176,354 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 683,632 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 987,500 975,310 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 580,141 573,796 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 828,835 830,907 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,268,978 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 310,796 311,961 Radio One, Inc. bank term loan FRN Ser. B, 7.515s, 2016 491,166 483,798 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 349,587 330,505 Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 766,392 768,445 Consumer staples (0.8%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 862,389 862,749 Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 826,906 788,756 Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 307,265 306,305 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 460,204 451,863 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,197,000 1,198,985 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,485,000 1,477,575 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 957,337 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 600,000 597,917 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 417,300 Financials (0.5%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 250,616 250,616 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,000,000 1,000,500 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,125,000 1,130,625 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.969s, 2017 587,336 582,825 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.968s, 2017 502,664 500,151 Health care (1.0%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 998,612 996,116 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 949,022 952,343 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,119,375 1,119,175 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 562,875 560,412 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,194,000 1,208,925 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 864,148 860,187 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 716,400 723,863 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 990,000 987,822 Technology (0.3%) First Data Corp. bank term loan FRN 4.24s, 2018 1,000,000 930,625 Infor (US), Inc. bank term loan FRN Ser. B, 5 3/4s, 2018 960,000 968,100 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 1,093,159 694,156 Total senior loans (cost $45,773,746) COMMODITY LINKED NOTES (4.1%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,909,000 $5,450,463 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 2,825,000 2,486,986 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,909,000 5,457,062 UBS AG/London 144A notes 1-month LIBOR, 2012 (Indexed to the UBS Bloomberg CMCI Essence TR Index multiplied by 3) (Jersey) 16,764,000 15,686,449 Total commodity Linked Notes (cost $29,407,000) INVESTMENT COMPANIES (2.2%) (a) Shares Value PowerShares DB Gold Fund (NON) 159,300 $8,860,266 SPDR S&P rust 50,700 6,981,897 Total investment Companies (cost $15,673,848) FOREIGN GOVERNMENT BONDS AND NOTES (1.1%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $725,000 $540,125 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,305,000 1,278,906 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 3,710,000 3,147,935 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 220,000 224,675 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 775,000 798,887 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 128,250 Ukraine (Government of) 144A bonds 7 3/4s, 2020 125,000 112,813 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 230,000 211,975 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,691,500 Total foreign government bonds and notes (cost $8,825,845) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.346s, 2037 $1,041,000 $975,157 Total asset-backed securities (cost $941,448) SHORT-TERM INVESTMENTS (31.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 102,552,716 $102,552,716 SSgA Prime Money Market Fund 0.12% (P) 24,828,778 24,828,778 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 22, 2012 $5,500,000 $5,497,996 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 12, 2012 9,900,000 9,895,791 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 2, 2012 6,000,000 5,997,795 U.S. Treasury Bills with an effective yield of 0.168%, May 2, 2013 (SEG) (SEGSF) 7,250,000 7,241,597 U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 (SEG) (SEGSF) 5,000,000 4,994,965 U.S. Treasury Bills with an effective yield of 0.144%, February 7, 2013 (SEG) (SEGSF) 7,250,000 7,244,932 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 (SEG) (SEGSF) 10,000,000 9,995,440 U.S. Treasury Bills with an effective yield of 0.100%, November 15, 2012 (SEG) (SEGSF) 30,000,000 29,990,070 U.S. Treasury Bills with an effective yield of 0.078%, October 18, 2012 (SEG) (SEGSF) 10,000,000 9,998,000 U.S. Treasury Bills with an effective yield of 0.099%, August 23, 2012 (SEG) (SEGSF) 10,000,000 9,999,389 Total short-term investments (cost $228,238,235) TOTAL INVESTMENTS Total investments (cost $823,357,558) (b) TBA SALE COMMITMENTS OUTSTANDING at 7/31/12 (proceeds receivable $22,021,679) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, August 1, 2042 $11,000,000 7/6/12 $11,671,171 Federal National Mortgage Association 3s, August 1, 2042 10,000,000 7/9/12 10,403,125 Total FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $163,073,942) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Buy 8/16/12 $97,676 $96,736 $940 Czech Koruna Buy 8/16/12 166,775 166,882 (107) Barclays Bank PLC Australian Dollar Buy 8/16/12 2,423,828 2,355,710 68,118 Brazilian Real Buy 8/16/12 520,482 532,116 (11,634) British Pound Sell 8/16/12 2,490,353 2,498,548 8,195 Canadian Dollar Sell 8/16/12 1,870,791 1,816,875 (53,916) Chilean Peso Buy 8/16/12 867,519 841,906 25,613 Czech Koruna Sell 8/16/12 1,243,234 1,265,818 22,584 Euro Sell 8/16/12 2,800,947 2,831,332 30,385 Hungarian Forint Sell 8/16/12 17,421 17,667 246 Indian Rupee Sell 8/16/12 213,023 212,478 (545) Japanese Yen Buy 8/16/12 17,805 17,745 60 Japanese Yen Sell 8/16/12 17,805 17,531 (274) Malaysian Ringgit Sell 8/16/12 133,429 132,824 (605) Mexican Peso Sell 8/16/12 410,599 404,353 (6,246) New Zealand Dollar Sell 8/16/12 96,041 109,487 13,446 Norwegian Krone Sell 8/16/12 440,965 458,373 17,408 Polish Zloty Sell 8/16/12 650,416 635,665 (14,751) Singapore Dollar Sell 8/16/12 809,142 795,309 (13,833) South African Rand Buy 8/16/12 317,733 319,047 (1,314) South Korean Won Buy 8/16/12 319,658 315,705 3,953 Swedish Krona Buy 8/16/12 2,433,496 2,413,211 20,285 Taiwan Dollar Sell 8/16/12 640,951 641,180 229 Thai Baht Buy 8/16/12 561,991 559,516 2,475 Turkish Lira Buy 8/16/12 264,679 261,821 2,858 Citibank, N.A. Australian Dollar Buy 8/16/12 3,231,456 3,224,112 7,344 Brazilian Real Buy 8/16/12 217,500 220,588 (3,088) British Pound Sell 8/16/12 2,136,336 2,150,882 14,546 Czech Koruna Sell 8/16/12 1,332,778 1,361,769 28,991 Euro Sell 8/16/12 1,285,475 1,298,877 13,402 Mexican Peso Sell 8/16/12 817,316 814,113 (3,203) Singapore Dollar Sell 8/16/12 590,885 580,439 (10,446) South Korean Won Buy 8/16/12 772,545 762,724 9,821 Taiwan Dollar Sell 8/16/12 714,688 716,332 1,644 Turkish Lira Buy 8/16/12 384,902 379,908 4,994 Credit Suisse AG Australian Dollar Buy 8/16/12 2,552,608 2,497,148 55,460 Brazilian Real Buy 8/16/12 316,759 322,702 (5,943) British Pound Sell 8/16/12 853,687 863,417 9,730 Canadian Dollar Sell 8/16/12 2,643,749 2,566,153 (77,596) Chilean Peso Buy 8/16/12 492,402 481,658 10,744 Czech Koruna Sell 8/16/12 777,508 800,112 22,604 Euro Sell 8/16/12 2,945,172 2,968,285 23,113 Hungarian Forint Buy 8/16/12 1,097,924 1,124,197 (26,273) Indian Rupee Sell 8/16/12 374,950 374,024 (926) Japanese Yen Buy 8/16/12 77,467 95,533 (18,066) Malaysian Ringgit Buy 8/16/12 242,056 238,872 3,184 Mexican Peso Sell 8/16/12 337,041 334,869 (2,172) New Zealand Dollar Sell 8/16/12 110,118 116,173 6,055 Norwegian Krone Sell 8/16/12 2,475,345 2,458,603 (16,742) Philippines Peso Buy 8/16/12 956,161 950,735 5,426 Polish Zloty Sell 8/16/12 701,366 686,274 (15,092) Singapore Dollar Sell 8/16/12 1,229,745 1,207,664 (22,081) South African Rand Buy 8/16/12 229 3,896 (3,667) South Korean Won Buy 8/16/12 322,016 323,597 (1,581) Swedish Krona Buy 8/16/12 2,633,335 2,534,212 99,123 Swiss Franc Sell 8/16/12 11,270 11,384 114 Taiwan Dollar Sell 8/16/12 386,548 387,914 1,366 Turkish Lira Buy 8/16/12 278,686 275,646 3,040 Deutsche Bank AG Australian Dollar Buy 8/16/12 2,147,587 2,113,935 33,652 British Pound Sell 8/16/12 1,686,993 1,679,686 (7,307) Canadian Dollar Buy 8/16/12 212,130 281,008 (68,878) Czech Koruna Sell 8/16/12 1,069,549 1,094,545 24,996 Euro Sell 8/16/12 2,540,923 2,568,772 27,849 Mexican Peso Sell 8/16/12 60,980 68,492 7,512 Polish Zloty Sell 8/16/12 332,111 319,117 (12,994) Singapore Dollar Sell 8/16/12 696,156 684,418 (11,738) South Korean Won Buy 8/16/12 636,348 635,562 786 Swiss Franc Sell 8/16/12 223,769 226,176 2,407 Turkish Lira Buy 8/16/12 619,288 610,671 8,617 Goldman Sachs International Canadian Dollar Buy 8/16/12 1,076,699 1,059,285 17,414 Canadian Dollar Sell 8/16/12 1,076,699 1,050,990 (25,709) Chilean Peso Buy 8/16/12 393,412 378,070 15,342 Chilean Peso Sell 8/16/12 393,412 379,794 (13,618) Czech Koruna Sell 8/16/12 219,450 243,653 24,203 Euro Buy 8/16/12 707,343 697,801 9,542 Japanese Yen Buy 8/16/12 2,111,086 2,097,510 13,576 Japanese Yen Sell 8/16/12 2,111,086 2,078,677 (32,409) Norwegian Krone Buy 8/16/12 1,079,272 1,068,528 10,744 Singapore Dollar Sell 8/16/12 804,160 790,068 (14,092) South Korean Won Buy 8/16/12 74,036 73,862 174 Turkish Lira Buy 8/16/12 1,391,816 1,378,151 13,665 HSBC Bank USA, National Association Australian Dollar Buy 8/16/12 2,154,724 2,095,513 59,211 British Pound Sell 8/16/12 2,407,571 2,416,242 8,671 Canadian Dollar Sell 8/16/12 1,075,104 1,035,265 (39,839) Czech Koruna Sell 8/16/12 1,101,321 1,138,658 37,337 Euro Sell 8/16/12 1,697,723 1,708,500 10,777 Indian Rupee Sell 8/16/12 374,952 373,592 (1,360) Japanese Yen Buy 8/16/12 945,683 930,848 14,835 Singapore Dollar Sell 8/16/12 578,269 568,698 (9,571) South Korean Won Buy 8/16/12 644,116 641,863 2,253 Turkish Lira Buy 8/16/12 487,783 480,193 7,590 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/16/12 2,011,881 1,962,307 49,574 Brazilian Real Buy 8/16/12 665,645 674,097 (8,452) British Pound Sell 8/16/12 1,069,578 1,088,527 18,949 Canadian Dollar Buy 8/16/12 123,709 147,669 (23,960) Chilean Peso Buy 8/16/12 550,594 523,843 26,751 Czech Koruna Sell 8/16/12 821,063 837,825 16,762 Euro Sell 8/16/12 3,820,492 3,860,943 40,451 Hungarian Forint Buy 8/16/12 280,662 276,206 4,456 Japanese Yen Buy 8/16/12 1,497,064 1,481,065 15,999 Mexican Peso Sell 8/16/12 415,443 414,703 (740) New Zealand Dollar Sell 8/16/12 752,546 751,990 (556) Norwegian Krone Buy 8/16/12 2,440,572 2,421,035 19,537 Norwegian Krone Sell 8/16/12 2,440,572 2,416,264 (24,308) Polish Zloty Sell 8/16/12 273,840 268,250 (5,590) Singapore Dollar Sell 8/16/12 359,931 353,946 (5,985) South African Rand Buy 8/16/12 42,887 46,327 (3,440) South Korean Won Buy 8/16/12 372,806 370,116 2,690 Swedish Krona Buy 8/16/12 3,449,296 3,355,331 93,965 Swiss Franc Buy 8/16/12 409,013 413,307 (4,294) Taiwan Dollar Sell 8/16/12 781,572 784,937 3,365 Turkish Lira Buy 8/16/12 1,247,582 1,233,026 14,556 Royal Bank of Scotland PLC (The) Brazilian Real Sell 8/16/12 131,825 129,703 (2,122) British Pound Buy 8/16/12 10,661 10,548 113 British Pound Sell 8/16/12 10,661 10,547 (114) Canadian Dollar Buy 8/16/12 42,167 41,469 698 Canadian Dollar Sell 8/16/12 42,167 41,028 (1,139) Czech Koruna Buy 8/16/12 588,236 586,070 2,166 Czech Koruna Sell 8/16/12 588,236 598,711 10,475 Euro Buy 8/16/12 1,258,894 1,270,189 (11,295) Japanese Yen Sell 8/16/12 2,503,187 2,464,933 (38,254) Mexican Peso Sell 8/16/12 214,864 214,034 (830) New Zealand Dollar Sell 8/16/12 150,008 154,927 4,919 Norwegian Krone Buy 8/16/12 2,459,376 2,439,127 20,249 Norwegian Krone Sell 8/16/12 2,459,376 2,424,419 (34,957) Polish Zloty Buy 8/16/12 18,049 17,605 444 Polish Zloty Sell 8/16/12 18,049 17,969 (80) Singapore Dollar Sell 8/16/12 389,343 382,617 (6,726) South African Rand Buy 8/16/12 6,681 6,755 (74) South African Rand Sell 8/16/12 6,681 6,723 42 South Korean Won Buy 8/16/12 348,377 345,948 2,429 Swedish Krona Buy 8/16/12 1,208,702 1,162,093 46,609 Swedish Krona Sell 8/16/12 1,208,702 1,176,573 (32,129) Taiwan Dollar Sell 8/16/12 73,989 74,114 125 Turkish Lira Buy 8/16/12 776,029 765,586 10,443 State Street Bank and Trust Co. Australian Dollar Buy 8/16/12 3,074,024 2,996,948 77,076 Brazilian Real Buy 8/16/12 318,462 321,548 (3,086) British Pound Buy 8/16/12 3,476,523 3,444,023 32,500 British Pound Sell 8/16/12 3,476,523 3,458,968 (17,555) Canadian Dollar Buy 8/16/12 1,084,275 1,075,819 8,456 Chilean Peso Buy 8/16/12 395,404 382,877 12,527 Czech Koruna Sell 8/16/12 321,598 336,954 15,356 Euro Sell 8/16/12 7,171,882 7,245,410 73,528 Hungarian Forint Sell 8/16/12 44,676 45,323 647 Japanese Yen Buy 8/16/12 482,860 479,205 3,655 Japanese Yen Sell 8/16/12 482,860 477,274 (5,586) Mexican Peso Sell 8/16/12 12,180 13,566 1,386 New Zealand Dollar Sell 8/16/12 141,269 151,047 9,778 Norwegian Krone Sell 8/16/12 309,188 320,152 10,964 Polish Zloty Sell 8/16/12 652,329 636,354 (15,975) Singapore Dollar Sell 8/16/12 679,924 668,827 (11,097) South African Rand Buy 8/16/12 248,324 261,954 (13,630) South Korean Won Buy 8/16/12 996,022 993,816 2,206 Swedish Krona Buy 8/16/12 993,844 952,192 41,652 Swiss Franc Sell 8/16/12 22,029 22,259 230 Taiwan Dollar Sell 8/16/12 240,062 239,573 (489) Thai Baht Buy 8/16/12 386,585 385,212 1,373 Turkish Lira Buy 8/16/12 741,290 734,416 6,874 Westpac Banking Corp. Australian Dollar Buy 8/16/12 1,590,277 1,532,834 57,443 British Pound Sell 8/16/12 2,111,720 2,114,165 2,445 Canadian Dollar Buy 8/16/12 106,264 130,022 (23,758) Euro Sell 8/16/12 6,552,402 6,630,526 78,124 Japanese Yen Buy 8/16/12 49,508 38,089 11,419 Mexican Peso Sell 8/16/12 16,116 14,095 (2,021) Norwegian Krone Buy 8/16/12 1,046,772 1,038,098 8,674 Norwegian Krone Sell 8/16/12 1,046,772 1,044,699 (2,073) Swedish Krona Buy 8/16/12 1,086,033 1,045,505 40,528 Total FUTURES CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 13 $1,801,087 Sep-12 $22,477 Euro-Bund 10 yr (Long) 456 81,112,774 Sep-12 $2,113,152 S&P 500 Index E-Mini (Long) 446 30,653,580 Sep-12 $162,300 S&P Mid Cap 400 Index E-Mini (Long) 400 37,544,000 Sep-12 $779,200 U.S. Treasury Bond 30 yr (Long) 328 49,538,250 Sep-12 $1,272,939 Euro-OAT (Short) 515 85,074,636 Sep-12 $(3,921,232) Euro-Swiss Franc 3 Month (Short) 47 12,048,474 Dec-12 $(187,445) MSCI EAFE Index Mini (Short) 352 25,072,960 Sep-12 $(88,323) NASDAQ 100 Index E-Mini (Short) 318 16,768,140 Sep-12 $(586,558) Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $40,417,860) (Unaudited) Contract Expiration date/ amount strike price Value Herbalife, Ltd. (Call) 21,975 Aug-12/$62.50 5,842 Herbalife, Ltd. (Call) 54,938 Aug-12/60.00 1,868 SPDR S&P rust 1,493,876 Aug-12/140.00 1,421,244 SPDR S&P rust (Put) 83,466 Jan-13/95.00 51,701 SPDR S&P rust (Put) 141,593 Apr-13/100.00 255,239 SPDR S&P rust (Put) 117,974 Aug-12/110.00 1,031 SPDR S&P rust (Put) 117,974 Feb-13/100.00 128,750 SPDR S&P rust (Put) 105,301 Nov-12/85.00 13,847 SPDR S&P rust (Put) 116,203 Sep-12/113.00 25,130 SPDR S&P rust (Put) 116,203 Mar-13/100.00 170,829 SPDR S&P rust (Put) 129,078 May-13/90.00 167,722 SPDR S&P rust (Put) 137,607 Dec-12/85.00 32,257 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 55,602,200 Aug-12/2.73 56 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 55,602,200 Aug-12/2.73 5,819,882 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 40 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 4,634,415 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $6,636,700 Aug-15/4.375 187,221 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.375 2,633,316 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.46 173,749 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.46 2,740,844 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 346,779 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 1,244,505 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 21,094,416 Aug-16/4.17 240,476 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 21,094,416 Aug-16/4.17 2,124,208 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 18,978,932 Aug-16/4.28 443,898 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 18,978,932 Aug-16/4.28 3,198,671 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 35,414,819 Aug-16/4.35 6,151,023 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 151,183 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 1,651,315 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.67 126,682 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.67 1,371,224 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,921,908 Jul-16/4.74 116,572 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,921,908 Jul-16/4.74 1,436,947 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,266,918 Jul-16/4.79 53,715 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,266,918 Jul-16/4.79 690,355 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,784,210 Jul-16/4.80 47,053 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,784,210 Jul-16/4.80 576,888 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/4.12 859,767 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.39 929,761 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 69,165 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 1,007,063 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.89 63,204 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/5.12 56,032 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 12,870,759 May-16/4.11 1,305,455 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 14,031,812 May-16/4.36 1,559,917 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 13,961,977 May-16/4.60 114,069 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 13,961,977 May-16/4.60 1,731,285 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 19,149,649 May-16/4.745 151,282 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 19,149,649 May-16/4.745 2,443,495 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 101,585 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 1,614,593 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 47,874,123 May-16/4.77 385,722 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 47,874,123 May-16/4.77 6,189,837 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 14,031,812 May-16/4.86 105,379 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 12,870,759 May-16/5.11 85,076 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 12,294,000 Sep-15/4.04 214,100 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 12,294,000 Sep-15/4.04 2,030,920 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 294,275 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 889,571 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $595,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(1,902) 64,259,000 — 5/14/14 3 month USD-LIBOR-BBA 0.577% 201,752 6,060,000 — 5/14/42 2.795% 3 month USD-LIBOR-BBA (619,173) 2,014,000 53,457 6/20/22 2.183% 3 month USD-LIBOR-BBA (60,677) Barclay’s Bank, PLC 54,765,000 (E) 851,563 9/19/22 2.00% 3 month USD-LIBOR-BBA (989,636) 21,819,000 (E) (13,090) 9/19/14 0.60% 3 month USD-LIBOR-BBA (90,330) 10,484,000 (E) (31,662) 9/19/14 3 month USD-LIBOR-BBA 0.60% 5,452 2,026,000 (E) (27,250) 9/19/17 3 month USD-LIBOR-BBA 1.10% (588) 37,477,000 (E) (639,447) 9/19/22 3 month USD-LIBOR-BBA 2.00% 620,530 657,000 (E) (69,511) 9/19/42 3 month USD-LIBOR-BBA 2.75% (14,086) 13,085,789 (501,840) 7/27/22 3 month USD-LIBOR-BBA 3.5375% 1,879,523 5,234,316 (202,568) 7/30/22 3 month USD-LIBOR-BBA 3.51% 735,749 13,085,789 (501,840) 8/1/22 3 month USD-LIBOR-BBA 3.52% 1,853,209 13,085,789 (505,766) 8/1/22 3 month USD-LIBOR-BBA 3.36% 1,651,950 73,431,000 — 4/10/42 3.0756% 3 month USD-LIBOR-BBA (12,346,259) 2,014,000 53,069 6/20/22 2.183% 3 month USD-LIBOR-BBA (61,065) Barclay's Bank, PLC GBP 1,320,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (335,475) Citibank, N.A. $1,390,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 49,818 2,127,000 (E) 2,485 9/19/17 1.10% 3 month USD-LIBOR-BBA (25,506) 2,181,000 (E) 12,868 9/19/17 3 month USD-LIBOR-BBA 1.10% 41,570 31,111,000 (E) 387,047 9/19/22 2.00% 3 month USD-LIBOR-BBA (658,906) 2,128,000 (E) (118) 9/19/14 0.60% 3 month USD-LIBOR-BBA (7,651) 13,405,000 (E) (5,958) 9/19/14 3 month USD-LIBOR-BBA 0.6% 41,495 23,731,000 (E) (733,417) 9/19/22 3 month USD-LIBOR-BBA 2.00% 64,419 6,948,000 (E) (424,053) 9/19/42 3 month USD-LIBOR-BBA 2.75% 162,080 Credit Suisse International 107,101,000 (E) (1,660,229) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,940,505 82,591,000 (E) (60,427) 9/19/14 3 month USD-LIBOR-BBA 0.60% 231,945 15,508,000 (E) (64,675) 9/19/17 3 month USD-LIBOR-BBA 1.10% 139,411 39,320,000 (E) (2,444,560) 9/19/42 3 month USD-LIBOR-BBA 2.75% 872,476 196,163,800 (E) 2,299,527 9/19/22 2.00% 3 month USD-LIBOR-BBA (4,295,503) 11,137,000 (E) 491,928 9/19/42 2.75% 3 month USD-LIBOR-BBA (447,590) 302,492,000 (E) (66,408) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,137,228) 34,118,000 (E) (81,273) 9/19/17 1.10% 3 month USD-LIBOR-BBA (530,266) 1,829,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 142,424 Deutsche Bank AG 703,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 24,710 33,573,000 (E) 579,740 9/19/22 2.00% 3 month USD-LIBOR-BBA (548,986) 8,458,000 (E) (216,562) 9/19/22 3 month USD-LIBOR-BBA 2.00% 67,795 7,705,000 (E) (6,780) 9/19/17 3 month USD-LIBOR-BBA 1.10% 94,617 45,512,000 (E) (3,047,045) 9/19/42 3 month USD-LIBOR-BBA 2.75% 792,348 Goldman Sachs International 2,246,000 (64,011) 7/18/22 3 month USD-LIBOR-BBA 2.215% 65,904 2,057,000 57,553 7/23/22 2.1714% 3 month USD-LIBOR-BBA (52,248) 18,123,000 (E) 31,274 9/19/14 3 month USD-LIBOR-BBA 0.60% 95,430 43,838,000 (E) 417,054 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,056,779) 21,227,700 (E) (404,744) 9/19/22 3 month USD-LIBOR-BBA 2.00% 308,930 9,595,000 (E) 20,041 9/19/17 1.10% 3 month USD-LIBOR-BBA (106,230) 1,097,000 (E) 60,445 9/19/42 2.75% 3 month USD-LIBOR-BBA (32,098) 13,979,000 (E) (819,530) 9/19/42 3 month USD-LIBOR-BBA 2.75% 359,739 19,161,000 (303,702) 7/16/22 3 month USD-LIBOR-BBA 2.11875% 632,323 3,952,000 (59,280) 7/27/22 3 month USD-LIBOR-BBA 2.1825% 154,919 18,049,400 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 28,990 4,845,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (7,972) 13,204,300 — 3/20/14 0.277% 1 month USD-FEDERAL FUNDS-H.15 (36,537) 1,704,000 (31,098) 7/11/22 3 month USD-LIBOR-BBA 2.055% 42,540 GBP 1,320,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 169,689 JPMorgan Chase Bank NA $47,766,700 (E) 275,909 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,330,007) 3,328,000 (E) 2,868 9/19/17 1.10% 3 month USD-LIBOR-BBA (40,927) 33,336,000 (E) (974,441) 9/19/22 3 month USD-LIBOR-BBA 2.00% 146,315 10,577,000 (E) 612,477 9/19/42 2.75% 3 month USD-LIBOR-BBA (279,798) 2,948,000 (E) (199,893) 9/19/42 3 month USD-LIBOR-BBA 2.75% 48,800 CAD 1,830,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (60,166) JPY 22,600,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 17,296 JPY 30,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (7,140) UBS AG CHF 30,584,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (201,397) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,922,919 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $3,420 851,369 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,514 baskets 1,116,817 — 3/14/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 2,848,706 units 12,558 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (1,273,100) units 9,934 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (1,378,928) units 6,367 — 3/14/13 3 month USD-LIBOR-BBA minus 0.09% Russell 1000 Total Return Index (882,576) Barclay’s Bank, PLC $707,238 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,158 1,542,853 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,872) 3,491,685 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,341) 2,287,239 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 32,851 1,838,549 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23,818 8,869,205 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (56,747) 1,279,844 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 913 724,409 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,384 7,812,035 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (49,983) 6,053,159 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 78,416 2,263,744 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,615 264,351 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 306 104,543 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 62 573,744 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,671) 2,620,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (67,557) 8,901,039 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (1,552) 1,274,844 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (222) 4,346,452 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 56,307 13,321,871 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (85,236) 8,381,848 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,979 3,297,276 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,097) 14,222,638 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 42,764 8,249,469 33,513 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 40,919 9,423,557 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 28,334 20,082 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 60 21,401,931 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 277,254 619,182 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,893 2,009,136 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,856 1,456,275 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 20,916 Citibank, N.A. 2,424,596 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 31,410 1,149,637 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,893 baskets 305 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 1,302,052 baskets 409,637 — 6/18/13 3 month USD-LIBOR-BBA minus 1.00% A basket (CGPUTS11) of common stocks (171,673) baskets 168 — 2/13/13 3 month USD-LIBOR-BBA plus 0.10% A basket (CGPUTQL2) of common stocks 400,158 units 6,793 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (702,944) units 4,537 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (475,831) Credit Suisse International $1,448,817 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,769 163,784 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 291 324,219 — 2/11/13 (3 month USD-LIBOR-BBA minus 0.35%) iShares MSCI Emerging Markets Index (295,653) 850,596 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,513 Goldman Sachs International 758,443 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 450 2,658,278 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,577 2,050,665 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,216 1,500,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 23,985 1,125,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 16,836 3,698,738 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,194 163,012 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 290 439,591 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 782 1,509,596 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,685 2,719,468 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,400) 1,021,720 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,537) 156,927 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 93 6,187,488 37,705 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 43,259 295,121 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 525 659,000 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,172 3,725,382 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,836) 193,280 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,237) 515,263 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,297) 437,138 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 259 1,481,011 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,634 2,913,200 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,728 UBS AG 112,073 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD (1,527,974) baskets 476,409 — 5/22/13 (3 month USD-LIBOR-BBA plus 0.75%) A basket (UBSEMBSK) of common stocks 606,602 shares 130,053 — 2/22/13 (3 month USD-LIBOR-BBA minus 0.20%) iShares MSCI Emerging Markets Index 232,706 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(4,006) $450,000 12/20/19 (100 bp) $91,797 DJ CDX NA IG Series 18 Index BBB+/P 191,756 16,035,000 6/20/17 100 bp 161,717 DJ CDX NA IG Series 18 Index BBB+/P 194,268 22,765,000 6/20/17 100 bp 151,622 JPMorgan Chase Bank NA Belgium Government International Bond, 4 1/4s, 9/28/14 — (353,495) 3,478,000 12/20/16 (100 bp) (267,414) Belgium Government International Bond, 4 1/4s, 9/28/14 — (257,485) 3,458,000 3/20/17 (100 bp) (157,800) Republic of Austria, 4.65%, 1/5/18 — (419,893) 8,695,000 12/20/16 (100 bp) (424,010) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen Key to holding's abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $717,045,081. (b) The aggregate identified cost on a tax basis is $825,497,711, resulting in gross unrealized appreciation and depreciation of $69,160,389 and $23,557,526, respectively, or net unrealized appreciation of $45,602,863. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $457,184, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $19,348 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $338,074,211 and $279,448,753, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $570,477,827 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 1,189,800,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 1,041,900,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $432,300,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,036,800,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $83,900,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $16,827,890 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $31,438,279 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $30,949,256. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,972,949 $— $— Capital goods 9,186,162 — — Communication services 6,403,668 — — Conglomerates 3,798,612 — — Consumer cyclicals 25,762,128 — — Consumer staples 30,221,250 — — Energy 20,364,627 457,184 — Financials 26,988,058 — — Health care 22,243,948 — — Technology 57,308,294 — — Transportation 4,222,178 — — Utilities and power 7,439,065 — — Total common stocks — Asset-backed securities $— $975,157 $— Commodity linked notes — 29,080,960 — Corporate bonds and notes — 97,822,959 — Foreign government bonds and notes — 8,135,066 — Investment Companies 15,842,163 — — Mortgage-backed securities — 80,585,938 — Purchased options outstanding 68,227,132 Senior loans — 45,365,646 — U.S. Government and Agency Mortgage Obligations — 76,459,961 — Short-term investments 127,381,494 100,855,975 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $943,326 $— Futures contracts (433,490) — — Written options — (60,638,030) — TBA sale commitments — (22,074,296) — Interest rate swap contracts — (3,745,600) — Total return swap contracts — (920,958) — Credit default contracts — 204,767 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $281,569 $76,802 Foreign exchange contracts 1,791,257 847,931 Equity contracts 9,566,379 9,659,020 Interest rate contracts 96,795,253 94,213,558 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (95.1%) (a) Shares Value Auto components (2.8%) Hyundai Mobis (South Korea) 512 $134,752 Hyundai Wia Corp. (South Korea) 452 66,089 Automobiles (4.6%) Brilliance China Automotive Holdings, Inc. (China) (NON) 102,000 82,205 Hyundai Motor Co. (South Korea) 490 101,885 Kia Motors Corp. (South Korea) 2,163 148,337 Capital markets (0.6%) BGP Holdings PLC (Malta) (F) 132,965 164 Yuanta Financial Holding Co., Ltd. (Taiwan) 100,264 46,434 Chemicals (0.7%) China BlueChemical, Ltd. (China) 74,000 48,425 Commercial banks (16.7%) Agricultural Bank of China, Ltd. (China) 176,000 71,233 Bank Mandiri (Persero) Tbk PT (Indonesia) 151,000 131,686 China Construction Bank Corp. (China) 233,000 156,580 CIMB Group Holdings Berhad (Malaysia) 40,100 100,415 ICICI Bank, Ltd. (India) 5,526 94,962 Industrial and Commercial Bank of China, Ltd. (China) 316,000 180,292 Kasikornbank PCL NVDR (Thailand) 22,700 125,804 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 145,000 106,506 Siam Commercial Bank PCL (Thailand) 14,300 73,159 United Overseas Bank, Ltd. (Singapore) 11,000 176,003 Commercial services and supplies (0.5%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 860 37,768 Communications equipment (0.7%) Wistron NeWeb Corp. (Taiwan) 24,049 47,391 Computers and peripherals (2.3%) Asustek Computer, Inc. (Taiwan) 7,000 64,267 LITE-ON IT Corp. (Taiwan) 63,000 58,477 Pegatron Corp. (Taiwan) 36,000 46,679 Construction and engineering (5.2%) China Railway Group, Ltd. Class H (China) 183,000 79,828 China State Construction International Holdings, Ltd. (China) 60,000 62,317 Daelim Industrial Co., Ltd. (South Korea) 524 40,153 KEPCO Engineering & Construction Co., Inc. (South Korea) 1,061 64,026 Samsung Engineering Co., Ltd. (South Korea) 427 68,275 Sino Thai Engineering & Construction PCL (Thailand) 132,100 63,804 Construction materials (2.7%) China National Building Material Co., Ltd. (China) 72,000 69,878 China Shanshui Cement Group, Ltd. (China) 80,000 45,166 Indocement Tunggal Prakarsa (Indonesia) 35,500 80,180 Electrical equipment (0.5%) Harbin Electric Co., Ltd. (China) 58,000 43,275 Electronic equipment, instruments, and components (3.3%) Hollysys Automation Technologies, Ltd. (China) (NON) 7,646 59,562 Hon Hai Precision Industry Co., Ltd. (Taiwan) 46,600 129,270 Tripod Technology Corp. (Taiwan) 23,530 53,055 Energy equipment and services (2.1%) Ezion Holdings, Ltd. (Singapore) 88,000 66,219 Sapurakencana Petroleum Bhd. (Malaysia) (NON) 112,700 87,924 Food products (2.8%) First Resources, Ltd. (Singapore) 34,000 51,712 Golden Agri-Resources, Ltd. (Singapore) 123,000 72,833 Universal Robina Crop. (Philippines) 53,830 75,732 Gas utilities (0.9%) China Resources Gas Group, Ltd. (China) 34,000 65,651 Health-care providers and services (0.7%) Sinopharm Group Co. (China) 17,200 50,281 Hotels, restaurants, and leisure (2.1%) Galaxy Entertainment Group, Ltd. (Hong Kong) (NON) 27,000 64,594 Sands China, Ltd. (Hong Kong) 31,200 91,672 Household durables (2.5%) Haier Electronics Group Co., Ltd. (China) (NON) 52,000 59,845 Techtronic Industries Co. (Hong Kong) 43,000 57,838 Woongjin Coway Company, Ltd. (South Korea) 2,050 64,021 Independent power producers and energy traders (1.5%) Aboitiz Power Corp. (Philippines) 87,200 71,994 China WindPower Group, Ltd. (China) 1,180,000 34,371 Industrial conglomerates (2.7%) Alliance Global Group, Inc. (Philippines) 333,600 93,090 Keppel Corp., Ltd. (Singapore) 11,400 101,914 Insurance (2.7%) AIA Group, Ltd. (Hong Kong) 31,600 110,513 China Pacific Insurance (Group) Co., Ltd. (China) 26,800 84,538 Internet software and services (3.0%) Baidu, Inc. ADR (China) (NON) 600 72,312 Daum Communications Corp. (South Korea) 620 60,299 Tencent Holdings, Ltd. (China) 3,000 89,046 Machinery (2.5%) China Automation Group, Ltd. (China) 148,000 26,473 China National Materials Co., Ltd. (China) 169,000 40,715 SembCorp Marine, Ltd. (Singapore) 29,000 112,530 Media (1.0%) Major Cineplex Group PCL (Thailand) 115,200 69,186 Multiline retail (0.5%) Mitra Adiperkasa Tbk PT (Indonesia) 49,000 37,133 Oil, gas, and consumable fuels (1.4%) CNOOC, Ltd. (China) 52,000 104,533 Pharmaceuticals (1.3%) Glenmark Pharmaceuticals, Ltd. (India) 13,435 92,314 Real estate management and development (7.0%) Asian Property Development PCL (Thailand) 252,700 59,421 C C Land Holdings, Ltd. (China) 178,174 38,093 Cheung Kong Holdings, Ltd. (Hong Kong) 7,000 91,644 China Overseas Land & Investment, Ltd. (China) 44,000 103,681 Henderson Land Development Co., Ltd. (Hong Kong) 7,000 40,594 Hongkong Land Holdings, Ltd. (Hong Kong) 17,000 101,617 Hysan Development Co., Ltd. (Hong Kong) 17,000 71,705 Semiconductors and semiconductor equipment (12.2%) Samsung Electronics Co., Ltd. (South Korea) 474 544,304 SK Hynix, Inc. (South Korea) (NON) 5,270 100,074 Spreadtrum Communications, Inc. ADR (China) 2,769 50,064 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 73,000 195,325 Thrifts and mortgage finance (2.7%) Housing Development Finance Corp., Ltd. (HDFC) (India) 9,814 121,434 LIC Housing Finance, Ltd. (India) (NON) 15,826 74,727 Water utilities (1.0%) Hyflux, Ltd. (Singapore) 66,000 73,400 Wireless telecommunication services (3.9%) Bharti Airtel, Ltd. (India) 14,093 75,652 China Mobile, Ltd. (China) 13,000 151,847 Far EasTone Telecommunications Co., Ltd. (Taiwan) 21,000 52,763 Total common stocks (cost $7,026,701) INVESTMENT COMPANIES (0.5%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 29,100 $36,380 Total investment Companies (cost $40,537) SHORT-TERM INVESTMENTS (6.6%) (a) Shares Value Putnam Money Market Liquidity Fund 0.13% (e) 477,835 $477,835 Total short-term investments (cost $477,835) TOTAL INVESTMENTS Total investments (cost $7,545,073) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $7,273,242. (b) The aggregate identified cost on a tax basis is $7,579,418, resulting in gross unrealized appreciation and depreciation of $546,346 and $697,619, respectively, or net unrealized depreciation of $151,273. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $198 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $477,446 and $773,350, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 25.7% South Korea 19.3 Taiwan 9.3 Singapore 8.8 Hong Kong 8.5 United States 6.4 India 6.2 Thailand 5.3 Indonesia 4.8 Philippines 3.2 Malaysia 2.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $69,186 $908,371 $— Consumer staples — 200,277 — Energy — 258,676 — Financials 132,580 2,028,461 164 Health care — 142,595 — Industrials 63,804 770,364 — Information technology 181,938 1,388,187 — Materials — 243,649 — Telecommunication services — 280,262 — Utilities — 245,416 — Total common stocks Investment companies — 36,380 — Short-term investments 477,835 — — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (62.1%) (a) Shares Value Aerospace and defense (1.6%) Northrop Grumman Corp. 297,263 $19,678,811 Airlines (2.7%) United Continental Holdings, Inc. (NON) (S) 1,779,900 33,622,311 Banking (10.5%) Bank of America Corp. 3,359,100 24,655,794 Capital One Financial Corp. 1,033,000 58,354,170 Citigroup, Inc. 936,900 25,418,097 JPMorgan Chase & Co. 599,500 21,582,000 Biotechnology (3.3%) Cubist Pharmaceuticals, Inc. (NON) 931,870 40,126,322 Sequenom, Inc. (NON) (S) 29,944 84,143 Cable television (12.4%) DISH Network Corp. Class A 4,965,212 152,729,921 Chemicals (4.7%) LyondellBasell Industries NV Class A (Netherlands) 884,811 39,400,634 OM Group, Inc. (NON) 269,900 4,237,430 W.R. Grace & Co. (NON) 260,300 14,587,212 Distribution (0.1%) Rentrak Corp. (NON) 92,500 1,731,600 Electronics (5.0%) L-3 Communications Holdings, Inc. 868,000 61,532,520 Energy (oil field) (—%) Stallion Oilfield Holdings, Ltd. 10,433 328,640 Entertainment (0.1%) Metro-Goldwyn-Mayer Studios, Inc. Class A (acquired 10/28/10, cost $1,026,629) (RES) 36,206 1,086,180 Gaming and lottery (—%) MTR Gaming Group, Inc. (NON) 95,337 343,213 Household furniture and appliances (2.0%) Select Comfort Corp. (NON) (S) 928,252 24,143,835 Medical technology (0.2%) STAAR Surgical Co. (NON) 401,555 2,063,993 Oil and gas (4.0%) Cabot Oil & Gas Corp. 312,966 13,204,036 Chesapeake Energy Corp. 1,539,600 28,975,272 Compton Petroleum Corp. (Canada) (NON) (S) 11,290 13,774 McMoRan Exploration Co. (NON) (S) 571,034 7,457,704 Pharmaceuticals (3.8%) Biospecifics Technologies Corp. (NON) 127,031 2,295,450 Elan Corp. PLC ADR (Ireland) (NON) 1,424,200 16,449,510 Jazz Pharmaceuticals PLC (Ireland) (NON) 580,324 27,896,175 Real estate (0.1%) MFA Financial, Inc. (R) 202,600 1,637,008 Restaurants (1.0%) AFC Enterprises (NON) 510,884 11,285,428 Famous Dave's of America, Inc. (NON) 59,800 621,920 Telecommunications (10.6%) EchoStar Corp. Class A (NON) 4,556,888 131,238,371 Total common stocks (cost $696,740,786) CORPORATE BONDS AND NOTES (7.7%) (a) Principal amount Value Automotive (0.1%) Navistar International Corp. sr. notes 8 1/4s, 2021 $450,000 $419,625 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 200,000 261,932 Banking (—%) Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 $500,000 530,000 Broadcasting (0.2%) Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 2,000,000 1,910,000 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 318,000 Cable television (0.1%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 500,000 546,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 27,625 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 94,000 105,163 Chemicals (0.1%) INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 105,500 INEOS Group Holdings, Ltd. 144A company guaranty unsec. sub. notes 8 1/2s, 2016 (United Kingdom) 500,000 452,500 Coal (—%) CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 500,000 528,750 Commercial and consumer services (0.7%) Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,000,000 1,132,500 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,000,000 1,041,250 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,000,000 2,902,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,130,000 1,178,025 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 1,000,000 728,750 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,015,000 1,375,238 Computers (0.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,069,500 2,053,979 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 2,000,000 2,100,000 Consumer finance (0.1%) International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,161,000 1,187,123 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 400,000 428,000 Consumer services (—%) RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 350,000 379,750 Containers (—%) Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 130,000 136,500 Electronics (0.2%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,000,000 1,052,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 670,000 713,550 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 700,000 749,000 Financial (—%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 500,000 583,125 Food (0.1%) Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 700,000 729,750 Gaming and lottery (3.0%) MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 35,032,500 35,908,313 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,132,500 Health-care services (—%) Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 500,000 566,875 Homebuilding (—%) Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 265,000 267,650 Investment banking/Brokerage (0.2%) Jefferies Group, Inc. sr. unsec. notes 5 1/8s, 2018 2,000,000 1,960,000 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,000,000 995,000 Lodging/Tourism (—%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 77,000 88,069 Machinery (0.1%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 177,000 188,948 Terex Corp. sr. unsec. sub. notes 8s, 2017 500,000 526,250 Manufacturing (0.1%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.836s, 2015 20,000 18,750 RBS Global, Inc./Rexnord Corp. company guaranty unsec. sr. notes 8 1/2s, 2018 500,000 551,250 Media (—%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 335,000 247,900 Medical technology (0.3%) Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 600,000 634,500 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,335,000 1,411,763 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,500,000 1,380,000 Metals (—%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 400,000 421,000 Oil and gas (0.7%) EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 680,000 725,900 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,190,000 1,280,738 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,000,000 950,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 765,000 864,450 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 500,000 535,000 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 785,000 859,575 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 2,670,000 2,770,125 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 200,000 220,000 Power producers (0.2%) Calpine Corp. 144A sr. notes 7 1/4s, 2017 174,000 188,355 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 1,300,000 828,750 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 2,000,000 1,170,000 Restaurants (0.1%) DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,000,000 1,105,000 Retail (0.1%) Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,000,000 1,023,750 Technology services (0.4%) First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 2,460,000 2,484,594 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,052,750 1,079,069 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,000,000 997,500 Telecommunications (0.6%) Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 500,000 552,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 2,500,000 2,600,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,000,000 1,052,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 835,000 647,125 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,500,000 1,518,750 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 500,000 556,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 500,000 549,375 Telephone (—%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 500,000 530,000 Total corporate bonds and notes (cost $92,241,166) SENIOR LOANS (2.6%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 $4,398,000 $3,865,965 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 5,000,000 4,982,640 Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 992,500 1,027,238 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 90,000 91,013 Lightsquared LP bank term loan FRN 12s, 2014 (PIK) 19,417,288 13,074,301 Sabre Holdings Corp. bank term loan FRN 5.989s, 2017 994,751 970,297 Travelport, LLC bank term loan FRN 11s, 2015 1,833,000 1,828,418 Travelport, LLC bank term loan FRN Ser. B, 4.968s, 2015 2,281,327 2,076,822 Travelport, LLC bank term loan FRN Ser. S, 4.97s, 2015 718,673 654,249 Wideopenwest Finance, LLC bank term loan FRN 6 1/4s, 2018 3,230,000 3,205,775 Total senior loans (cost $32,439,805) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 97,508 $2,452,931 United Technologies Corp. $3.75 cv. pfd. (NON) 40,433 2,132,841 Total convertible preferred stocks (cost $3,382,146) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,000 $898,625 Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. (R) 125,733 3,116,921 Total preferred stocks (cost $3,029,472) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s ( zero %, 3/1/16) 2026 (STP) $2,984,000 $2,596,080 Total convertible bonds and notes (cost $2,492,790) SHORT-TERM INVESTMENTS (30.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 42,138,975 $42,138,975 Putnam Money Market Liquidity Fund 0.13% (e) 205,646,934 205,646,934 U.S. Treasury Bills with an effective yield of 0.195%, March 7, 2013 (SEG) $20,000,000 19,983,360 U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 10,000,000 9,989,930 U.S. Treasury Bills with an effective yield of 0.155%, January 10, 2013 18,750,000 18,739,463 U.S. Treasury Bills with effective yields ranging from 0.148% to 0.168%, May 2, 2013 31,000,000 30,964,071 U.S. Treasury Bills with effective yields ranging from 0.140% to 0.144%, February 7, 2013 31,000,000 30,978,331 U.S. Treasury Bills with effective yields ranging from 0.110% to 0.141%, October 18, 2012 23,750,000 23,745,250 Total short-term investments (cost $382,170,673) TOTAL INVESTMENTS Total investments (cost $1,212,496,838) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 36 $4,847,625 Sep-12 $(67,287) Total Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,235,528,711. (b) The aggregate identified cost on a tax basis is $1,211,384,931, resulting in gross unrealized appreciation and depreciation of $106,026,319 and $30,404,387, respectively, or net unrealized appreciation of $75,621,932. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,086,180, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $40,691,856. The fund received cash collateral of $42,138,975, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $65,700 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $210,315,245 and $189,537,340, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,847,625 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average contract amount of approximately 400 futures contracts outstanding for the reporting period. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $58,225,276 $— $— Capital goods 19,678,811 — — Communication services 283,968,292 — — Consumer cyclicals 24,487,048 1,086,180 — Consumer staples 13,638,948 — — Energy 49,650,786 328,640 — Financials 131,647,069 — — Health care 88,915,593 — — Technology 61,532,520 — — Transportation 33,622,311 — — Total common stocks — Convertible bonds and notes — 2,596,080 — Convertible preferred stocks 2,132,841 2,452,931 — Corporate bonds and notes — 95,064,959 — Preferred stocks 3,116,921 898,625 — Senior loans — 31,776,718 — Short-term investments 205,646,934 176,539,380 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(67,287) $— $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $— $67,287 Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (86.6%) (a) Shares Value Aerospace and defense (7.8%) L-3 Communications Holdings, Inc. 423,300 $30,007,737 Northrop Grumman Corp. 176,937 11,713,229 Airlines (4.0%) United Continental Holdings, Inc. (NON) (S) 1,136,400 21,466,596 Biotechnology (4.9%) Biospecifics Technologies Corp. (NON) 143,852 2,599,406 Cubist Pharmaceuticals, Inc. (NON) 532,615 22,934,402 Chemicals (6.5%) LyondellBasell Industries NV Class A (Netherlands) 510,800 22,745,924 OM Group, Inc. (NON) 154,700 2,428,790 W.R. Grace & Co. (NON) 177,100 9,924,684 Communications equipment (13.0%) EchoStar Corp. Class A (NON) 2,417,064 69,611,443 Consumer finance (5.5%) Capital One Financial Corp. 519,600 29,352,204 Diversified financial services (6.2%) Bank of America Corp. 1,467,200 10,769,248 Citigroup, Inc. 409,200 11,101,596 JPMorgan Chase & Co. 314,100 11,307,600 Health-care equipment and supplies (2.5%) GenMark Diagnostics, Inc. (NON) 702,380 3,968,447 STAAR Surgical Co. (NON) (AFF) 1,874,660 9,635,752 Hotels, restaurants, and leisure (3.8%) AFC Enterprises (NON) 645,646 14,262,320 Famous Dave's of America, Inc. (NON) 197,973 2,058,919 MTR Gaming Group, Inc. (NON) 1,207,538 4,347,137 IT Services (2.0%) Mantech International Corp. Class A 494,400 10,842,192 Life sciences tools and services (0.6%) Sequenom, Inc. (NON) (S) 1,085,774 3,051,025 Media (12.8%) DISH Network Corp. Class A 2,141,713 65,879,092 Rentrak Corp. (NON) 152,700 2,858,544 Metals and mining (0.4%) Horsehead Holding Corp. (NON) 208,900 1,886,367 Oil, gas, and consumable fuels (5.4%) Cabot Oil & Gas Corp. 156,834 6,616,826 Chesapeake Energy Corp. 852,300 16,040,286 Lone Pine Resources, Inc. (Canada) (NON) 1,409,000 3,127,980 McMoRan Exploration Co. (NON) (S) 249,439 3,257,673 Pharmaceuticals (7.3%) Elan Corp. PLC ADR (Ireland) (NON) 714,800 8,255,940 Jazz Pharmaceuticals PLC (Ireland) (NON) 364,476 17,520,361 Medicines Co. (The) (NON) 211,700 5,300,968 Warner Chilcott PLC Class A (Ireland) (NON) 463,700 7,882,900 Specialty retail (4.1%) Select Comfort Corp. (NON) (S) 849,168 22,086,861 Total common stocks (cost $430,439,159) PREFERRED STOCKS (0.2%) (a) Shares Value Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. (R) 33,185 $822,656 Total preferred stocks (cost $797,767) SHORT-TERM INVESTMENTS (19.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 23,557,275 $23,557,275 Putnam Money Market Liquidity Fund 0.13% (e) 23,444,196 23,444,196 U.S. Treasury Bills with an effective yield of 0.195%, March 7, 2013 10,000,000 9,991,679 U.S. Treasury Bills with an effective yield of 0.168%, May 2, 2013 $5,500,000 5,493,626 U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 15,000,000 14,984,895 U.S. Treasury Bills with an effective yield of 0.155%, January 10, 2013 5,000,000 4,997,190 U.S. Treasury Bills with effective yields ranging from 0.140% to 0.144%, February 7, 2013 15,500,000 15,489,166 U.S. Treasury Bills with an effective yield of 0.141%, October 18, 2012 5,000,000 4,999,000 Total short-term investments (cost $102,949,011) TOTAL INVESTMENTS Total investments (cost $534,185,937) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $536,693,425 . (b) The aggregate identified cost on a tax basis is $534,188,198
